Exhibit 10.4

 

SHURGARD SELF STORAGE SCA

as Borrower and Cash Administrator

 

THE COMPANIES LISTED IN SCHEDULE 3

as Chargors

 

SELF-STORAGE SECURITISATION B.V.

as Issuer

 

CITICORP TRUSTEE COMPANY LIMITED

as Borrower Security Trustee

 

--------------------------------------------------------------------------------

 

ISSUER/BORROWER FACILITY AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

Clause


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

     SECTION A           INTERPRETATION      1.   

Definitions and Interpretation

   2      SECTION B           THE TERM FACILITIES      2.   

The Term Facilities

   3 3.   

Purpose and Application

   4 4.   

Conditions Precedent

   4 5.   

Drawdown

   6 6.   

Parallel Debt

   7      SECTION C           INTEREST      7.   

Interest

   9      SECTION D           REPAYMENT AND PREPAYMENT      8.   

Repayment

   11 9.   

Prepayment and Purchase

   11      SECTION E           FEES, COSTS AND EXPENSES      10.   

Fees, Costs and Expenses

   19      SECTION F           TAXES AND MITIGATION      11.   

Taxes

   21 12.   

Mitigation

   22      SECTION G           REPRESENTATIONS, WARRANTIES AND COVENANTS     
13.   

Representations and Warranties

   25 14.   

Financial Information

   38 15.   

Financial Covenants

   40 16.   

General Covenants of the Chargors

   52 17.   

Property Covenants

   63 18.   

Covenants Regarding Disposal, Acquisition Or Substitution Of Mortgaged
Properties

   70 19.   

Covenants Regarding Disposal of Assets Other Than Mortgaged Properties

   75 20.   

Covenants and Other Provisions Relating to Maintenance Capital Expenditure

   77 21.   

Appointment of Property Advisor

   77



--------------------------------------------------------------------------------

     SECTION H           LOAN EVENTS OF DEFAULT      22.   

Default

   79      SECTION I           GUARANTEE AND INDEMNITY      23.   

Guarantee and Indemnity

   87      SECTION J           ADDITIONAL CHARGORS      24.   

Additional Chargors and Release of Chargors

   92      SECTION K           PAYMENTS AND CALCULATIONS      25.   

Currency of Account and Payment Mechanics

   93 26.   

Calculations and Evidence Of Debt

   94      SECTION L           ASSIGNMENT AND TRANSFER      27.   

Assignments and Transfers

   95      SECTION M           MISCELLANEOUS      28.   

The Borrower Security Trustee and Cash Administrator

   96 29.   

Data Protection Requirements

   97 30.   

Remedies and Waivers

   97 31.   

Severability

   97 32.   

Counterparts

   98 33.   

Notices

   98 34.   

Third Party Rights

   99 35.   

Governing Law and Jurisdiction

   99 36.   

Jurisdiction

   99 SCHEDULE 1 CONDITIONS PRECEDENT    101     

Part 1 Conditions Precedent

   101     

Part 2 Additional Conditions Precedent

   108     

Part 3 Additional Chargor Conditions Precedent

   111 SCHEDULE 2 NOTICE OF DRAWDOWN    114 SCHEDULE 3 INITIAL CHARGORS    116
SCHEDULE 4 FORM OF COMPLIANCE CERTIFICATE    118 SCHEDULE 5 FORM OF MORTGAGED
PROPERTY DISPOSAL CERTIFICATE    121 SCHEDULE 6 FORM OF INVESTOR REPORTS    123
SCHEDULE 7 FORM OF CHARGOR ACCESSION DEED    124 SCHEDULE 8 INITIAL MORTGAGED
PROPERTIES    126 SCHEDULE 9 EXCESS PROPERTIES    132



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 15 October 2004

 

BETWEEN

 

(1) SHURGARD SELF STORAGE SCA, a limited liability partnership (société en
commandite par actions/commanditaire venootschap op aandelen) established under
the laws of Belgium having its registered office at 48 Quai de Commerce, 1000
Brussels, Belgium and registered on the Register of Legal Entities under
Enterprise Number 0454.057.394 as the borrower under this Agreement (the
“Borrower”) and as Cash Administrator to the Chargors and the Issuer (the “Cash
Administrator”, which expression includes, where the context admits, all persons
for the time being acting as the Cash Administrator or Cash Administrators under
the Cash Pooling Loan and Cash Administration Agreement and/or Issuer Cash
Administration Agreement);

 

(2) THE COMPANIES LISTED IN SCHEDULE 3 HERETO as Chargors under the Chargor
Security Documents (as defined below) (together with the Borrower and the
Additional Chargors (as defined below) and subject to any Chargor ceasing to be
a Chargor in accordance with the terms of this Agreement (including where such
Chargor is sold or ceases to exist pursuant to an amalgamation, merger or
reconstruction), the “Chargors”);

 

(3) SELF-STORAGE SECURITISATION B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of The Netherlands and registered with the Trade Register of Chamber of
Commerce and Industry in Amsterdam under number 34210837 and whose registered
office is at Parnassustoren, Locatellikade 1, 1076 AZ Amsterdam, The Netherlands
as the lender under this Agreement (the “Issuer”); and

 

(4) CITICORP TRUSTEE COMPANY LIMITED, a limited liability company incorporated
in England and Wales and having its registered office at Citigroup Centre,
Canada Square, Canary Wharf, London E14 5LB as security trustee for the Borrower
Secured Creditors (the “Borrower Security Trustee”, which expression includes,
where the context admits, all persons for the time being acting as the Borrower
Security Trustee or Borrower Security Trustees under the Chargor Security
Documents).

 

IT IS AGREED as follows:

 

- 1 -



--------------------------------------------------------------------------------

SECTION A

INTERPRETATION

 

1. DEFINITIONS AND INTERPRETATION

 

     Unless otherwise defined in this Agreement or the context otherwise
requires, words and expressions used in this Agreement have the meanings,
interpretations and constructions ascribed to them in Schedule 1 (Master
Definitions Schedule) of a master framework agreement (the “Master Framework
Agreement”) dated 15 October 2004 and made between, inter alios, the Issuer and
the Borrower Security Trustee, as the same may be amended, varied or
supplemented from time to time.

 

- 2 -



--------------------------------------------------------------------------------

SECTION B

THE TERM FACILITIES

 

2. THE TERM FACILITIES

 

2.1 Initial Term Facilities

 

     On and subject to the terms of this Agreement, the Issuer agrees to grant
to the Borrower on the Closing Date:

 

  2.1.1 a secured term loan facility in an aggregate initial principal amount of
€235,000,000 (the “Initial Term A Facility”);

 

  2.1.2 a secured term loan facility in an aggregate initial principal amount of
€40,000,000 (the “Initial Term B Facility”); and

 

  2.1.3 a secured term loan facility in an aggregate initial principal amount of
€50,000,000 (the “Initial Term C Facility”).

 

2.2 Further Term Facilities

 

     On and subject to the terms of this Agreement, the Issuer agrees to grant
to the Borrower:

 

  2.2.1 a Further Term A Facility in an aggregate principal amount equal to the
aggregate proceeds of each issue of Further Class A Notes which is used to fund
any Further Term A Advance;

 

  2.2.2 a Further Term B Facility in an aggregate principal amount equal to the
aggregate proceeds of each issue of Further Class B Notes which is used to fund
any Further Term B Advance; and

 

  2.2.3 a Further Term C Facility in an aggregate principal amount equal to the
aggregate proceeds of each issue of Further Class C Notes which is used to fund
any Further Term C Advance.

 

2.3 New Term Facilities

 

     On and subject to the terms of this Agreement, the Issuer agrees to grant
to the Borrower a New Term Facility in an aggregate principal amount equal to
(and in tranches corresponding to) the aggregate proceeds of any issue of New
Notes which is used to fund any New Term Advance.

 

2.4 Request for an Additional Term Facility

 

     The Borrower may at any time, by delivery of a Notice of Drawdown to the
Issuer (with a copy thereof to the Borrower Security Trustee, the Cash
Administrator and the Rating Agencies) request an Additional Term Facility
provided that the following conditions are satisfied or waived by the Issuer and
the Borrower Security Trustee on the date of such request:

 

  2.4.1 the aggregate principal amount of the relevant Additional Term Facility
requested for drawdown on a particular Drawdown Date is for a minimum aggregate
principal amount of €5,000,000; and

 

- 3 -



--------------------------------------------------------------------------------

  2.4.2 no Loan Event of Default or Potential Loan Event of Default has occurred
and is continuing (unless waived) or would result from the Additional Term
Advance;

 

     and if a request for an Additional Term Facility is so made, the Borrower
shall provide the Issuer, the Borrower Security Trustee and the Rating Agencies
with such information as each or any of them may reasonably request to enable
them to satisfy themselves that the conditions set out in Clauses 2.4.1 and
2.4.2 (Request for an Additional Term Facility) have been or will be met by the
date of such request.

 

2.5 Granting of an Additional Term Facility

 

     If the conditions set out in Clause 2.4 (Request for an Additional Term
Facility) are satisfied or waived as at the relevant dates set out therein, the
Issuer will, subject to Clause 4 (Conditions Precedent), make available to the
Borrower the Additional Term Facility as soon as practicable thereafter.

 

2.6 Term Facilities and Payment of Initial and Ongoing Facility Fees

 

     Without prejudice to the obligations of the Issuer to grant the Term
Facilities pursuant to this Clause 2, where at any time the Borrower is also
required to pay an amount by way of Initial Facility Fee or Ongoing Facility Fee
pursuant to Clauses 10.1.1 (Initial Facility Fee) or 10.1.2 (Ongoing Facility
Fee) respectively, the respective obligations to advance and pay shall be
set-off against each other so that their respective payment obligations are
satisfied by the payment of the balance.

 

3. PURPOSE AND APPLICATION

 

3.1 Purpose and Application of the Initial Term Facilities

 

     The Initial Term Facilities shall be used by the Borrower to repay all
outstanding amounts under the Credit Agreement and thereafter for such purposes
as it may determine and, accordingly, the Borrower may apply all Initial Term
Advances to make such payments as it determines, including without limitation
making loans to or payments on behalf of any other Chargor and discharging costs
incurred in connection with the Transactions.

 

3.2 Purpose and Application of the Additional Term Facilities

 

     The Additional Term Facilities may be used by the Borrower for such
purposes as it may determine.

 

3.3 No Obligation to Monitor

 

     Without affecting the obligations of the Borrower under this Clause 3,
neither the Issuer, nor the Borrower Security Trustee are bound to monitor or
verify the application of any Term Advance made available to the Borrower under
this Agreement.

 

4. CONDITIONS PRECEDENT

 

4.1 Initial Conditions Precedent

 

     The availability for utilisation of an Initial Term Facility and the
obligation of the Issuer to make an Initial Term Advance available under Clause
5.3 (Advance of a Term Advance) to the Borrower is subject to satisfaction or
waiver of the following conditions precedent on the Closing Date:

 

  4.1.1 the Borrower has delivered a duly completed Notice of Drawdown;

 

- 4 -



--------------------------------------------------------------------------------

  4.1.2 each of the Borrower Security Trustee and the Issuer has received all of
the information and documents listed in Part 1 of Schedule 1 (Conditions
Precedent) in form and substance satisfactory to the Issuer and the Borrower
Security Trustee and that all of the other conditions precedent thereunder are
satisfied on the Closing Date or have been waived;

 

  4.1.3 the Notes have been issued by the Issuer and the Cash Administrator (on
behalf of the Issuer) has confirmed to the Borrower Security Trustee that the
subscription proceeds thereof have been received by or on behalf of the Issuer;

 

  4.1.4 the Borrower (on behalf of the Securitisation Group) has certified in
the Notice of Drawdown that the representations set out in Clause 13
(Representations and Warranties) are, in light of the facts and circumstances
subsisting at the Closing Date and subject to the disclosure contained in the
Disclosure Letter, true and correct; and

 

  4.1.5 the Borrower (on behalf of the Securitisation Group) has certified in
the Notice of Drawdown that no Loan Event of Default or Potential Loan Event of
Default has occurred and is continuing or would result from the making of the
Initial Term Advances.

 

4.2 Additional Conditions Precedent

 

     The availability for utilisation of an Additional Term Facility and the
obligation of the Issuer to the Borrower to make an Additional Term Advance
available under Clause 5.3 (Advance of a Term Advance) is subject to
satisfaction or waiver of the following conditions precedent, on the relevant
Drawdown Date:

 

  4.2.1 the Borrower has delivered a duly completed Notice of Drawdown;

 

  4.2.2 each of the Issuer and the Borrower Security Trustee has received, or is
satisfied that on the Drawdown Date it will receive, all of the information,
documents and other matters set out in Part 2 (Additional Conditions Precedents)
of Schedule 1 (Conditions Precedent) in form and substance satisfactory to the
Borrower Security Trustee and the Issuer and that all of the other Additional
Condition Precedents have been satisfied (or to the extent not so received or
satisfied such conditions precedent have been waived by the Borrower Security
Trustee and the Issuer and the Borrower has been notified of the same (which
notification shall be given promptly by the Issuer and the Borrower Security
Trustee following such waiver));

 

  4.2.3 the Cash Administrator (on behalf of the Issuer) has confirmed to the
Borrower Security Trustee and the Issuer in writing that the Issuer has
available to it on the relevant Drawdown Date sufficient proceeds from an issue
of Additional Notes to permit the Issuer to make the relevant Additional Term
Advance;

 

  4.2.4 the Borrower (on behalf of the Securitisation Group) has certified in
the Notice of Drawdown that the Repeating Representations are, in the light of
the facts and circumstances subsisting at the relevant Drawdown Date, true and
correct

 

- 5 -



--------------------------------------------------------------------------------

       (or, to the extent that they are not true, the Borrower has disclosed the
relevant matters to the Issuer, the Borrower Security Trustee and the Rating
Agencies;

 

  4.2.5 the Borrower (on behalf of the Securitisation Group) has certified in
the Notice of Drawdown that no Loan Event of Default or Potential Loan Event of
Default has occurred and is continuing (unless waived) or would result from the
making of the Additional Term Advance; and

 

  4.2.6 any necessary amendments have been made to the Borrower Transaction
Documents and/or the Issuer Transaction Documents in form and substance
satisfactory to the Borrower Security Trustee and/or the Trustee, respectively.

 

5. DRAWDOWN

 

5.1 Drawdown of Term Facilities

 

  5.1.1 Drawdown of Initial Term Facilities

 

       If the Issuer and the Borrower Security Trustee have received a duly
completed Notice of Drawdown by not later than 11:00 am (GMT) on the Closing
Date (or such later time as the Issuer (or the Cash Administrator on behalf of
the Issuer) may agree), the Borrower may borrow the Initial Term Advances on
such date.

 

  5.1.2 Drawdown of Additional Term Facilities

 

       If the Issuer and the Borrower Security Trustee have received a duly
completed Notice of Drawdown by not later than 11:00 am on the proposed Drawdown
Date (or such later time as the Issuer (or the Cash Administrator on behalf of
the Issuer) may agree), the Borrower may borrow an Additional Term Advance on
such date.

 

5.2 Single Drawing of Term Facilities

 

     Unless otherwise agreed to in writing by the Issuer and the Borrower
Security Trustee, each Term Facility will only be available for drawing in one
amount by the Borrower on the Closing Date (in the case of an Initial Term
Facility) or on the proposed Drawdown Date (in the case of an Additional Term
Facility).

 

5.3 Advance of a Term Advance

 

     On and subject to the terms of this Agreement, the Issuer shall make
available to the Borrower:

 

  5.3.1 the Initial Term Advances on the Closing Date; and

 

  5.3.2 the Additional Term Advances on the relevant Drawdown Date.

 

5.4 Completion of Notices of Drawdown

 

     A Notice of Drawdown will not be regarded as having been duly completed
unless:

 

  5.4.1 the Drawdown Date is a Business Day;

 

  5.4.2 the Term Advance is specified as an Initial Term Advance, a Further Term
Advance or, as the case may be, a New Term Advance and is an amount not
exceeding the aggregate of the relevant Term Facility; and

 

- 6 -



--------------------------------------------------------------------------------

  5.4.3 the payment instructions comply with Clause 25 (Currency of Account and
Payment Mechanics).

 

6. PARALLEL DEBT

 

6.1 Parallel Debt

 

     Subject to Clause 6.2 (Discharge) but notwithstanding any other provision
of this Agreement, the Borrower hereby irrevocably and unconditionally
undertakes to pay to the Borrower Security Trustee, as creditor in its own right
and not as representative of the other Borrower Secured Creditors, sums equal to
and in the currency of the outstanding Borrower Secured Obligations payable by
the Borrower to each of the other Borrower Secured Creditors as and when such
sums fall due for payment under each of the other Borrower Transaction Documents
or under the Borrower Priorities of Payment (the “Borrower Parallel Debt”) or
would have fallen due but for any discharge resulting from the failure of
another Borrower Secured Creditor to take appropriate steps, in insolvency
proceedings affecting the Borrower, to preserve its entitlement to be paid that
amount. Subject to Clause 6.2 (Discharge), the Borrower Security Trustee shall
have its own independent right to demand payment of the amounts payable by the
Borrower under this Clause 6.1, irrespective of any discharge of the Borrower’s
obligations to pay those amounts to the other Borrower Secured Creditors
resulting from the failure of another Borrower Secured Creditor to take
appropriate steps, in insolvency proceedings affecting the Borrower, to preserve
its entitlement to be paid those amounts.

 

6.2 Discharge

 

     Any amount due and payable by the Borrower to the Borrower Security Trustee
under Clause 6.1 (Parallel Debt) shall be decreased to the extent that the other
Borrower Secured Creditors have received (and are able to retain) payment in
full of the corresponding amount under the other provisions of the Borrower
Transaction Documents and any amount due and payable by the Borrower to the
other Borrower Secured Creditors under those provisions shall be decreased to
the extent that the Borrower Security Trustee has received (and is able to
retain) payment in full of the corresponding amount under Clause 6.1 (Parallel
Debt).

 

6.3 Exercise of Rights

 

     Without limiting or affecting the Borrower Security Trustee’s rights
against the Borrower (whether under this Clause 6 or under any other provision
of the Borrower Transaction Documents and subject to sub-clause 6.4 of this
Clause 6), the Borrower Security Trustee agrees with each Borrower Secured
Creditor (on a several basis) that it will not exercise its rights in respect of
the Borrower Parallel Debt except in accordance with this Agreement and that it
shall apply all monies received by it under Clause 6.1 (Parallel Debt) in
accordance with Clause 4 (Application of Receipts) of the Security Trust Deed.
The rights of the Borrower Secured Creditors (other than the Borrower Security
Trustee as beneficiary of the Borrower Parallel Debt) to receive payment of
amounts payable by the Borrower under the Borrower Transaction Documents are
several and are separate and independent from, and without prejudice to, the
rights of the Borrower Security Trustee to receive payment under this Clause 6.

 

- 7 -



--------------------------------------------------------------------------------

6.4 Acts of Borrower Security Trustee

 

     Nothing in this Agreement or any other Borrower Transaction Document shall
in any way limit the Borrower Security Trustee’s right to act in the protection
or preservation of, the rights under, or to enforce, any Chargor Security
Document as contemplated by the Security Trust Deed or the relevant Chargor
Security Document or (other than as set out in Clause 6.2 (Discharge) in any way
negate or affect the obligations which the Borrower has to the Borrower Secured
Creditors under the Borrower Transaction Documents.

 

- 8 -



--------------------------------------------------------------------------------

SECTION C

INTEREST

 

7. Interest

 

7.1 Loan Interest Periods

 

     Interest for outstanding Term Advances shall be divided into successive
Loan Interest Periods applicable to that Term Advance with the first Loan
Interest Period for a Term Advance beginning on the date the Notes which fund
such Term Advance are issued (being the Closing Date in respect of the Initial
Term Advances).

 

7.2 Rates of Interest

 

     The rate of interest payable during the relevant Loan Interest Period shall
be as follows:

 

  7.2.1     

 

  (a) in respect of the outstanding Initial Term A Advance (and any Further Term
A Advance), 4.064 per cent. per annum;

 

  (b) in respect of the outstanding Initial Term B Advance (and any Further Term
B Advance), 4.464 per cent. per annum;

 

  (c) in respect of the outstanding Initial Term C Advance (and any Further Term
C Advance), 4.814 per cent. per annum; and

 

  7.2.2 in respect of any outstanding New Term Advance, unless otherwise agreed
in writing by the Issuer and the Borrower, either:

 

  (a) the rate of interest (including any margin) payable by the Issuer on the
relevant New Notes made or to be made by the Issuer to fund such New Term
Advance; or

 

  (b) if the Issuer enters into an Interest Rate Swap Agreement in relation to
some or all such New Notes with a variable rate of interest, the rate of
interest applied to the basis on which payments are to be made by the Issuer to
the Interest Rate Swap Counterparty under such Interest Rate Swap Agreement plus
any margin payable in relation to the relevant New Notes.

 

7.3 Calculation of Interest

 

     Interest accrues from day to day and shall be calculated on the basis of a
year of 360 days and the actual number of days elapsed.

 

7.4 Payment of Interest

 

     Subject to Clause 9 (Prepayment and Purchase), the Borrower shall pay
interest partially in arrear at the rate set out in Clause 7.2 (Rates of
Interest) on each Term Advance outstanding during each Loan Interest Period for
value into the Issuer Transaction Account by 3 p.m. on the Business Day prior to
the Loan Payment Date which falls at the end of each Loan Interest Period (after
taking into account amounts receivable from the Currency Swap Counterparty under
the Currency Swap Agreement, on the relevant Loan Payment Date, which amount
shall be paid to the Issuer on such date) and an

 

- 9 -



--------------------------------------------------------------------------------

       irrevocable payment instruction for such payment shall be given by the
Borrower (or the Cash Administrator on its behalf) to the Cash Pooling Account
Bank no later than 12 noon on the second Business Day prior to the relevant Loan
Payment Date (with a copy thereof to the Issuer).

 

7.5 Additional Interest

 

  7.5.1 In the event that, on any Loan Payment Date, there is a Loan Interest
Shortfall interest shall accrue on such Loan Interest Shortfall, subject to
Clause 7.5.2 at the same rate of interest as that payable in respect of the
relevant Term Advance in accordance with Clause 7.3 (Calculation of Interest)
and shall be payable together with such accrued interest on any succeeding Loan
Payment Date.

 

  7.5.2 Interest payable on any Loan Interest Shortfall pursuant to Clause
7.5.1:

 

  (a) for each Loan Interest Period from and including the Loan Payment Date
falling in October 2011 up to but excluding the Loan Payment Date falling in
October 2014 shall be:

 

  (i) in respect of the Initial Term A Advance (and any Further Term A Advance),
0.35 per cent. per annum plus the lesser of (i) EURIBOR for three month euro
deposits for the corresponding Note Interest Period and (ii) 3.714 per cent. per
annum ;

 

  (ii) in respect of the Initial Term B Advance (and any Further Term B
Advance), 0.75 per cent. per annum plus the lesser of (i) EURIBOR for three
month euro deposits for the corresponding Note Interest Period and (ii) 3.714
per cent. per annum; and

 

  (iii) in respect of the Initial Term C Advance (and any Further Term C
Advance), 1.10 per cent. per annum plus the lesser of (i) EURIBOR for three
month deposits for the corresponding Note Interest Period and (ii) 3.714 per
cent. per annum;

 

  (b) for each Loan Interest Period beginning on or after the Loan Payment Date
falling in October 2014 shall be:

 

  (i) in respect of the Initial Term A Advance (and any Further Term A Advance),
the Interest Rate in respect of the corresponding Class of Notes during the
corresponding Note Interest Period;

 

  (ii) in respect of the Initial Term B Advance (and any Further Term B
Advance), the Interest Rate in respect of the corresponding Class of Notes
during the corresponding Note Interest Period; and

 

  (iii) in respect of the Initial Term C Advance (and any Further Term C
Advance), the Interest Rate in respect of the corresponding Class of Notes
during the corresponding Note Interest Period.

 

- 10 -



--------------------------------------------------------------------------------

SECTION D

REPAYMENT AND PREPAYMENT

 

8. REPAYMENT

 

8.1 Repayment of Initial Term Advances

 

     On and subject to the other terms of this Agreement, the Borrower shall
repay then outstanding amount of each Initial Term Advance (and, if they have
been advanced, any Further Term Advances) in full on the Loan Repayment Date,
together with all accrued interest and any other outstanding amounts incurred
pursuant to this Agreement unless repaid earlier pursuant to this Agreement.

 

8.2 Repayments of New Term Advances

 

     On and subject to the terms of this Agreement, the Borrower shall make
repayments in respect of any New Term Advances in the amounts and on the dates
which correspond to principal payable under the New Notes issued to finance the
applicable New Term Advance.

 

8.3 No Reborrowing of Initial Term Advances or Further Term Advances and No
Other Repayments

 

     The Borrower shall not be entitled to reborrow the Initial Term Advances or
any Further Term Advances prepaid or repaid and the Borrower shall not repay all
or any part of the Initial Term Advances or any part of any Further Term
Advances other than at the times and in the manner expressly provided for in
this Agreement.

 

9. PREPAYMENT AND PURCHASE

 

9.1 No ability to prepay

 

     The Borrower shall not be entitled to prepay any Initial Term Advance in
whole or in part other than in accordance with the provisions of this Clause 9.

 

9.2 General Conditions to Prepayment

 

  9.2.1 Upon the occurrence of an election by, or requirement of, the Borrower
to prepay the Initial Term Advances in accordance with Clause 9.3 (Voluntary
Repayment of Initial Term Advances), Clause 9.4 (Prepayment as a Result of a Tax
and Other Events) or Clause 9.6 (Mandatory Prepayment as a Result of Disposal of
a Mortgaged Property), the Borrower shall prepay in whole or, as applicable, in
part the Initial Term Advances in the order provided in Clause 9.7 (Order of
Prepayment of Initial Term Advances) provided that:

 

  (a) the Borrower has given not less than 15 and not more than 60 days prior
written notice (or, in the case of required prepayment as a result of
illegality, upon receiving notice from the Issuer or upon giving such shorter
notice as may be necessary to address the applicable illegality) to the Issuer,
the Cash Administrator, the Borrower Security Trustee and the Trustee copied to
the Interest Rate Swap Counterparty and the Currency Swap Counterparty of its
intention to prepay;

 

  (b) any such prepayment of an Initial Term Advance shall only be made on:

 

  (i) the Loan Payment Date immediately following the notice given in Clause
9.2.1; or

 

- 11 -



--------------------------------------------------------------------------------

  (ii) in relation to any required prepayment as a result of any the
circumstances set out in Condition 7(c)(iii) (Redemption, Purchase and
Cancellation - Redemption/Substitution for Taxation and Other Reasons)
occurring, the date required pursuant to the terms of Clause 9.2.2;

 

  (c) the amount of such prepayment shall be increased by an amount equal to any
Hedging Amounts that the Issuer will be required to pay to any Interest Rate
Swap Counterparty in connection with such prepayment or, where a Hedging Amount
is due to the Issuer in connection with such prepayment, an amount equal to such
Hedging Amount shall be deducted from the amount of such prepayment;

 

  (d) no such prepayment may be made unless, concurrent with such prepayment,
the Borrower shall pay in full any Hedging Amounts payable to any Currency Swap
Counterparty in connection with such prepayment and all other amounts payable by
it under this Agreement to enable the Issuer to pay, on the Note Payment Date
falling on the Loan Payment Date on which the relevant Initial Term Advance is
to be prepaid, all other amounts which are to be paid in priority to and pari
passu with the Class of Notes being redeemed (including, without limitation, any
Hedging Amount that the Issuer will be required to pay to any Interest Rate Swap
Counterparty); and

 

  (e) immediately prior to the date on which the Borrower gives notice in
accordance with Clause 9.2.1(a), the Borrower provides a Redemption Certificate
to the Borrower Security Trustee (except, in relation to any prepayment under
Clause 9.6 (Mandatory Prepayment as a Result of Disposal of a Mortgaged
Property), not including the items outlined at (a) of the definition of
Redemption Certificate).

 

  9.2.2 if the circumstances in Condition 7(c)(iii) (Redemption, Purchase and
Cancellation - Redemption/Substitution for Taxation and Other Reasons) apply
and, in accordance with Clause 9.4 (Prepayment as a Result of Tax and Other
Events), mitigation is not possible, and the Borrower elects to prepay the
Initial Term Advances, then the Borrower shall make such prepayment on the
earlier of:

 

  (a) where it is unlawful for the Issuer to perform any of its obligations
under this Agreement or to make, fund or allow to remain outstanding any Initial
Term Advance, on the Loan Payment Date occurring after the date on which the
Issuer has notified the Borrower of such illegality (or, if earlier, the date as
the Issuer may specify in any notice delivered to the Borrower, being no earlier
than the last day of any applicable grace period permitted by law); and

 

- 12 -



--------------------------------------------------------------------------------

  (b) where it is unlawful for the Borrower to perform any of its material
obligations under this Agreement, on the Loan Payment Date occurring after the
date on which the Borrower became aware of the unlawfulness (or, if earlier, the
last day of any applicable grace period permitted by law) (as certified in a
notice from the Borrower to the Issuer and the Borrower Security Trustee).

 

9.3 Voluntary Prepayment of Initial Term Advances

 

     Subject to Clause 9.2 (General Conditions to Prepayment) and Clause 9.7
(Order of Prepayment of Initial Term Advances), the Borrower may prepay any
Initial Term Advance, in whole or in part, in integral multiples of €500,000.

 

9.4 Prepayment as a Result of Tax and Other Events

 

     If any of the events occur which give rise to the Issuer’s option to redeem
as set out in Condition 7(c) (Redemption, Purchase and Cancellation -
Substitution/Redemption in Whole for Taxation and Other Reasons) then, subject
to Clause 9.5 (Duty to Mitigate and Notify) and subject to satisfying the
conditions in Clause 9.2 (General Conditions to Prepayment) the Borrower may
prepay in whole (but not in part) the outstanding Initial Term Advances.

 

9.5 Duty to Mitigate and Notify

 

  9.5.1 The Borrower may only prepay the Initial Term Advances on an occurrence
of any of the events set out Condition 7(c)(i), (ii), (iv), (v) and (where it is
or will become illegal in respect of the Issuer for all or any of the Term
Advances under this Agreement to remain outstanding) Condition 7(c)(iii)
(Redemption, Purchase and Cancellation - Redemption/Substitution for Taxation
and Other Reasons), if the Issuer is unable to mitigate the effects of the
occurrence of the relevant event in accordance with Clause 12 (Mitigation). If
the Issuer is unable to mitigate the effects in accordance with Clause 12
(Mitigation), the Issuer shall notify the Borrower, the Borrower Security
Trustee and the Cash Administrator as soon as reasonably practicable.

 

  9.5.2 The Borrower may only prepay the Initial Term Advances on an occurrence
of the event set out in Condition 7(c)(iii) (Redemption, Purchase and
Cancellation - Redemption/Substitution for Taxation and Other Reasons) (where it
has become unlawful for the Borrower to perform any of its material obligations
under this Agreement) if the Borrower is unable to mitigate the effects of the
occurrence of the relevant event in accordance with Clause 12 (Mitigation). If
the Borrower is unable to mitigate the effects in accordance with Clause 12
(Mitigation), the Borrower shall notify the Issuer, the Borrower Security
Trustee and the Cash Administrator as soon as reasonably practicable.

 

9.6 Mandatory Prepayment as a Result of Disposal of a Mortgaged Property

 

     Subject to there being no Loan Event of Default or no Potential Loan Event
of Default outstanding and continuing (unless waived), where a Chargor has
disposed of a Mortgaged Property or Sold Chargor and has not applied the
proceeds of such disposal for a Permitted Purpose by the date specified in
Clause 18.3.4, the Borrower, in accordance with the conditions set out in Clause
9.2 (General Conditions to Prepayment), shall apply, or shall procure the
application of, such proceeds (to the extent of the Allocated Debt Amount), in
prepayment of the Initial Term Advances.

 

- 13 -



--------------------------------------------------------------------------------

9.7 Order of Prepayment of Initial Term Advances

 

     Unless otherwise indicated in this Clause 9, any Initial Term Advances to
be prepaid prior to the delivery of a Loan Enforcement Notice will be prepaid in
the following order:

 

  9.7.1     

 

  (a) except in the case of a prepayment from Sales Proceeds (in an amount equal
to the Allocated Debt Amount) deposited in the Disposals Proceeds Account, if no
Loan Event of Default or Potential Loan Event of Default has occurred and is
continuing (including in circumstances where the Borrower is remedying a breach
of any of the covenants in Clause 15 (Financial Covenants)) or Property Advisor
Appointment Event has occurred (unless the appointment of a Property Adviser has
been terminated or otherwise ceases to be in effect other than pursuant to a
breach of the terms of this Agreement ), or any such event has occurred but has
been waived by the Borrower Security Trustee, in accordance with the Borrower
Transaction Documents, on a pro rata basis between all of the Initial Term
Advances on the basis of the principal amount outstanding of the Initial Term
Advances at such time;

 

  (b) in the case of a prepayment from Sales Proceeds (in an amount equal to the
Allocated Debt Amount) deposited in the Disposal Proceeds Account, if no Loan
Event of Default or Potential Loan Event of Default has occurred and is
continuing (including in circumstances where the Borrower is remedying a breach
of any of the covenants in Clause 15 (Financial Covenants)) or Property Advisor
Appointment Event has occurred (unless the appointment of a Property Adviser has
been terminated or otherwise ceases to be in effect other than pursuant to a
breach of the terms of this Agreement), or any such event has occurred but has
been waived by the Borrower Security Trustee in accordance with the Borrower
Transaction Documents, the application of:

 

  (i) an amount equal to 100% of the Attributable Debt in respect of the
relevant Mortgaged Property (or Mortgaged Properties) or Sold Chargor on a pro
rata basis between all of the Initial Term Advances on the basis of the
principal amount outstanding of the Initial Term Advances at such time; and

 

  (ii) any excess on a sequential basis (in each case to the extent such Initial
Term Advance remains outstanding) as follows: (1) the Initial Term A Advances,
(2) the Initial Term B Advances and (3) the Initial Term C Advances; or

 

  (c) if the funds used to prepay such Initial Term Advances come from (i) cash
received on a subordinated basis from outside of the Securitisation Group (with
a legal opinion satisfactory to the Borrower Security Trustee being

 

- 14 -



--------------------------------------------------------------------------------

       provided as to the effectiveness of such subordination (subject to any
reservations therein)) (ii) equity received for such purpose or (iii) the
proceeds of a New Term Advance from the Issuer following the Issue of New Notes,
the Initial Term Advances can be repaid in any order that the Borrower
determines; or

 

  9.7.2 if a Loan Event of Default, Potential Loan Event of Default (including
in circumstances where the Borrower is remedying a breach of any of the
covenants in Clause 15 (Financial Covenants)) or Property Advisor Appointment
Event has occurred and has not been waived, on a sequential basis (in each case
to the extent such Initial Term Advance remains outstanding) as follows: (i) the
Initial Term A Advances, (ii) the Initial Term B Advances and (iii) the Initial
Term C Advances.

 

9.8 Deemed Prepayment Upon Purchase of Notes by the Borrower

 

  9.8.1 The Borrower may purchase Notes of any class in the market provided that
on the date of such proposed purchase:

 

  (a) no Loan Event of Default or Potential Loan Event of Default has occurred
and is continuing (and has not been waived) or would occur as a result of such
purchase; and

 

  (b) such purchase is made either:

 

  (i) if the Restricted Payment Condition is satisfied as at the most recent
Loan Payment Date, using Excess Cash available at such date;

 

  (ii) from funds advanced on a fully subordinated basis (and a legal opinion
satisfactory to the Borrower Security Trustee has been provided as to the
effectiveness of such subordination); or

 

  (iii) from equity contributions received for such purpose.

 

  9.8.2 When purchasing Notes under Clause 9.8.1:

 

  (i) if no Loan Event of Default or Potential Loan Event of Default has
occurred and is continuing (or has occurred and has been waived) or Property
Advisor Appointment Event has occurred (unless the appointment of a Property
Adviser has been terminated or otherwise ceases to be in effect other than
pursuant to a breach of the terms of this Agreement), the Borrower shall
purchase a pro rata amount of all outstanding Classes of Notes (by reference to
the principal amount outstanding of each Class of Notes at such time and subject
to rounding to the nearest €500,000) provided that if the funds used to purchase
such Notes come from cash received on a subordinated basis (with a legal opinion
satisfactory to the Borrower Security Trustee being provided as to the
effectiveness of such subordination) or equity received for such purpose, the
Borrower may purchase Notes of any Class; or

 

- 15 -



--------------------------------------------------------------------------------

  (ii) if a Loan Event of Default or Potential Loan Event of Default has
occurred and is continuing (and has not been waived) (including in circumstances
where the Borrower is remedying a breach of any of the covenants in Clause 15
(Financial Covenants) or Property Advisor Appointment Event has occurred (unless
the appointment of a Property Adviser has been terminated or otherwise ceases to
be in effect other than pursuant to a breach of the terms of this Agreement) and
has not been waived, the Borrower shall only be allowed to purchase classes of
Notes on a sequential basis (in the order of priority in the Issuer
Post-Enforcement Priority of Payments) commencing with the Most Senior Class of
Notes.

 

  9.8.3 If the Borrower has purchased a Note, it shall forthwith following such
purchase, notify the Issuer, the Swap Counterparties and the Trustee of such
purchase and surrender such Note to the Issuer for cancellation in accordance
with Condition 7(h) (Redemption, Purchase and Cancellation - Purchase by the
Borrower and Cancellation).

 

  9.8.4 Upon surrender of such Note, the Note will be cancelled in accordance
with Condition 7(i) (Redemption, Purchase and Cancellation - Cancellation) and,
upon such cancellation, an amount of the relevant Initial Term Advance equal to
the Principal Amount Outstanding of such Note plus an amount of interest on the
relevant Initial Term Advance equal to the aggregate of any accrued and unpaid
interest on the Principal Amount Outstanding of such Note will be treated as
having been prepaid in accordance with Clause 9.3 (Voluntary Prepayment of
Initial Term Advances).

 

  9.8.5 In the case of any purchase and cancellation of Notes under this Clause
9 and subject to the terms of this Agreement on the date of such cancellation
immediately following such purchase of Notes:

 

  (a) the Borrower shall pay (i) to the Issuer an amount equal to any Hedging
Amounts that fall to be paid by the Issuer to the Interest Rate Swap
Counterparty and (ii) to the Currency Swap Counterparty an amount equal to any
Hedging Amounts that fall to be paid by the Borrower to the Currency Swap
Counterparty, in each case as a result of any full or partial termination of the
relevant Swap Agreement; or

 

  (b) the Issuer shall pay to the Borrower an amount equal to any Hedging
Amounts that the Issuer receives from any Interest Rate Swap Counterparty as a
result of any full or partial termination of the relevant Interest Rate Swap
Agreement,

 

       in each case, in respect of the prepayment of the relevant Initial Term
Advance treated as having been made pursuant to this Clause 9.8.

 

- 16 -



--------------------------------------------------------------------------------

9.9 Prepayment of Additional Term Advances and Purchase of Additional Notes

 

  9.9.1 Prepayment of Additional Term Advances Upon Prepayment of Initial Term
Advances

 

       If the Borrower prepays all of the outstanding Initial Term Advances
pursuant to Clause 9.4 (Prepayment as a Result of Tax and Other Events), the
Borrower will be required to prepay all of the outstanding Additional Term
Advances granted to it (adjusted by adding Hedging Amounts payable to the Issuer
(in the case of Hedging Amounts required to be paid by the Issuer to any
Interest Rate Swap Counterparty as a result of the prepayment of the
corresponding Additional Notes) or subtracting Hedging Amounts receivable by the
Issuer (in the case of Hedging Amounts required to be paid by any Interest Rate
Swap Counterparty to the Issuer as a result of the prepayment of the
corresponding Additional Notes) together with all accrued and unpaid interest in
relation to such outstanding Additional Term Advances up to (but excluding) the
date of prepayment by the Borrower and any other amounts owing by it in respect
of this Agreement, including any amounts owing by it in respect of the Ongoing
Facility Fee, and any Hedging Amounts the Borrower owes to the Currency Swap
Counterparty.

 

  9.9.2 Prepayment of Further Term Advances and Further Notes

 

       The Borrower shall be entitled to:

 

  (a) prepay any Further Term Advances on substantially the same terms as those
on which the Initial Term Advances may be prepaid in accordance with this Clause
9; and

 

  (b) purchase any Further Notes on substantially the same terms as those on
which the Borrower may purchase any Notes pursuant to Clause 9.8 (Deemed
Prepayment Upon Purchase of Notes by the Borrower) and in the order set out in,
Clause 9.8 (Deemed Prepayment Upon Purchase of Notes by the Borrower); and

 

  9.9.3 Prepayment of New Term Advances and New Notes

 

       The Borrower shall be entitled to, save as otherwise agreed to in writing
by the Issuer (with the written consent of the Trustee, the Borrower and the
Borrower Security Trustee):

 

  (a) prepay any New Term Advances on substantially the same terms as those on
which the Initial Term Advances may be prepaid in accordance with this Clause 9;
and

 

  (b) purchase any New Notes on substantially the same terms as those on which
the Borrower may purchase any Notes pursuant to, and in the order set out in,
Clause 9.8 (Deemed Prepayment Upon Purchase of Notes by the Borrower),

 

       in order to reflect the prepayment terms of the New Notes issued to fund
any such New Term Advance on or prior to the time of issue of such New Notes any
of the provisions of this Clause 9 and Clause 18.3 (Application of Proceeds of
Disposal of a Mortgaged Property) shall be amended if and to the extent
necessary to give effect to such agreement.

 

- 17 -



--------------------------------------------------------------------------------

9.10 Notice of Prepayment

 

     Any notice of prepayment (including any deemed prepayment or purchase of
any Notes) given by the Borrower pursuant to this Clause 9 shall:

 

  9.10.1 subject to the fulfilment by the Issuer of the conditions set out in
Clause 13.2 (Conditions Precedent to the Issue of Early Redemption Notices) of
the Trust Deed, be irrevocable;

 

  9.10.2 specify the date or dates upon which such prepayment is to be made;

 

  9.10.3 be delivered to the recipients specified in this Clause 9 no later than
5 p.m. (Central European Time) on a Business Day within the time periods
prescribed by this Clause 9;

 

  9.10.4 specify whether the Restricted Payment Condition is satisfied or not on
the most recent Loan Payment Date;

 

  9.10.5 specify whether there is a Loan Event of Default, Potential Loan Event
of Default and/or Property Advisor Appointment Event which is continuing (and
has not been waived);

 

  9.10.6 specify whether the funds used to make such prepayment come from Excess
Cash, funds advanced on a subordinated basis and/or equity contributions;

 

  9.10.7 specify which Term Advances or Notes are to be prepaid or purchased as
applicable;

 

  9.10.8 specify the amount of such prepayment; and

 

  9.10.9 subject to the Issuer having issued the required notice under Condition
7(b) (Redemption, Purchase and Cancellation - Early Mandatory Redemption in
Whole or in Part upon Prepayment under the Issuer/Borrower Facility Agreement)
or, as the case may be, Condition 7(c) (Redemption, Purchase and Cancellation -
Substitution/Redemption in Whole for Taxation and Other Reasons), oblige the
Borrower to make such prepayment on the date specified in Clause 9.10.2.

 

- 18 -



--------------------------------------------------------------------------------

SECTION E

FEES COSTS AND EXPENSES

 

10. FEES, COSTS AND EXPENSES

 

10.1 Facility Fees

 

  10.1.1 Initial Facility Fee

 

       In consideration of the Issuer making the Initial Term Facilities
available, the Borrower shall pay to the Issuer on the Closing Date a fee (the
“Initial Facility Fee”) in an amount equal to all fees, costs and expenses
including the selling and underwriting commissions of the Manager properly and
reasonably incurred by the Issuer on or before the Closing Date in connection
with the issue of the Notes, the granting of the Initial Term Advances and the
negotiation, preparation and execution of each Issuer Transaction Document.

 

  10.1.2 Ongoing Facility Fee

 

       The Borrower will be required to pay to the Issuer a further fee for the
provision by the Issuer of the Term Facilities (the “Ongoing Facility Fee”) in
an amount equal to the aggregate of, without double counting,:

 

  (a) all amounts due and payable by the Issuer:

 

  (i) under paragraphs (a)(i), (b)(i), (c) to (l) (inclusive) of the Issuer
Pre-Enforcement Priority of Payments; or

 

  (ii) (a)(i), (b)(i), (c) to (l) (inclusive) of the Issuer Post-Enforcement
Priority of Payments;

 

  (b) in relation to each Loan Payment Date falling in October, euro 20,000 (or
in relation to the Closing Date, euro 25,000) for deposit into the Issuer Dutch
Account from time to time; and

 

  (c) in relation to each Loan Payment Date falling in October, euro 10,000
payable by the Issuer under the Management Agreement pursuant to paragraph
(b)(ii) of the Issuer Pre-Enforcement Priority of Payments or, as applicable,
paragraph (b)(ii) of the Issuer Post-Enforcement Priority of Payments,

 

       (any such amounts, “Issuer Costs”) in each case to the extent the Issuer
has insufficient funds to make such payments after taking into account amounts
receivable by the Issuer by way of interest and principal in relation to the
Term Advances and from the Interest Rate Swap Counterparty (or the Interest Rate
Swap Guarantor) under the Interest Rate Swap Agreement and amounts which may be
drawn under the Liquidity Facility Agreement, such payment by way of Ongoing
Facility Fee to be made on the date on which any such Issuer Costs are payable
by the Issuer in accordance with the Issuer Pre-Enforcement Priority of Payments
or, as the case may be, the Issuer Post-Enforcement Priority of Payments.

 

- 19 -



--------------------------------------------------------------------------------

  10.1.3 Rebate of ongoing facility fee

 

       Where any Hedging Amounts are payable to the Issuer under the Interest
Rate Cap Transaction (other than in circumstances where the Interest Rate Cap
Transaction was terminated due to an Event of Default or a Termination Event
(each as defined under the Interest Rate Swap Agreement) or in circumstances
where a Note Event of Default has occurred but including any Hedging Amount
following the prepayment of the Notes in whole or in part), the Issuer will pay
to the Borrower amounts equal to such Hedging Amounts received from the Interest
Rate Swap Counterparty by way of rebate for the Ongoing Facility Fee or to the
extent such amount exceeds the aggregate of all Ongoing Facility Fees, to be
paid as a fee by the Issuer to Borrower.

 

10.2 Preservation and Enforcement of Rights

 

     The Borrower shall, in accordance with the Borrower Priority of Payments,
indemnify the Issuer and the Borrower Security Trustee (including, in the case
of the Borrower Security Trustee, any person appointed by it to whom any trust,
power, authority or discretion may be delegated by it in the exercise of its
powers or discretions vested in it under the Chargor Security Documents) against
all Liabilities properly incurred by the Issuer and/or the Borrower Security
Trustee (other than by reason of gross negligence, wilful default or fraud by
the Issuer or the Borrower Security Trustee) in or in connection with the
preservation and/or enforcement of any of the rights of the Issuer and the
Borrower Security Trustee under this Agreement or any of the Borrower
Transaction Documents (including any costs and expenses which the Borrower
Security Trustee may properly incur relating to any investigation as to whether
or not a Loan Event of Default, Potential Loan Event of Default or Property
Advisor Appointment Event has occurred or any steps necessary or desirable in
connection with any proposal for remedying or otherwise resolving a Loan Event
of Default, Potential Loan Event of Default or Property Advisor Appointment
Event or any matter or thing required to be done or omitted in any way in
connection with this Agreement).

 

10.3 Stamp Taxes

 

     The Borrower shall pay all stamp, registration and other documentary taxes
or duties (including interest and penalties thereon or in connection therewith)
to which this Agreement, or any of the other Borrower Transaction Documents (to
the extent not paid under the terms thereof) or any judgment or decree given in
connection therewith is, or at any time may become subject and shall, subject to
the Borrower Priorities of Payments, indemnify each of the Issuer and the
Borrower Security Trustee against any claim, demand, action, liability, damage,
cost, loss or expense (including, without limitation, legal fees) which the
Issuer suffers or incurs or the Borrower Security Trustee may properly suffer or
incur as a result of or in relation to any failure to pay or delay in paying any
such stamp, registration or documentary taxes or duties.

 

10.4 Amendment Costs

 

     If a Chargor requests any amendment, waiver or consent then the Chargor
shall, subject to the Borrower Priorities of Payments, reimburse the Issuer and
the Borrower Security Trustee for all costs and expenses (including legal fees)
properly incurred by the Issuer and/or the Borrower Security Trustee in
responding to or complying with such request.

 

- 20 -



--------------------------------------------------------------------------------

SECTION F

TAXES AND MITIGATION

 

11. TAXES

 

11.1 Payments to be Free and Clear

 

     All sums payable by the Borrower under this Agreement and all sums payable
by a Chargor (other than the Borrower) pursuant to its Guarantee, shall be paid
(except to the extent required by any Requirement of Law) free and clear of and
without any deduction or withholding on account of any Tax (a “Tax Deduction”).

 

11.2 Tax Gross-up

 

     If the Borrower or (with respect to any amounts such Chargor has to pay
pursuant to its Guarantee) any other Chargor: (a) is required by any Requirement
of Law to make a Tax Deduction from any sum paid or payable by it to the Issuer,
or (b) is required by law to make any deduction or withholding from, or to make
(except on account of tax on the overall net income of that party) any payment
of or on account of Tax on or calculated by reference to the amount of, any sum
received or receivable by the Issuer (including any sum deemed for purposes of
Tax to be received or receivable by the Issuer whether or not actually received
or receivable) under this Agreement then, provided that, the Tax or other amount
or (as the case may be) the amount so deducted, withheld or paid is attributable
to an amount paid or payable under this Agreement:

 

  11.2.1 the Borrower or such other Chargor, as applicable, shall promptly
notify the Cash Administrator, the Borrower Security Trustee and the Issuer (in
the case of Clause 11.2(a)) of any such requirement or any change in any such
requirement as soon as it becomes aware of it;

 

  11.2.2 the Borrower or such other Chargor, as applicable, shall pay any such
Tax or other amount before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on the Borrower or such
other Chargor, as applicable) for the Borrower’s or, as applicable, such other
Chargor’s account, or (if that liability is imposed on the Issuer) on behalf and
in the name of the Issuer;

 

  11.2.3 the sum payable in respect of which the relevant Tax Deduction is
required shall be increased to the extent necessary to ensure (unless prevented
by any applicable law from so doing) that, after the making of that Tax
Deduction, the Issuer receives on the due date and retains (free from any
liability in respect of any such Tax Deduction) a net sum equal to that which it
would have received and so retained had no such Tax Deduction been required or
made; and

 

  11.2.4 as soon as practicable after paying any sum from which it is required
by law to make any Tax Deduction, withholding or payment, and as soon as
practicable after the due date of payment of any Tax or other amount which it is
required by Clause 11.2.2 to pay, the Borrower or other Chargor, as applicable,
shall deliver to the Issuer evidence reasonably satisfactory to the Issuer that
the Tax Deduction has been made and that any appropriate payment has been made
to the relevant Tax Authority or other authority.

 

- 21 -



--------------------------------------------------------------------------------

11.3 Tax Credits

 

  11.3.1 If the Issuer receives an additional payment under Clause 11.2 (Tax
Gross-up) and in the Issuer’s good faith opinion it determines that it has
received or been granted, and effectively utilised, a credit against, or relief
or remission for, or repayment of, any Tax paid or payable by it (each a “Tax
Credit”) in respect of or calculated with reference to the Tax Deduction giving
rise to such additional payment the Issuer shall (to the extent that it can do
so without adverse consequences) repay to the Borrower or other Chargor such
amount as the Issuer shall in good faith have concluded to be attributable to
the relevant deduction, withholding or payment.

 

  11.3.2 Save to the extent proven to the contrary, any such payment in Clause
11.3.1 shall be evidence of the amount due to the Borrower or other Chargor, as
the case may be, hereunder and shall be accepted by the Borrower or other
Chargor, as the case may be, in full and final settlement of its rights of
reimbursement hereunder in respect of such deduction, withholding or payment.

 

  11.3.3 Nothing herein contained or in Clause 12 (Mitigation) shall interfere
with the free and unfettered right of the Issuer to arrange its Tax affairs at
its discretion in whatever manner it thinks fit and, in particular, it shall not
be under any obligation to claim any Tax Credit from or against its corporate
profits or similar Tax liability in respect of the amount of any Tax Deduction,
withholding or payment in priority to any other claims, relief’s, credits or
deductions available to it (and, in particular, it shall not be under any
obligation to claim any Tax Credit if the effect of such claim would be to
reduce the amount of Dutch corporate Tax payable by the Issuer on the profit
earned by the Issuer).

 

  11.3.4 Any such payment in Clause 11.3.1 shall be made promptly upon the
Issuer certifying (a) that a Tax Credit has been received and effectively
utilised by it and (b) the amount of such Tax Credit.

 

  11.3.5 Not more than once a year, the Borrower and if any payments have been
made pursuant to its Guarantee, the relevant Chargor, may request the Issuer, if
the Issuer has received an additional payment under Clause 11.2 (Tax Gross-Up),
to confirm whether or not it has received any Tax Credit in respect of such
additional payment such that an amount is payable by it under this Clause 11.3
(and, if so, the amount so payable) and the Issuer shall provide such
confirmation as soon as reasonably practicable.

 

11.4 Indirect Taxes

 

     All amounts payable under this Agreement are stated exclusive of all value
added, sales or other indirect Taxes which are, accordingly, payable in addition
to the amounts in respect of which such Taxes are chargeable.

 

12. MITIGATION

 

12.1 If circumstances arise which would, or would upon the giving of notice,
result in:

 

  12.1.1 an increased amount becoming payable by the Borrower pursuant to Clause
11.2 (Tax Gross-up);

 

- 22 -



--------------------------------------------------------------------------------

  12.1.2 the Issuer claiming an amount by way of Ongoing Facility Fee pursuant
to Clause 10.1.2 (Ongoing Facility Fee) in respect of increases in Issuer Costs
from the Borrower where such claim arises as a result of the introduction of, or
any change in or in the interpretation, administration and/or application of,
any law or regulation after the date of this Agreement;

 

  12.1.3 any prepayment of any Term Advances or the purchase of any Notes as a
result of the occurrence of the events set out in Condition 7(c)(iii)
(Redemption, Purchase and Cancellation - Redemption/Substitution for Taxation
and Other Events) and if it is the case that it is unlawful for the Issuer to
allow to remain outstanding an Initial Term Advance; or

 

  12.1.4 any prepayment of any Term Advances or the purchase of any Notes as a
result of the occurrence of the events set out in Condition 7(c)(iii)
(Redemption, Purchase and Cancellation - Redemption/Substitution for Taxation
and Other Events) and it is the case that it is unlawful for the Borrower to
perform any of its material obligations under this Agreement,

 

     then the Borrower (in the case of Clauses 12.1.1 and 12.1.4) shall:

 

  12.1.5 promptly upon becoming aware of the circumstances, notify the Issuer,
the Borrower and the Borrower Security Trustee; and

 

  12.1.6 take such reasonable steps as may be open to it (as the case may be) to
mitigate or remove such circumstances,

 

and the Issuer shall:

 

  12.1.7 (in the case of Clauses 12.1.2 and 12.1.3), promptly upon becoming
aware of the circumstances, notify the Borrower and the Borrower Security
Trustee; and

 

  12.1.8 in consultation with the Borrower and the Borrower Security Trustee
(but subject to any restriction to which it may be subject under the Transaction
Documents), take such reasonable steps as may be open to it to mitigate or
remove such circumstances, including, but subject to Clause 27 (Assignments and
Transfers), the transfer of its rights and obligations under the Transaction
Documents to another lender acceptable to the Borrower and the Borrower Security
Trustee,

 

     provided that nothing in this Clause 12 shall limit, qualify or in any way
affect the obligations of the Borrower under any Borrower Transaction Document
or require the Borrower or the Issuer to take any action which in its opinion,
may be in any way prejudicial to its financial condition, business or
operations.

 

  12.2 Without prejudice to the other provisions of this Clause 12, if in order
for interest to be paid without any deduction or withholding of tax to the
Issuer (or with a reduced rate of deduction or withholding) or for a repayment
of any tax withheld or deducted from a payment of interest to be obtained it is
necessary for the Issuer to make an application pursuant to a relevant double
taxation treaty, the Issuer (or the Cash Administrator, on its behalf, if
required by the Issuer in relation only to joining in such application) will,
when

 

- 23 -



--------------------------------------------------------------------------------

     requested in writing by the Borrower, promptly do all that it reasonably
can to make or join in such application, as the Borrower may request. The Issuer
agrees that if any such double taxation treaty application is not accepted by
the relevant tax authority then, at the request of the Borrower (acting
reasonably) and provided that the Borrower has indemnified the Issuer to its
reasonable satisfaction against any cost, claim, loss, expense (including legal
fees) or liability (together with any VAT thereon) which it may reasonably and
properly sustain or incur in connection therewith, the Issuer shall supply such
further information and/or take such steps as the Borrower may reasonably
request in connection with the Issuer’s claim to exemption or relief from any
taxation under such double taxation treaty.

 

12.3 As at the date hereof, the Issuer represents and covenants in favour of the
Borrower Security Trustee and the Borrower that:

 

  12.3.1 it is and will remain a resident of The Netherlands for Dutch tax
purposes;

 

  12.3.2 it is and will remain resident outside Belgium for Belgian tax
purposes; and

 

  12.3.3 it has, and will continue to have, no branch, management, business,
establishment or other fixed establishment in Belgium.

 

- 24 -



--------------------------------------------------------------------------------

SECTION G

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

13. REPRESENTATIONS AND WARRANTIES

 

13.1 Benefit

 

     Each Chargor (unless otherwise indicated) makes the representations and
warranties specified in this Clause 13, subject to the qualifications set out in
the Disclosure Letter, in each case to the Issuer and the Borrower Security
Trustee and each Chargor acknowledges that the Issuer and the Borrower Security
Trustee have entered into this Agreement in reliance on the representations and
warranties in this Clause 13.

 

13.2 Status

 

  13.2.1 The Borrower is a Belgian commanditaire vennootschap op
aandelen/société en commandite par actions, and each other Belgian Chargor is a
Belgian besloten vennootschap met beperkte aansprakelijkheid/société privée à
responsibilité limitée duly incorporated and validly existing under the laws of
Belgium;

 

  13.2.2 each English Chargor is a limited liability company, duly incorporated
and validly existing and registered under the laws of England and Wales;

 

  13.2.3 each French Chargor is a société par actions simplifiée with limited
liability (except for Shurgard Investissement 1 SNC which is a société en nom
collectif), duly incorporated and validly existing under the laws of France;

 

  13.2.4 each Dutch Chargor is a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), duly incorporated and
validly existing under the laws of The Netherlands;

 

  13.2.5 each Swedish Chargor is either a company with limited liability
(aktiebolag) or a limited partnership (kommanditbolag), and each is duly
incorporated or formed and validly existing under the laws of Sweden;

 

  13.2.6 each Danish Chargor is either a company with limited liability
(aktieselskab or anpartsselskab) or a limited partnership (kommanditselskab) and
each is duly incorporated or formed and validly existing under the laws of
Denmark; and

 

  13.2.7 each Chargor possesses the capacity to sue and be sued in its own name
and is not subject to any immunities from proceedings.

 

13.3 Powers

 

     Each Chargor has:

 

  13.3.1 the power to own its assets and to carry on its business and operations
as they are being conducted;

 

  13.3.2 the power to enter into, perform and discharge its obligations and
exercise its rights under each Borrower Transaction Document to which it is a
party and to exercise its rights under each such Borrower Transaction Document;

 

- 25 -



--------------------------------------------------------------------------------

  13.3.3 taken all necessary corporate and other action to authorise the
execution, delivery and performance by it of each Borrower Transaction Document
to which it is a party; and

 

  13.3.4 duly executed each Borrower Transaction Document to which it is a
party.

 

13.4 Legal validity

 

     Subject to the completion of the Required Filings and Required Property
Filings and any reservations as to matters of law contained in applicable legal
opinions dated on or about the Closing Date and addressed to the Borrower
Security Trustee, each Borrower Transaction Document to which each Chargor is a
party and the transactions contemplated thereby:

 

  (a) constitute, or will constitute when executed in accordance with its terms,
such Chargor’s legal, valid and binding obligations enforceable in accordance
with its terms;

 

  (b) validly creates (to the extent it purports to do so) a first ranking
Security Interest of the type described, and over the assets to which it is
expressed to apply, in the relevant Borrower Transaction Documents (in the case
of income receivables from customers, following registration and notification by
the bailiff (huissier) of the French OpCo Pledge of Income Receivables to such
customers) and following notification of the Belgian Pledge of Receivables to
the relevant debtors) and, if any such Borrower Transaction Document purports to
evidence any security, it accurately evidences that security (provided that, all
French Mortgages will be second ranking Security Interests, due to the
non-registration, as at the Closing Date, of the deed of release (acte de
mainlevée) of the first ranking French mortgage over such Mortgaged Properties
with the Land Registry (bureau de la conservation des hypothèques), except with
respect to the Mortgaged Properties of Shurgard Méditerranée SAS located in
Chambourcy, Grigny, Coignières, Sevran and La-Seyne-sur-Mer as set out in
Schedule 8 hereto and the Properties of Shurgard IDF Noisy SAS, Shurgard IDF
Chambourcy SAS, Shurgard Lyon Gerland SAS and Shurgard Investissement 1 SNC as
set out in Schedule 8 hereto, which will be first ranking Security Interests as
at the Closing Date); and

 

  (c) have been entered into by it in good faith and are in the overall best
corporate interest of such Chargor and do not constitute, for each French
Chargor in the form of an SAS, a misuse of corporate assets (abus de biens
sociaux).

 

13.5 Authorisations

 

     Subject to the Required Filings and Required Property Filings and any
reservations as to matters of law contained in applicable legal opinions dated
on or about the Closing Date and addressed to the Borrower Security Trustee and
the application of applicable laws of civil procedure, all necessary
authorisations, actions, conditions and things required to be taken, fulfilled
and done by the laws of the jurisdiction under which the relevant Chargor is
incorporated or formed in or in which any of its assets are situated in order:

 

  13.5.1 to enable it lawfully to enter into, exercise its rights and perform
and comply with its obligations under each of, and the transactions contemplated
by, the Borrower Transaction Documents to which it is a party;

 

- 26 -



--------------------------------------------------------------------------------

  13.5.2 to ensure that those obligations are valid and legally binding and
enforceable (except prior to the registration and notification by the bailiff
(huissier) thereof to the customers, the French OpCo Pledge of Income
Receivables and prior to notification to the relevant debtors thereof, the
Belgian Pledge of Receivables and, prior to the notification of the relevant
insurers, the Swedish Pledge of Insurance Policies and, prior to the
notification of its customers at its Mortgaged Properties, security under the
Chargor Security Documents over receivables from such customers); and

 

 

  13.5.3 to make each Borrower Transaction Document to which it is a party
admissible in evidence in the courts of any relevant jurisdiction to which the
parties to such Borrower Transaction Document have submitted,

 

     have been taken, fulfilled and done.

 

13.6 Licences and Approvals

 

     Except in relation to Environmental Permits (as to which Clause 13.11
(Environmental) above shall apply) and intellectual property rights and
intellectual property licences and approvals (as to which Clause 13.7
(Intellectual Property) below shall apply), all governmental and other consents,
approvals, licences and registrations which are necessary for the operation of
the relevant Chargor’s Permitted Business and necessary filings, payments of
duties or taxes, notarisations required and other approvals and authorisations
necessary to own its property and assets and for the conduct of its business,
have been obtained or applied for, all of their terms and conditions have been
complied with in all respects and are in full force and effect and, so far as it
is aware, have not been revoked or terminated, which if not obtained, applied
for or complied with, or if revoked or terminated would, in each case,
reasonably be expected to have a Material Adverse Effect.

 

13.7 Intellectual Property

 

     It has all intellectual property rights and intellectual property licences
and approvals reasonably necessary to conduct its Permitted Business.

 

13.8 No filings

 

     Save for any registrations required pursuant to the terms of the Chargor
Security Documents to which it is a party, each in accordance with all
applicable Requirements of Law, it is not necessary that any Borrower
Transaction Document to which it is a party be filed, recorded or enrolled with
any court or other authority.

 

13.9 No Conflict

 

     The execution by it of each of the Borrower Transaction Documents to which
it is a party and the exercise by it of its rights and the performance of its
obligations thereunder (including granting any security or giving guarantees
contemplated by the Borrower Transaction Documents) will not:

 

  13.9.1 result in the existence of, or imposition on it to create, any Security
Interest (other than any Permitted Encumbrance) in favour of any person (other
than the Borrower Security Trustee) over all or any of its present or future
revenues, assets or undertakings; or

 

- 27 -



--------------------------------------------------------------------------------

  13.9.2 conflict with its constitutional documents, borrowing or other powers
or any agreement, mortgage, security, charge, bond or other instrument to which
it is a party or which is binding on it or on any of its assets; or

 

  13.9.3 conflict with any existing applicable laws, rule, regulation or
official or judicial order or decree binding on it in all jurisdictions where it
carries on business.

 

13.10 No Litigation

 

     Except in relation to any Environmental Claim (as to which Clause 13.11
(Environmental) shall apply):

 

  13.10.1 as at the Closing Date there:

 

  (a) is no litigation, arbitration, administrative proceedings or governmental
or regulatory authority investigation, proceeding or dispute pending or
threatened in writing against it, in each case which proceeding or dispute, if
determined adversely against it would involve a potential liability of euro
100,000 (or the Applicable Foreign Currency Equivalent) or higher; and

 

  (b) to the best of its knowledge and belief, having made due enquiry, there
has not occurred any circumstances likely to give rise to any such litigation,
arbitration, administrative proceeding or governmental or regulatory
investigation, proceeding or dispute against it, in each case which proceeding
or dispute, if determined adversely against it, would involve a potential
liability of euro 100,000 (or the Applicable Foreign Currency Equivalent) or
higher;

 

  13.10.2 no litigation, arbitration, administrative proceeding or governmental
(including governmental committees dealing with equal treatment) or regulatory
investigations (other than those governmental and/or regulatory investigations
which occur as part of the ordinary course of trading), proceedings or disputes
have been commenced or, so far as it is aware to the best of its knowledge and
belief, having made due enquiry, threatened in writing against such Chargor or
its respective assets, revenues or undertakings which would, if adversely
determined, be reasonably expected to have a Material Adverse Effect.

 

13.11 Environmental

 

  13.11.1     

 

  (a) (i) It is in compliance with all Environmental Laws which, if not complied
with would give rise to a Material Adverse Effect, (ii) there are no
circumstances known to it that are likely to prevent or interfere with such
compliance in the future where such non-compliance would reasonably be expected
to have a Material Adverse Effect and (iii) there are no

 

- 28 -



--------------------------------------------------------------------------------

       circumstances known to it that are likely to give rise, as at the Closing
Date, to any liability under Environmental Law which liability would reasonably
be expected to have a Material Adverse Effect; and

 

  (b) it has obtained and is in compliance with all Environmental Permits
necessary for the ownership and operation of its facilities and businesses as
presently owned and/or operated save where in any such case non-compliance with
or the lack of any such Environmental Permits would not reasonably be expected
to have a Material Adverse Effect;

 

  13.11.2 there is no Environmental Claim pending or, so far as it is aware,
threatened against it and, so far as it is aware, there are no circumstances
which are reasonably likely to form the basis of any Environmental Claim against
it which in any such case would be reasonably expected to have a Material
Adverse Effect; and

 

  13.11.3 to the best of such Chargor’s knowledge, no Dangerous Substance has
been used, disposed of, generated, stored, transported, dumped, released,
deposited, buried or emitted at, on, from or under any site or premises (whether
or not owned, leased, occupied or controlled by it or any of its subsidiaries
(if any) and including any off-site waste management or disposal location
utilised by it or any such subsidiary (if any)) in circumstances where this
would have a Material Adverse Effect.

 

13.12 No Event of default

 

     In respect of each Chargor, no Loan Event of Default or Potential Loan
Event of Default exists or has occurred (in the case of the Chargors other than
the Borrower to the best of its knowledge and belief having made due enquiry)
which has not been remedied or waived or otherwise ceased to be continuing or,
in the case of the Borrower only, would occur on the making of any Initial Term
Advance.

 

13.13 No default

 

     So far as it is aware, it is not in breach of or, in default under (except
where such breach or default is the subject of a waiver and/or remedy within any
applicable grace period), any agreement or arrangement to which it is a party or
which is binding on it or any of its assets to an extent or in a manner which
would, in each case, reasonably be expected to have a Material Adverse Effect.

 

13.14 Financial Statements

 

     In respect of the Borrower only:

 

  13.14.1 its audited financial statements for the financial years ended 31
December 2001, 31 December 2002 and 31 December 2003 and its most recent audited
financial statements give a true and fair view of the financial condition of the
Borrower as of the date at which they were prepared and of its profit as of such
date and have been properly prepared in accordance with the Accounting
Principles; and

 

  13.14.2 the capitalisation and indebtedness statement of the Borrower set out
in the Offering Circular has been correctly extracted from the unaudited
accounting records of the Borrower as at 30 June 2004.

 

- 29 -



--------------------------------------------------------------------------------

13.15 No Material Liabilities

 

     In respect of the Borrower only, as at the date as of which the most recent
audited financial statements of the Borrower were prepared, there were no
material liabilities (contingent or otherwise) which were not disclosed thereby
(or in the notes thereto) or reserved against therein in accordance with the
Accounting Principles.

 

13.16 No change since audited financial statements

 

     In relation to the Borrower only, since the date as of which the most
recent audited financial statements of the Borrower was prepared, there has been
no change in its financial condition, business, assets or prospects which would
be reasonably likely to have a Material Adverse Effect.

 

13.17 Investor Reports

 

     In the case of the Borrower only, the calculations required from the
Securitisation Group for the production of the Investor Reports were, as at the
date given or stated to be given, undertaken accurately and the contents of each
Investor Report are true, accurate and not misleading.

 

13.18 Encumbrances or Indebtedness

 

     It has (i) not incurred any Financial Indebtedness (other than Permitted
Financial Indebtedness) or (ii) no Security Interests (other than Permitted
Encumbrances) existing over all or any of its present or future revenues,
undertakings or assets.

 

13.19 Valid Security Interest

 

     Subject to any reservations as to matters of law contained in applicable
legal opinions dated on or about the Closing Date and addressed to the Borrower
Security Trustee and completion of the Required Filings and Required Property
Filings as required by the relevant Chargor Security Document and, where
applicable, registration and notification by a bailiff (huissier) of the French
OpCo Pledge of Income Receivables, and notification of the Belgian Pledge of
Receivables to the relevant debtors or any other notification in respect of any
Security Interest granted in respect of any customer receivables each Chargor
Security Document to which it is a party accurately evidences a security
interest which has been validly created and is not liable to avoidance or
reduction on liquidation or administration (or analogous proceedings in a
Relevant Jurisdiction) and, save for Permitted Encumbrances, there is no
mortgage, security, lien, pledge, option, right to acquire, charge, equity or
other security interest on or over its assets which would rank in priority to or
pari passu with the security for its obligations under the Borrower Transaction
Documents.

 

13.20 Equal ranking

 

     Subject to any reservations as to matters of law contained in applicable
legal opinions dated on or about the Closing Date and addressed to the Borrower
Security Trustee, the claims of the Borrower Secured Creditors against it under
any of the Borrower Transaction Documents to which it is a party will rank at
least pari passu with the claims of all its other unsecured creditors.

 

13.21 Insolvency

 

  13.21.1 an Insolvency Event has not occurred in relation to it; and

 

- 30 -



--------------------------------------------------------------------------------

  13.21.2 it has not taken any corporate action nor have any other steps been
taken or legal proceedings been started or (to the best of its knowledge and
belief) threatened against it for its liquidation, dissolution, annulment as a
legal entity, bankruptcy or moratorium (concordat judiciare/gerechtelijk
akkoord), for the appointment of a gerechtelijk bestuurder/administrateur
judiciare, voorlopige bewindvoerder/administrateur provisoire, speciaal
commissaris/commissaire special, sekwester/sequester or similar officer, or for
any similar purpose under the laws of any jurisdiction (save for frivolous and
vexations proceedings which the Chargor is defending in good faith and providing
such proceedings are dismissed within 30 days of commencement)).

 

13.22 Insurance

 

  13.22.1 The list of the Insurance Policies pertaining to such Chargor as
listed in the relevant Chargor Security Document is complete, true and accurate
in all material respects as at the Closing Date;

 

  13.22.2 each such Insurance Policy is in full force and effect, all premiums
due thereon have been paid in full and there are no outstanding claims which are
individually or in the aggregate material made by any Chargor under any such
Insurance Policies which are not expected by any such Chargor to be paid out by
the relevant insurer;

 

  13.22.3 there has been no breach of any term of any Insurance Policy
pertaining to such Chargor which, so far as it is aware, would entitle the
relevant insurer to avoid such Insurance Policy in its entirety; and

 

  13.22.4 all Insurance Policies are maintained with an insurance company or
underwriters or pool or entity regulated by the Financial Services Authority or
by an equivalent regulatory body with regulatory powers over the insurance
industry in the European Union to carry on insurance business (a “Regulated
Insurer”).

 

13.23 Title to assets

 

     Except as disclosed in the Materiality Overview Report (in relation to the
Initial Mortgaged Properties) or (in relation to a Mortgaged Property other than
an Initial Mortgaged Property) in a letter addressed to the Issuer and Borrower
Security Trustee (and in a form satisfactory to the Borrower Security Trustee):

 

  13.23.1 the Borrower and each other Belgian Chargor is the owner or is the
holder of a freehold or leasehold interest (inter alia, houder van
erfpacht/emphytéose/opstal/superficie) of each Mortgaged Property situated in
Belgium and each of its other assets which are expressed to be the subject of
any Security Interest created by any of them under a Chargor Security Document;

 

  13.23.2 in relation to each Property situated in England and Wales, each
English Chargor is the legal and beneficial owner of, and has a good and valid
title (which, with the exception of the leasehold part of the Hayes property
which is registered with good leasehold title, was acquired with full title
guarantee) to,

 

- 31 -



--------------------------------------------------------------------------------

       each such Mortgaged Property and each of its other assets which are
expressed to be the subject of any Security Interest created by the relevant
English Chargor under a Chargor Security Document;

 

  13.23.3 the relevant French Chargor has good and marketable freehold title
(droit de propriété), for which the root of title is regular in excess of a
period of 30 years, to its Mortgaged Property situated in France or is the
holder of a commercial lease (bail commercial) or short term lease (bail
dérogatoire), in relation to such Mortgaged Property or has entered into a
business lease agreement (contrat de location-gérance), in relation to the
business (fonds de commerce) carried out in an Initial Mortgaged Property and
has good and marketable title to each of its other assets which are expressed to
be the subject of any Security Interest created by it under a Chargor Security
Document;

 

  13.23.4 each Dutch Chargor is the owner (eigenaar), or holder of a leasehold
right (houder van een erfpachtrecht) in, each Mortgaged Property situated in The
Netherlands or, in respect of the Mortgaged Properties in Heemstede and
Amersfoort, it is a tenant pursuant to a lease agreement (huurovereenkomst);

 

  13.23.5 each Danish Chargor holds a freehold legal title (ejendomsret) to each
Mortgaged Property situated in Denmark and each of its other assets or is the
tenant under an Intra-Group Lease which are expressed to be the subject of any
Security Interest created by any of them under a Chargor Security Document; and

 

  13.23.6 each Swedish Chargor has good and marketable title to and is the
registered owner (Sw. lagfaren ägare) or the registered site-leaseholder (Sw.
inskriven tomträttsinnehavare) of each Mortgaged Property situated in Sweden or,
in respect of the Mortgaged Property in Stockholm (Södermalm) it has a right to
a lease agreement and each of its other assets which are expressed to be the
subject of any Security Interest created by any of them under a Chargor Security
Document.

 

13.24 Location of Mortgaged Properties

 

     All of the Mortgaged Properties owned or leased by it are located in
Belgium, France, The Netherlands, England & Wales, Sweden or Denmark and (as at
the Closing Date) the list of Initial Mortgaged Properties in Schedule 8
(Initial Mortgaged Properties) is true, accurate and complete.

 

13.25 Materiality Overview Report complete

 

     Save as disclosed in the Materiality Overview Report (in relation to the
Initial Mortgaged Properties) or (in relation to a Mortgaged Property other than
an Initial Mortgaged Property) in a letter addressed to the Issuer and the
Borrower Security Trustee (and in a form satisfactory to the Borrower Security
Trustee), as to the relevant Chargor’s Mortgaged Property, there are no material
exceptions, reservations, easements, servitudes, burdens, rights, privileges,
covenants, restrictions, or encumbrances (including any arising under statute or
any statutory power) or any breaches of town and country planning legislation
(and any orders, regulations, consents or permissions made or granted under any
of the same) or resolutions or proposals for the compulsory

 

- 32 -



--------------------------------------------------------------------------------

     acquisition of such Chargor’s Mortgaged Properties or any means of access
to or egress therefrom or covenants (or, in each case, equivalent matters under
the laws of a Relevant Jurisdiction), which would reasonably be expected to have
a Material Adverse Effect.

 

13.26 Valuation report

 

     All factual information provided by, or on behalf of, it to the Valuer for
the purposes of the Valuation Report as the same may have been amended, varied
or supplemented by the Securitisation Group prior to the date of the Valuation
Report is true and accurate in all material respects on the date of such
Valuation Report and no information has been omitted by such Chargor which if
disclosed to the Valuer may reasonably be expected to have a material adverse
effect in the valuations of the Mortgaged Properties (on an aggregate basis)
contained in the Valuation Report.

 

13.27 Certificate of Title and Materiality Overview Report

 

  13.27.1 The Certificates of Title as to its Mortgaged Properties were prepared
in the form agreed with the Borrower Security Trustee and the Manager;

 

  13.27.2 all documentation and other information in relation to the Mortgaged
Properties supplied by the relevant Chargor in connection with the preparation
of the Certificates of Title and the preparation of the Materiality Overview
Report (as the same may have been amended, varied or supplemented by the
relevant Chargor prior to the date of the Certificates of Title or, as the case
may be, the Materiality Overview Report) were, as at the date at which they were
stated to be given, true and accurate in all material respects;

 

  13.27.3 no facts or information have been omitted from the Materiality
Overview Report with respect to the relevant Chargor’s Mortgaged Properties
which, if disclosed, would reasonably be expected to be misleading in any
material respect; and

 

  13.27.4 since the date of the Materiality Overview Report, there has been no
change to the information provided by the relevant Chargor which would render
the Materiality Overview Report untrue, inaccurate or misleading in such a
manner as would reasonably be expected to have a Material Adverse Effect.

 

13.28 COMI

 

  13.28.1 The relevant Chargor’s place of principal management and its “centre
of main interests” as that term is useful in Article 3(i) of the EUIR is in its
jurisdiction of incorporation; and

 

  13.28.2 It has no “establishment” as that term is used in Article 2(h) of the
EUIR in any jurisdiction other than its jurisdiction of incorporation.

 

13.29 Ownership

 

     The relevant Chargor other than the Borrower is at least 99 per cent.
directly or indirectly owned by the Borrower.

 

13.30 Pensions

 

  13.30.1 The relevant Chargor and (in relation to the Borrower only) each
company in the Group does not participate and is not obliged (other than due to
any change

 

- 33 -



--------------------------------------------------------------------------------

       in law or in its interpretation or administration after the Closing Date)
to participate in any pension arrangement (and has not in the past participated
or been obliged to participate in any pension arrangement) other than a defined
contribution pension arrangement or, in France, other than the compulsory
retirement schemes and as at the Closing Date no assurance, promise or guarantee
has been made to any employee of a Chargor or a company in the Group of a
particular level or amount of benefits to be provided for or in respect of such
employee on retirement, early retirement or death (other than insured lump sum
death in service benefits or, for France, other than the compulsory termination
payments) or (pursuant to the terms of a pension scheme) redundancy;

 

  13.30.2 no amount due to any pension arrangement by a Chargor or by a company
in the Group is unpaid and all employees of the Chargor or company in the Group
who are eligible to do so participate and have participated in the pension
arrangement for the full eligible term (or if not, no company in the Group has
any contingent liability in respect of those employees who do not participate in
respect of any period prior to their election to participate);

 

  13.30.3 no discretion or power has been exercised by or on behalf of the
relevant Chargor or (in relation to the Borrower only) a company in the Group
under any pension arrangement to provide a benefit that would not otherwise have
been provided under the trust deed and rules or policy governing the pension
arrangement;

 

  13.30.4 there is no litigation, dispute or investigation or, to the knowledge
of any Chargor, threat of litigation, dispute or investigation against any
Chargor or company in the Group which relates to a cause of action based on
discrimination under European or domestic law regarding any provision of any
pension arrangement and no provision of any pension scheme of a Chargor or
company in the Group would reasonably be expected to give rise to such
litigation, dispute or investigation; and

 

  13.30.5 in Denmark, no Chargor or (in relation to the Borrower) company in the
Group has undertaken to provide any uncovered pension obligation to any present
or former employee,

 

     for the purposes of this Clause 13.30, “pension arrangement” means:

 

  (i) with respect to The Netherlands, a pension benefit placed with a reputable
pension provider according to the Pension and Savings Fund Act (“PSW”); and

 

  (ii) with respect to each other Relevant Jurisdiction, any pension benefit
applying to one or more persons.

 

13.31 Governing Law of Borrower Transaction Documents

 

     In any proceedings taken in relation to any Borrower Transaction Document
to which it is a party the choice of the governing law stated in such Borrower
Transaction Document will be recognised by the applicable courts and enforced
(subject to any reservations as to matters of law contained in applicable legal
opinions dated on or about the Closing Date and addressed to the Borrower
Security Trustee).

 

- 34 -



--------------------------------------------------------------------------------

13.32 French Employees

 

  13.32.1 French OpCo represents and warrants that its employees who carry out
their duties within the premises of a PropCo leased to it (the “Employees”) are
under its sole chain of command relationship and their remuneration is directly
paid by it; and

 

  13.32.2 Each French PropCo represents and warrants that there is no employment
or other contract between such French PropCo and the Employees and that such
French PropCo does not have any control over any of the Employees’ activities,
all instructions being exclusively given by French OpCo.

 

13.33 Financial Assistance

 

     The Borrower represents and warrants that the proceeds of each Term Advance
will not be used to finance or refinance (in whole or in part) the acquisition
of or subscription of shares in any Chargor or any of their direct or indirect
holding companies.

 

13.34 Separateness

 

     No other entity exerts influence over the management of the Chargor (other
than (a) to the extent such entity is a manager, director or equivalent officer
of the Chargor and exerts influence in its capacity as such, or (b) to the
extent such entity is exercising rights under applicable law in its capacity as
a shareholder of the relevant Chargor) where such influence would jeopardise the
recognition of such Chargor as a separate legal entity.

 

13.35 Additional representations of the PropCos

 

     In addition, the following representations and warranties will be given by
each PropCo and to the extent applicable to it (in relation to Clause 13.35.3
below) the Borrower:

 

  13.35.1 it does not carry on a business other than the holding of property
ownership interests in Mortgaged Properties and such activities which are
incidental to the acquisition of such interests;

 

  13.35.2 it has not incurred any material liabilities to any third parties
outside the Securitisation Group other than those which are necessary or for
which it becomes liable as a matter of law having regard to its interest in any
Mortgaged Property;

 

  13.35.3 if it has historically carried on any business other than merely the
ownership of an interest of a Mortgaged Property (a “Prior Business”), after due
and careful enquiries having been made by the relevant PropCo and the Borrower,
neither is aware of there being any unsatisfied or outstanding obligations or
pending, contingent or latent liabilities of that PropCo in respect of any Prior
Business; and

 

  13.35.4 to the best of its knowledge and belief, there are no material claims
outstanding in respect of any Prior Business.

 

- 35 -



--------------------------------------------------------------------------------

13.36 No listed securities

 

     The Belgian Chargors have not issued listed securities and are not a
subsidiary of a Belgian company that has issued listed securities.

 

13.36A Danish Excess Properties

 

     In relation to any sale or disposal of an Excess Property located in
Denmark which is envisaged at the date of this Agreement, the relevant Danish
Chargor represents and warrants that: (a) it is anticipated that the necessary
authorisations and permissions will be duly obtained from the relevant
authorities for such disposal and (b) it is anticipated that the disposal of the
Excess Property will not have any adverse consequences for the access to or
legal status of the relevant Mortgaged Property in Denmark which adjoins such
Excess Property and that the existing access to such Mortgageed Property would
not need to be modified.

 

13.37 Corporate Benefit

 

  13.37.1 In the case of each Belgian Chargor:

 

       such Chargor, having regard to the interests of such Chargor and, as a
subservient matter, the interests of the Group as a whole, represents and
warrants that its entry into the Borrower Transaction Documents to which it is a
party and the transactions contemplated thereby are entered into by the Chargor
for bona fide commercial reasons and for full value and the terms of each of the
Borrower Transaction Documents to which it is a party are bona fide arms length
commercial terms;

 

  13.37.2 in the case of each Danish Chargor:

 

       such Chargor, having regard to the interest of such Chargor, its
creditors and employees, and as a subservient matter the interests of the Group
as a whole, represents and warrants that its entry into the Borrower Transaction
Documents to which it is a party and the transactions contemplated thereby are
in the best commercial interests of such Chargor;

 

  13.37.3 in the case of each Dutch Chargor:

 

       such Chargor, having regard to its interests and the enterprise connected
with it (“het belang van de vennootschap en de daarmee verbonden onderneming”),
including the fact that it forms part of a group of companies, represents and
warrants that its entry into the Borrower Transaction Documents to which it is a
party and the transactions contemplated thereby is in the best commercial
interests of the Chargor and it is not aware or nor could reasonably have been
aware (wist niet noch behoorde redelijkerwijs te weten) at the date of this
Agreement that the Transactions relating to it would be prejudicial to the
rights of recourse of other creditors of such Chargor;

 

  13.37.4 In the case of each English Chargor:

 

       such Chargor represents and warrants that its entry into the Borrower
Transaction Documents to which it is a party and the transactions contemplated

 

- 36 -



--------------------------------------------------------------------------------

       thereby is in good faith and for the purpose of carrying on its business,
and there are reasonable grounds for believing that such transactions would
benefit such Chargor;

 

  13.37.5 In the case of each French Chargor:

 

       such Chargor, having regard to (i) the existence of a common and genuine
group strategy developed for the group as a whole, (ii) the existence of a
common economic, social or financial interest in light of the strategy developed
by the group taken as a whole that is common to all the members of the group,
(iii) the existence of economic consideration and (iv) the compliance with its
financial capacity, represents and warrants that there are grounds for
considering that the entry into the Borrower Transaction Documents to which it
is a party and the transactions contemplated thereby conform to its corporate
interests (est conforme a l’intérêt social);

 

  13.37.6 In the case of each Swedish Chargor:

 

       such Chargor, having regard to the interests of such Chargor (including
in respect of its shareholders (both present and future) and thereafter the
interests of its creditors and employees) and as a subservient matter the
interest of the Group as a whole, represents and warrants that its entry into
the Borrower Transaction Documents to which it is a party and the transactions
contemplated thereby is in the best commercial interests of such Chargor.

 

13.38 Timing of Repetition

 

     The representations in this Clause 13 are made on the date of this
Agreement and on the Closing Date in relation to the Initial Term Advances. Each
of the representations and warranties set out in Clauses 13.2 (Status), 13.3
(Powers), 13.4(a) (Legal Validity), 13.5 (Authorisations) to 13.7 (Intellectual
Property) (inclusive), 13.9 (No Conflict), 13.11 (Environmental), 13.11.1(b) (No
Litigation), 13.13 (No default), 13.14.1 (Financial Statements), 13.15 (No
Material Liabilities) to 13.19 (Valid Security Interest) (inclusive), 13.23
(Title to assets) (to the extent such representation and warranty relates to
Mortgaged Properties other than Initial Mortgaged Properties) to 13.26
(Valuation Report) (inclusive), 13.30.1 and 13.30.5 (Pensions), 13.32 (French
Employees), 13.33 (Financial Assistance), 13.34 (Separateness) and 13.35.1 and
13.35.2 (Additional Representations of PropCos) (together, the “Repeating
Representations”) shall be repeated by:

 

  13.38.1 the Borrower (other than in the case of Clause 13.23 (Title to
assets)) thereafter, on:

 

  (a) the date on which a Notice of Drawdown is delivered by the Borrower in
respect of an Additional Term Advance pursuant to Clause 5.1.2 (Drawdown of
Additional Term Facilities);

 

  (b) the Drawdown Date in relation to any Additional Term Advances;

 

  (c) each Loan Payment Date; and

 

- 37 -



--------------------------------------------------------------------------------

  (d) each loan payment date corresponding to each interest payment date in
respect of any New Notes; and

 

  13.38.2 the Borrower or the relevant Chargor, in relation to the
representation and warranty set out in Clause 13.23 (Title to assets), in
relation any Mortgaged Property added to the Securitisation Estate on the date
such Mortgaged Property is so added; and

 

  13.38.3 each Chargor, on each Loan Payment Date, in each case by reference to
the facts and circumstances then subsisting (other than in the case of Clause
13.23 (Title to assets)).

 

14. FINANCIAL INFORMATION

 

14.1 Year-End Financial Information

 

     As soon as the same become available, but in any event within 120 days
after the end of each of its Financial Years, the Borrower will provide to the
Borrower Security Trustee and the Issuer, and copied to the Trustee, the Rating
Agencies, the Liquidity Facility Provider, the Currency Swap Counterparty and
the Interest Rate Swap Counterparty, its consolidated audited financial
statements and related auditors’ report for the Financial Year from an
internationally recognised firm of auditors accompanied by a certificate from
the managing partners of the Borrower stating such statements provided a true
and fair view of the financial condition of the Borrower as at the date of such
statements except to the extent that disclosure of such financial information
would at any time breach any law, regulation, stock exchange requirement or
rules of any applicable regulatory body to which any member of the Group or any
Holding Company of the Borrower is subject.

 

14.2 Quarterly Financial Information

 

     As soon as the same become available, but in any event within 45 days after
the end of each Financial Quarter each Main OpCo or, in the case of Clause
14.2.1, the Borrower, will provide to the Borrower Security Trustee and the
Issuer, and copied to the Trustee, the Rating Agencies, the Liquidity Facility
Provider, the Currency Swap Counterparty and the Interest Rate Swap Counterparty
except to the extent that disclosure of such financial information would at any
time breach any law, regulation, stock exchange requirement or rules of any
applicable regulatory body to which any member of the Group or any Holding
Company of the Borrower is subject:

 

  14.2.1 the unaudited consolidated management accounts of the Borrower for the
preceding Financial Quarter; and/or

 

  14.2.2 the unaudited management accounts for such Main OpCo (consolidated with
each other Chargor in such Main OpCo’s Relevant Jurisdiction) in respect of the
preceding Financial Quarter,

 

     in each case prepared in accordance with accounting policies adopted by the
Charging Group and signed by the management or board or Authorised Signatory of
the Borrower or Main OpCo, as applicable.

 

- 38 -



--------------------------------------------------------------------------------

14.3 Compliance Certificates

 

     Within 45 days after each Loan Payment Date, the Borrower will deliver a
Compliance Certificate executed by two Authorised Signatories to the Borrower
Security Trustee and the Issuer, and copied to the Trustee, the Rating Agencies,
the Currency Swap Counterparty and the Interest Rate Swap Counterparty in
respect of the preceding Loan Interest Period certifying compliance (where
applicable) by the Chargors with the matters set out therein and/or action being
considered in order to remedy any breach.

 

14.4 Investor Reports

 

     With each Compliance Certificate, the Borrower (on behalf of itself and the
Securitisation Group) and the Cash Administrator (on behalf of the Issuer) shall
deliver except, to the extent that disclosure of such financial information
would at any time breach any law, regulation, stock exchange requirement or
rules of any applicable regulatory body to which any member of the Group or the
Holding Company of the Borrower is subject, to the Borrower Security Trustee and
the Issuer, and copied to the Trustee, the Rating Agencies, the Paying Agents,
the Liquidity Facility Provider, the Interest Rate Swap Counterparty, the
Currency Swap Counterparty and, upon written request (via the Paying Agents),
any Noteholder, an Investor Report in respect of the previous Loan Interest
Period.

 

14.5 Accounting Principles

 

  14.5.1 The Borrower shall ensure that each set of financial statements
delivered pursuant to this Clause 14 is prepared in accordance with the
Accounting Principles.

 

  14.5.2 In the event that Accounting Principles undergo any change, the
Borrower will:

 

  (a) notify the Borrower Security Trustee as soon as reasonably practicable
after the date upon which it becomes aware that, as a result of the change to
the Accounting Principles, any calculation or determination under or relating to
the subject matter of the covenants set out in this Clause 14 and Clause 15
(Financial Covenants) in the Borrower’s opinion (acting reasonably) would in the
future differ materially from the calculation or determination which would have
resulted from the application of the Accounting Principles prior to such change;
and

 

  (b) use its reasonable endeavours to agree with the Borrower Security Trustee
such changes to such calculation or determination which will ensure, as far as
practicable, that the effect of the use of such revised calculation or
determination in any report to be provided pursuant to this Clause 14 and Clause
15 (Financial Covenants) is as reasonably closely equivalent to the effect of
the calculation or determination prior to such change, each party acting in good
faith, provided that, in the event of failure to agree any such change at a time
when any calculation or determination is to be made, that Chargor will continue
to calculate or determine the relevant matter as if such change had not been
implemented.

 

- 39 -



--------------------------------------------------------------------------------

15. FINANCIAL COVENANTS

 

15.1 LTV Covenant

 

     The Borrower covenants to and agrees with the Issuer and the Borrower
Security Trustee that the Loan to Value Ratio shall at all times not exceed 60%
(the “LTV Covenant”).



15.2 Remedy of the LTV Covenant

 

     If a breach of the LTV Covenant occurs, the Borrower may remedy such breach
within 45 days of the Determination Date by (subject to the other provisions of
the Borrower Transaction Documents):

 

  15.2.1 depositing, or procuring the deposit of, an amount in the Issuer
Transaction Account to be applied in repayment of the outstanding Term Advances
(including through a purchase of Notes) in the order set out in and in
accordance with Clause 9.7 (Order of Prepayment of Initial Term Advances), and
Clause 9.2 (General Conditions to Prepayment) or the order set out in and in
accordance with Clause 9.8 (Deemed Prepayment Upon Purchase of Notes by the
Borrower) such that had the Term Advances been prepaid or the Notes been
cancelled in such amount before the calculation of the Loan to Value Ratio, no
breach of the LTV Covenant would have occurred;

 

  15.2.2 by contributing, or procuring the contribution of, an additional
Mortgaged Property (or Mortgaged Properties) (whether directly or indirectly by
a Share Acquisition) which is an Eligible Property (or are Eligible Properties),
in respect of which security satisfactory to the Borrower Security Trustee is
granted in favour of the Borrower Security Trustee (in respect of which the
Chargor shall provide the Borrower Security Trustee with a legal opinion
satisfactory to the Borrower Security Trustee confirming that the relevant
security documents are legal, valid, binding and enforceable (subject to any
reservations contained therein) and that each was duly authorised and executed
and board and/or shareholder resolutions of the relevant Chargor which evidence,
among other things, corporate benefit in form and substance satisfactory to the
Borrower Security Trustee), with a value and (where security over the Mortgaged
Property is to be limited by reference to a secured amount) secured amount,
which would have been sufficient, had it been included in the Securitisation
Estate at the time the Loan to Value Ratio had been calculated, to avoid the
breach that occurred; or

 

  15.2.3 through the deposit of funds (and where such funds are lent, such funds
are lent on a fully subordinated basis) in a segregated account secured in
favour of the Borrower Security Trustee with a bank having the Minimum
Short-Term Ratings applicable to an Account Bank until the Final Discharge Date
(in respect of which the Chargor shall provide the Borrower Security Trustee
with a legal opinion satisfactory to the Borrower Security Trustee confirming
that the relevant security documents are legal, valid, binding and enforceable
(subject to any reservations contained therein) and that each was duly
authorised and executed and, where the funds are lent on a subordinated basis,
that the subordination is effective (subject to any reservations contained
therein)), the amount of which, when aggregated with the Euro Value of the
Mortgaged Properties (and/or, as applicable, the secured amounts in relation
thereto) would have meant that no such breach would have occurred.

 

- 40 -



--------------------------------------------------------------------------------

15.3 Debt Service Covenant

 

  15.3.1 The Borrower covenants to and agrees with the Issuer and the Borrower
Security Trustee that the DSCR of the Securitisation Group shall not, on any
Loan Payment Date, in respect of the Loan Interest Period ending on (but
excluding) such Loan Payment Date be less than 1.50:1 (the “Debt Service
Covenant”).

 

  15.3.2 The DSCR shall be calculated on or prior to the Determination Date.

 

  15.3.3 In calculating the DSCR Cashflow, Loan Interest Periods shall not be
adjusted for Business Days.

 

15.4 Remedy of Debt Service Covenant

 

     If a breach of the Debt Service Covenant occurs, the Borrower shall have 45
days from the Determination Date in which to remedy it, either:

 

  15.4.1 through the deposit of funds (and, where such funds are lent, such
funds are lent on a fully subordinated basis) until the next Determination Date
in an interest bearing segregated account secured in favour of the Borrower
Security Trustee with a bank having the Minimum Short-Term Ratings applicable to
an Account Bank (in respect of which the Chargor shall provide the Borrower
Security Trustee with a legal opinion satisfactory to the Borrower Security
Trustee confirming that the relevant security documents are legal, valid,
binding and enforceable (subject to any reservations contained therein) and that
each was duly authorised and executed and, where the funds are lent on a
subordinated basis, that the subordination is effective (subject to any
reservations contained therein)) or the contribution of Eligible Investments
(purchased using funds lent on a subordinated basis or from equity received for
such purpose) over which security is granted which, if the relevant amount
deposited (or the Eligible Investments purchased) would have been sufficient to
generate interest which, if available as earnings to the Borrower throughout the
Loan Interest Period in respect of which the DSCR was calculated, would have
meant that no such breach would have occurred; and/or

 

  15.4.2 by way of prepayment of the Term Advances (in accordance with Clauses
9.2 (General Conditions to Prepayment) and 9.7 (Order of Prepayment of Initial
Term Advances) or through a purchase of Notes in accordance with Clause 9.8
(Deemed Prepayment Upon Purchase of Notes by the Borrower)) such that (excluding
amounts in respect of the Term Advances to be prepaid) no breach would have
occurred; and/or

 

  15.4.3 by contribution of a Mortgaged Property or Mortgaged Properties (which
is an Eligible Property (or are Eligible Properties)) (whether directly or
indirectly through a Share Acquisition), in respect of which security
satisfactory to the Borrower Security Trustee is granted in favour of the
Borrower Security Trustee (in respect of which the Chargor shall provide the
Borrower Security Trustee

 

- 41 -



--------------------------------------------------------------------------------

       with a legal opinion satisfactory to the Borrower Security Trustee
confirming that the relevant security documents are legal, valid, binding and
enforceable (subject to any reservations contained therein) and that each was
duly authorised and executed), with a Net Operating Income for the Loan Interest
Period in respect of which the breach of the Debt Service Covenant occurred, as
certified by such Chargor, which would have been sufficient, had it been
included at the time the DSCR had been calculated, to avoid the breach that
occurred.

 

15.5 Adjusted JV DSCR

 

  15.5.1 The Borrower covenants to and agrees with the Issuer and the Borrower
Security Trustee that the Adjusted JV DSCR shall not, with respect to any
monthly period for which the Adjusted JV DSCR is calculated in accordance with
Clause 15.5.2 be less than 1:1 (the “Adjusted JV DSCR Covenant”);

 

  15.5.2 If a JV Group has not paid management fees or costs and expenses
charged to it by any member of the Securitisation Group within 30 Business Days
of such fees or costs and expenses becoming due and payable, the Borrower shall
calculate the Adjusted JV DSCR for each Adjusted JV DSCR Calculation Period
following the date of such payment default on the immediately following Adjusted
JV DSCR Determination Date until the breach has been remedied in accordance with
Clause 15.7 (Remedy of Adjusted JV DSCR).

 

15.6 Breach of the Adjusted JV DSCR

 

     If a breach of the Adjusted JV DSCR occurs, the Borrower and each Chargor
shall:

 

  15.6.1 in the case of the Borrower only, open an account (the “JV DSCR
Account”) held with an Eligible Bank in the name of the Borrower and grant such
security over the account as the Borrower Security Trustee may require with a
legal opinion satisfactory to the Borrower Security Trustee being provided as to
the legal, valid, binding and enforceable nature of such security; and

 

  15.6.2 not withdraw any Excess Cash standing to the credit of a Chargor
Account until either (i) the breach of the Adjusted JV DSCR is remedied in
accordance with Clause 15.7; or (ii) the balance standing to the credit of the
JV DSCR Account, to be held to meet any restructuring costs, is at least
€7,000,000.

 

15.7 Remedy of Adjusted JV DSCR

 

     If a breach of the Adjusted JV DSCR occurs, the Borrower may remedy the
breach by:

 

  15.7.1 depositing or procuring the deposit of funds (and where such funds are
lent, such funds are lent on a subordinated basis (with a legal opinion
satisfactory to the Borrower Security Trustee being provided as to the
effectiveness of such subordination (subject to any reservations therein))) or
by equity contributions into the JV DSCR Account in an amount which:

 

  (a) when aggregated with cash flow used to calculate the Adjusted JV DSCR in
the previous month, would have meant no breach of the Adjusted JV DSCR Covenant
would have occurred; or

 

- 42 -



--------------------------------------------------------------------------------

  (b) equals €7,000,000, which will be held to meet any restructuring costs;

 

  15.7.2 prepayment of any Term Advances (in accordance with Clauses 9.2
(General Conditions to Prepayment), 9.7 (Order of Prepayment of Initial Term
Advances), or through a purchase of Notes in accordance with Clause 9.8 (Deemed
Prepayment upon Purchase of Notes by the Borrower)) such that (excluding amounts
in respect of the Term Advances to be repaid) no breach would have occurred;
and/or

 

  15.7.3 contribution of a Mortgaged Property or Mortgaged Properties (which is
an Eligible Property (or are Eligible Properties)), in respect of which security
satisfactory to the Borrower Security Trustee is granted in favour of the
Borrower Security Trustee (in respect of which the Chargor shall provide the
Borrower Security Trustee with a legal opinion satisfactory to the Borrower
Security Trustee confirming that the relevant security documents are legal,
valid, binding and enforceable (subject to any reservations contained therein)
and that each was duly authorised and executed), with a Net Operating Income for
the Adjusted JV DSCR Calculation Period in respect of which the breach of the
Adjusted JV DSCR Covenant occurred, as certified by such Chargor, which would
have been sufficient, had it been included at the time the Adjusted JV DSCR had
been calculated, to avoid the breach that occurred.

 

15.8 Restructuring Proposals

 

  15.8.1 If any fees, costs or expenses owed to the Securitisation Group in
respect of management services provided by the Securitisation Group to a JV
Group are not paid for three consecutive months or the Adjusted JV DSCR is not
otherwise remedied in accordance with Clause 15.7 (Remedy of Adjusted JV DSCR),
the Borrower will, within 90 days of the end of such three month period (the
“Restructuring Proposal Termination Date”), prepare a proposal (the
“Restructuring Proposal”) for the restructuring of Shurgard Europe in order that
all costs and expenses then currently incurred by the Securitisation Group
including, without limitation, employment costs, in providing management
services to the JV Groups cease to be incurred by the Securitisation Group
together with a detailed explanation of why the steps envisaged in the
Restructuring Proposal have been suggested and the reasons for the breach of the
Adjusted JV DSCR.

 

  15.8.2 The Restructuring Proposal shall be delivered by the Borrower by the
Restructuring Proposal Termination Date to a Property Advisor appointed by the
Borrower (with a copy to the Borrower Security Trustee, the Trustee, the Issuer
and the Rating Agencies). Such Property Advisor will be required to confirm
whether or not all or part of the Restructuring Proposal should be implemented
with regard to which steps detailed in the Restructuring Proposal or which other
steps in the opinion of the Property Advisor ought to be taken in order to
remedy the breach of the Adjusted JV DSCR (having regard to the payment
obligations of the Borrower under this Agreement and the interests of the
Borrower Secured Creditors and any costs or liabilities which may be incurred by
the Borrower or other Chargors in implementing such steps).

 

- 43 -



--------------------------------------------------------------------------------

  15.8.3 The fees, costs and expenses of the Property Advisor (including,
without limitation, any fees, costs and expenses of legal advisors such Property
Advisor may appoint) shall be for the sole account of the Borrower.

 

  15.8.4 If such Property Advisor recommends implementation of all or part of
the Restructuring Proposal (subject to such amendments made in the reasonable
opinion of the Property Advisor) the Borrower shall take all reasonable steps to
effect such implementation in accordance with the instructions of the Property
Advisor as soon as possible (unless the action(s) proposed in the Restructuring
Proposal would cause the insolvency of the Borrower (as certified by an
Authorised Signatory of the Borrower) or would otherwise cause a Loan Event of
Default and the Borrower Security Trustee has not (or is unable to) issue an
appropriate waiver prior to implementation of all or part of the relevant
Restructuring Proposal.

 

15.9 Restricted Payment Condition

 

  15.9.1 Satisfaction of Restricted Payment Condition

 

       Each Chargor covenants and agrees with the Issuer and the Borrower
Security Trustee that, without prejudice to its ability to incur Permitted
Financial Indebtedness and the other provisions of this Agreement, it shall not
make any Restricted Payment unless:

 

  (a) the Restricted Payment is to be made out of Excess Cash (to the extent
such Excess Cash has not already been used to make a Restricted Payment); and

 

  (b) the Restricted Payment Condition is satisfied as at the date of the
Restricted Payment,

 

       in which case, a Restricted Payment may be made for any amount and on any
day during the relevant Loan Interest Period.

 

  15.9.2 Criteria for Restricted Payment Condition

 

       For the purposes of this Agreement (including Clause 15.9.1 (Satisfaction
of Restricted Payment Condition (the “Restricted Payment Condition”)) the
Restricted Payment Condition will be satisfied if, at the date the proposed
Restricted Payment is to be made:

 

  (a) no Loan Event of Default or Potential Loan Event of Default has occurred
and is continuing (unless waived) or would occur as a result of the making of
such Restricted Payment; and

 

  (b) the DSCR is more than 2.00:1 (or, 1.85:1 in respect of the calculation
which relates to the first Loan Interest Period only) calculated:

 

  (i) as at the immediately preceding Loan Payment Date in respect of the
previous Loan Interest Period; and

 

  (ii) on an average rolling four quarter basis for the previous four Loan
Interest Periods (unless the Restricted Payment is to be made after

 

- 44 -



--------------------------------------------------------------------------------

       the first Loan Payment Date and prior to the second Loan Payment Date in
which case the DSCR shall be calculated by reference to the immediately previous
Loan Interest Period or, if the Restricted Payment is to be made after the
second Loan Payment Date and prior to the third Loan Payment Date, by reference
to the immediately previous two Loan Interest Periods or, if the Restricted
Payment is to be made after the third Loan Payment Date and prior to the fourth
Loan Payment Date, by reference to the immediately previous three Loan Interest
Periods).

 

15.10 Cash Reserve Trigger and Cash Release Trigger

 

  15.10.1 The Borrower shall determine the DSCR for a Cash Reserve DSCR
Calculation Period on or prior to the 45th Business Day after each Cash Reserve
Calculation Date (each a “Cash Reserve Determination Date”).

 

  15.10.2 The Borrower shall place cash in an amount equal to the applicable
Cash Reserve Amount into the Cash Reserve Account within 45 days of the relevant
Cash Reserve Determination Date if the DSCR as at a Cash Reserve Calculation
Date is equal to or below the Cash Reserve Trigger for a Cash Reserve DSCR
Calculation Period.

 

  15.10.3 An Authorised Signatory of the Borrower shall certify to the Borrower
Security Trustee (which certificate shall also be forwarded by the Borrower to
the Rating Agencies) whether or not the amount required to be deposited under
Clause 15.10.2 has been so deposited into the Cash Reserve Account by the end of
such 45 day period where the Borrower is required to do so under Clause 15.10.2.

 

  15.10.4 If the DSCR relating to a subsequent Cash Reserve Determination Date
is at a level equal to or above the Cash Release Trigger on such date, the
Borrower will be entitled to withdraw from the Cash Reserve Account an amount
equal to the applicable Cash Release Amount for such year provided that the
Borrower Security Trustee gives consent to such withdrawal (which consent shall
be given if the amount being withdrawn is certified by two Authorised
Signatories of the Borrower to the Borrower Security Trustee to be the Cash
Release Amount).

 

  15.10.5 Amounts standing to the Cash Reserve Account, other than those
permitted to be withdrawn under Clause 15.10.4, may be not withdrawn by the
Borrower except on the Loan Repayment Date in order to repay amounts outstanding
under the Issuer/Borrower Facility Agreement.

 

15.11 Definitions

 

     “Adjusted JV DSCR” means the DSCR as calculated at an Adjusted JV DSCR
Determination Date with respect to the immediately preceding Adjusted JV DSCR
Calculation Period, adjusted by deducting from the calculation of DSCR Cashflow
in such calculation (in addition to the deductions already made in calculating
the DSCR) any management fees or expenses referable to each defaulting JV Group
which are payable to the Securitisation Group pursuant to any recharge,
reimbursement or fee arrangement relating to the Joint Ventures but have not
been paid during such Adjusted JV DSCR Calculation Period;

 

- 45 -



--------------------------------------------------------------------------------

       “Adjusted JV DSCR Determination Date” means, in respect of an Adjusted JV
DSCR Calculation Period, the 20th day of a calendar month immediately following
the relevant Adjusted JV DSCR Calculation Period;

 

       “Adjusted JV DSCR Calculation Period” means the period from an including
the first day of a calendar month to and including the last day of such calendar
month;

 

       “Cash Release Amount” means (subject to any adjustments upon the grant of
Additional Term Advances agreed with the Rating Agencies):

 

  (a) in relation to a Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Dates falling in 2005 to 2007, an amount (in euros) equal to
the lesser of:

 

  (i)     

 

LOGO [g29726exk47.jpg]

 

       plus 25% of the amount standing to the credit of the Cash Reserve
Account; and

 

  (ii) the amount standing to the credit of the Cash Reserve Account.

 

  (b) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Dates falling in 2008 to 2010, the amount standing to the
credit of the Cash Reserve Account;

 

       “Cash Release Trigger” means (subject to any adjustments upon the grant
of Additional Term Advances agreed with the Rating Agencies):

 

  (a) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2005, 2.240:1;

 

  (b) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2006, 2.580:1;

 

  (c) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2007, 2.830:1;

 

  (d) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2008, 3.040:1;

 

  (e) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2009, 3.040:1; and

 

  (f) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2010, 3.040:1;

 

- 46 -



--------------------------------------------------------------------------------

     “Cash Reserve Amount” means, (subject to any adjustments upon the grant of
Additional Term Advances agreed with the Rating Agencies) in relation to a Cash
Reserve Calculation Date, an amount (in euros) equal to the lesser of;

 

  (a) an amount equal to:

 

LOGO [g29726exk48.jpg]

 

       plus, solely in the case of the Cash Reserve Determination Date in
respect of the first Cash Reserve Calculation Date, €8,000,000; and

 

  (b) €40,000,000 less the balance standing to the credit of the Cash Reserve
Account;

 

     “Cash Reserve Calculation Dates” means 31 December in each year (commencing
on 31 December 2004) until 31 December 2008 (in relation to the calculation of
the Cash Reserve Amount) and from 31 December 2005 until 31 December 2010 (in
relation to the calculation of the Cash Release Amount);

 

     “Cash Reserve Determination Date” has the meaning given to it in Clause
15.10.1;

 

     “Cash Reserve DSCR Calculation Period” means the period of four consecutive
Loan Interest Periods which ends on and including the Cash Reserve Calculation
Date or, in the case of the Cash Reserve Calculation Date falling on 31 December
2004, the Loan Interest Period ending on such Cash Reserve Calculation Date;

 

     “Cash Reserve Trigger” means (subject to any adjustments upon the grant of
Additional Term Advances agreed with the Rating Agencies):

 

  (a) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2004, 1.630:1;

 

  (b) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2005, 2.000:1;

 

  (c) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2006, 2.340:1;

 

  (d) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2007, 2.580:1; and

 

  (e) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2008, 2.800:1;

 

     “Debt Service” means:

 

  (a) in relation to a Loan Payment Date, the aggregate amount payable (or paid)
by the Borrower under items (e), (f), (g), (i) and (k) of the Borrower
Pre-Enforcement

 

- 47 -



--------------------------------------------------------------------------------

       Priority of Payments on such Loan Payment Date but excluding any Hedging
Amounts paid from Net Sales Proceeds held in the Disposals Proceeds Account
(subject to any amendment upon the grant of any Additional Term Advances agreed
with the Rating Agencies);

 

  (b) in relation to a Cash Reserve Calculation Date, the aggregate amount
payable (or paid) by the Borrower under items (e), (f), (g), (i) and (k) of the
Borrower Pre-Enforcement Priority of Payments on the Loan Payment Date
immediately following such Cash Reserve Calculation Date and (other than in the
case of the Cash Reserve Calculation Date falling on 31 December 2004) on each
of the immediately preceding three Loan Payment Dates but excluding any Hedging
Amounts paid from Net Sales Proceeds held in the Disposals Proceeds Account
(subject to any amendment upon the grant of any Additional Term Advances agreed
with the Rating Agencies); or

 

  (c) in relation to an Adjusted JV DSCR Determination Date, the aggregate
amount accrued by the Borrower during the Adjusted JV DSCR Calculation Period
immediately preceding such Adjusted JV DSCR Determination Date with respect to
items (e), (f), (g), (i) and (k) of the Borrower Pre-Enforcement Priority of
Payments payable on the immediately following Loan Payment Date after adding any
amounts payable (to the extent not already accrued during the Adjusted JV DSCR
Calculation Period) on a Loan Payment Date on the day after the end of an
Adjusted JV DSCR Calculation Period pursuant to paragraph (f) of the Borrower
Pre-Enforcement Priority of Payments but excluding any Hedging Amounts paid from
Net Sales Proceeds held in the Disposals Proceeds Account (subject to any
amendment upon the grant of any Additional Term Advances agreed with the Rating
Agencies),

 

     and, for the avoidance of doubt, amounts payable under item (f)(ii) of the
Borrower Pre-Enforcement Priority of Payments shall be calculated for the
purposes hereof on a net basis after taking into account amounts receivable from
the Currency Swap Counterparty;

 

     “Determination Date” means the forty-fifth Business Day following the end
of each Loan Interest Period;

 

     “DSCR” means on any Adjusted JV DSCR Determination Date, Loan Payment Date
or, Cash Reserve Calculation Date, as applicable, the ratio of:

 

  (a) the DSCR Cashflow; to

 

  (b) the Debt Service,

 

     and in calculating each of the DSCR Cashflow and the Debt Service, amounts
receivable, payable or (as the case may be) deductible in pounds sterling,
Danish krone or Swedish krona shall be converted into euro by applying (as
reference rates) the relevant currency exchanges rates detailed in the
applicable Currency Swap Transactions;

 

- 48 -



--------------------------------------------------------------------------------

     “DSCR Cashflow” means (subject to any amendments required upon the grant of
any Additional Term Advances agreed with the Rating Agencies):

 

  (a) in relation to a Loan Payment Date, the aggregate of (1) the aggregate of
Net Operating Income earned by the Chargors during the immediately previous Loan
Interest Period (or, in relation to prepaid amounts, Net Operating Income
attributable to such Loan Interest Period) by reference to the most recent
management accounts or (where produced) most recent audited financial statements
of such Chargor (subject to adjustment to reflect currency exchange rates under
the Currency Swap Transactions as set out in the definition of DSCR) and (2) any
interest earned during the Loan Interest Period on any amounts deposited
pursuant to Clause 15.4.1 less the sum of (i) one quarter of the total Required
Maintenance Amount for all Chargors to be spent or reserved during the Financial
Year, (ii) the sum of (A) the aggregate reserves made for corporation tax
payable by the Chargors in the most recent unaudited management accounts of the
Chargors in accordance with the Accounting Principles with regard to income
earned during such Loan Interest Period (taking into account any losses
available to be set off against any liability to pay corporation tax) and (B) if
applicable, aggregate corporation tax due and payable by the Chargors in the
previous Loan Interest Period which is in excess of amounts previously reserved
for in the management accounts of the Chargors, (iii) 7% of Gross Operating
Income earned by the Chargors in such Loan Interest Period (to reflect an
assumed management and administration cost payable by the Chargors) and (iv) the
aggregate amount payable (or paid) by the Borrower under items (a), (b), (c)(ii)
and (d) of the Borrower Pre-Enforcement Priority of Payments during the
immediately prior Loan Interest Period (but excluding the immediately prior Loan
Payment Date);

 

  (b) in relation to a Cash Reserve Calculation Date, the aggregate of (1) the
aggregate of Net Operating Income earned by the Chargors during the Cash Reserve
DSCR Calculation Period ending on such Cash Reserve Calculation Date (or, in
relation to prepaid amounts, Net Operating Income attributable to such Cash
Reserve DSCR Calculation Period) by reference to the most recent management
accounts or (where produced) most recent audited financial statements of such
Chargor (subject to adjustment to reflect currency exchange rates under the
Currency Swap Transactions as set out in the definition of DSCR) and (2) any
interest earned during the Cash Reserve DSCR Calculation Period ending on such
Cash Reserve Calculation Date on amounts deposited pursuant to Clause 15.10.2
less the sum of: (i) the total Required Maintenance Amount for all Chargors to
be spent or reserved during a Financial Year, (ii) the sum of (A) the aggregate
reserves made for corporation tax payable by the Chargors in the most recent
unaudited management accounts of the Chargors in accordance with the Accounting
Principles with regard to income earned during such Cash Reserve DSCR
Calculation Period (taking into account any losses available to be set off
against any liability to pay corporation tax) and (B) if applicable, aggregate
corporation tax due and payable by the Chargors in the previous Cash Reserve
DSCR Calculation Period which is in excess of amounts previously reserved for in
the management accounts of the Chargors, (iii) 7% of Gross Operating Income
earned by the Chargors in such Cash Reserve DSCR Calculation Period (to reflect
an assumed management and administration cost

 

- 49 -



--------------------------------------------------------------------------------

       payable to the Chargors) and (iv) the aggregate amount payable (or paid)
by the Borrower under items (a), (b), (c)(ii) and (d) of the Borrower
Pre-Enforcement Priority of Payments during such Cash Reserve DSCR Calculation
Period; and

 

  (c) in relation to an Adjusted JV DSCR Determination Date, the aggregate of
(1) the aggregate Net Operating Income earned by the Chargors during the
immediately previous Adjusted JV DSCR Calculation Period (or, in relation to
prepaid amounts, Net Operating Income attributable to such Adjusted JV DSCR
Calculation Period) by reference to the monthly management accounts for such
period (subject to adjustment to reflect currency exchange rates under the
Currency Swap Transactions as set out in the definition of DSCR) and (2) any
interest earned during such Adjusted JV DSCR Calculation Period on any amounts
deposited pursuant to Clause 15.7.1 less the sum of (i) one twelfth of the total
Required Maintenance Amount for all Chargors to be spent or reserved during the
Financial Year, (ii) the sum of (A) the aggregate reserves made for corporation
tax payable by the Chargors in the monthly management accounts of the Chargors
for such period in accordance with the Accounting Principles with regard to
income earned during such Adjusted JV DSCR Calculation Period (taking into
account any losses available to be set off against any liability to pay
corporation tax) and (B) if applicable, aggregate corporation tax due and
payable by the Chargors in such Adjusted JV DSCR Calculation Period which is in
excess of amounts previously reserved for in the management accounts of the
Chargors, (iii) 7% of Gross Operating Income earned by the Chargors during such
Adjusted JV DSCR Calculation Period (to reflect an assumed management and
administration cost payable by the Chargors) and (iv) the aggregate amount
accrued by the Borrower (or paid) under items (a), (b), (c)(ii), and (d) of the
Borrower Pre-Enforcement Priority of Payments during such Adjusted JV DSCR
Calculation Period;

 

     “Excess Cash” means free cash available to the Chargors standing to the
credit of the Chargor Accounts (except the Disposals Proceeds Accounts, the
Maintenance Reserve Accounts, the Cash Reserve Account, any segregated account
into which amounts are deposited to remedy a breach of the LTV Covenant or the
Debt Service Covenant and the aggregate of the Minimum Reserves for each Store
Account) at the end of each relevant Loan Interest Period after payment of or
provision for the payment of obligations of the Chargors under the Borrower
Transaction Documents in respect of such Loan Interest Period (including, in
relation to the Borrower, the payment on the Loan Payment Date on the Business
Day immediately following the end of such Loan Interest Period of amounts
payable to third parties and transaction parties under the Borrower
Pre-Enforcement Priority of Payments in respect of such Loan Interest Period);

 

     “Gross Operating Income” means rental or other revenue earned from the
letting (including all insurance receipts relating to loss of income) or
occupation of all or any part of the Mortgaged Properties (other than pursuant
to an Intra-Group Lease) and other revenue earned from products sold at the
Mortgaged Properties and ancillary services provided from the Mortgaged Property
by the Chargors;

 

- 50 -



--------------------------------------------------------------------------------

     “Loan to Value Ratio” means, on any date, the ratio (expressed as a
percentage) of: (a) the aggregate Term Advances outstanding on that date and (b)
the aggregate of (1) the lesser of: (i) the aggregate Euro value of each
Chargor’s interests in each Mortgaged Property in the Securitisation Estate as
set out in the most recent Valuation of each Mortgaged Property and (ii) the
aggregate of (x) the secured amounts in relation to mortgages over Mortgaged
Properties capped by reference to a monetary amount for which the mortgages over
such Mortgaged Properties have been registered (or, in cases where the secured
amount exceeds the most recent Valuation, 100% of the most recent Valuation in
respect of such Mortgaged Property, and in the case of Mortgaged Properties in
Sweden, after adding 15% or the secured amount to reflect amounts recoverable
under Swedish law), (y) the value of the relevant Chargor’s interest as set out
in the most recent Valuation of the 2 Mortgaged Properties in France where the
Chargor holds a commercial lease only and has granted a business pledge over,
amongst other things, such leases and (z) in relation to Mortgaged Properties in
relation to which mortgages are not capped by reference to a monetary amount,
the aggregate value of each Chargor’s interests in such Mortgaged Properties in
the Securitisation Estate as set out in the most recent Valuations of such
Mortgaged Properties and (2) the amount (if any) that has been and remains
deposited pursuant to Clause 15.2.3 to remedy any breach of the LTV Covenant;

 

     “Net Operating Income” means Gross Operating Income after deducting (to the
extent not already deducted) (i) all direct costs and expenses (including, but
not limited to, direct personnel costs, marketing, utilities, insurance, real
estate taxes, repairs and maintenance costs and costs of products sold) incurred
by the relevant Chargor in operating and maintaining the Mortgaged Properties
and (ii) all rental costs (other than those payable under Intra-Group Leases)
incurred by the relevant Chargors;

 

     “Reserve Multiple” means (subject to any adjustments on the grant of
Additional Term Advances agreed with the Rating Agencies):

 

  (a) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2004, €32,521

 

  (b) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2005, €86,724;

 

  (c) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2006, €32,521;

 

  (d) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2007, €26,017;

 

  (e) in relation to the Cash Reserve Determination Date in respect of the Cash
Reserve Calculation Date falling in 2008, €118,259;

 

     “Restricted Payment” means, without prejudice to the ability to incur
Permitted Financial Indebtedness, any payments or other disposals of cash or
other funds or assets including (but not restricted to) payment of a dividend,
repayment of a loan, capital contribution, distribution, gift or reduction of
capital or otherwise to an entity outside of

 

- 51 -



--------------------------------------------------------------------------------

     the Securitisation Group (including, without limitation, under the Joint
Venture Agreements) or payments under any subordinated debt (including, without
limitation, under the Intercompany Bonds), except:

 

  (a) any payment to a Borrower Secured Creditor in accordance with the Borrower
Transaction Documents;

 

  (b) any payment made with the prior consent of the Borrower Security Trustee;

 

  (c) any payment from the proceeds of any Term Advances:

 

  (i) on or immediately after the drawdown of such Term Advances; or

 

  (ii) in the case of the Initial Term Advances, after drawdown of such Initial
Term Advances and prior to the first Loan Payment Date;

 

  (d) any payment made from equity or fully subordinated debt provided directly
or indirectly to any Chargor specifically for the purpose of making a Restricted
Payment (and, in the case of subordinated debt, subject to the delivery of a
legal opinion to the Borrower Security Trustee (in form and substance
satisfactory to the Borrower Security Trustee) in relation to the effectiveness
of such subordination) from an entity outside of the Securitisation Group; and

 

  (e) any payments (other than, for the avoidance of doubt, any payments which
are expressly subject to the satisfaction of the Restricted Payment Condition)
to creditors of the Chargor (which are not Borrower Secured Creditors) in
accordance with the Borrower Priorities of Payments and the terms of the
Borrower Transaction Documents which are not Affiliates of any of the Chargors
or entities pursuant to which any of the Chargors have entered into Joint
Ventures (or lenders in relation thereto).

 

“Restricted Payment Condition” means the conditions set out in Clause 15.9.2
(Criteria for Restricted Payment Condition);

 

16. GENERAL COVENANTS OF THE CHARGORS

 

16.1 Duration of Covenants

 

     Unless otherwise stated, the covenants in Clauses 14 (Financial
Information), 15 (Financial Covenants) and 16 (General Covenants of the
Chargors), 17 (Property Covenants), 18 (Covenants regarding the Disposals of
Mortgaged Properties), 19 (Covenants regarding Disposals of Assets other than
Mortgaged Properties), 20 (Covenants and other Provisions regarding to Capital
Expenditure) and 21 (Appointment of a Property Advisor) are given by the
Chargors severally in favour of the Borrower Security Trustee and shall remain
in full force and effect from the date of this Agreement until the Final
Discharge Date (or on a Permitted Disposal, where applicable).

 

- 52 -



--------------------------------------------------------------------------------

16.2 General Positive Covenants of the Chargors

 

     For the benefit of the Borrower Security Trustee, each Chargor covenants
that it will save as expressly contemplated or permitted by Borrower Transaction
Documents:

 

16.2.1 Maintenance of Legal Validity, Consent and Approvals

 

     ensure that it has the right to conduct its business as it is conducted
from time to time and does conduct its business in all material respects in
accordance with all applicable laws and regulations and does all things
reasonably necessary to obtain, preserve and keep in full force and effect all
rights necessary for the conduct of its business;

 

16.2.2 Consents and approvals

 

     obtain, comply with the terms of, renew as soon as reasonably practicable
from time to time, and do all that is reasonably necessary (taking into account
the benefit and expense) to maintain in full force and effect in all material
respects and, on request supply to the Borrower Security Trustee all
authorisations, approvals, licences, consents and exemptions required under or
by any applicable law or regulation to own its property and assets or to enable
it to perform its rights and obligations under or to maintain the validity and
enforceability of the Borrower Transaction Documents to which it is a party;

 

16.2.3 Default or breach

 

     promptly upon becoming aware of the occurrence of any Loan Event of
Default, Potential Loan Event of Default or Property Advisor Appointment Event
or breach of the Cash Reserve Trigger, the Debt Service Covenant, the LTV
Covenant, the Restricted Payment Condition or (only when required to be tested)
the Adjusted JV DSCR, give written notice of the same to the Issuer, the
Trustee, the Borrower Security Trustee and the Rating Agencies together with
details of the steps which it is taking (or is considering taking) in order to
remedy or mitigate the effect of the same and, upon receipt of a written request
to that effect from the Borrower Security Trustee, confirm to the Borrower
Security Trustee that, save as previously notified to the Borrower Security
Trustee, no Potential Loan Event of Default or Loan Event of Default has
occurred and is continuing (and has not been waived);

 

16.2.4 Maintenance of business

 

     maintain its business and undertake all acts and things as may be
reasonably required to ensure that its business is operated and continues to be
operated as a going concern;

 

16.2.5 Arms’ length contracts

 

     use all reasonable endeavours to ensure that any contracts entered into by
it after the Closing Date are made on arms’ length terms (which, in relation to
management contracts with the members of the Group or with entities pursuant to
which it enters into Joint Ventures shall be deemed to be the case if all costs
and expenses incurred in providing the management services are fully recoverable
pursuant to the terms of the management contracts on at least a quarterly basis)
and:

 

  (a) (other than in respect of the Joint Venture Agreements) do not contain any
restriction on charging or assigning its right, title, interest and benefit to
those contracts to the Borrower Security Trustee or any provision

 

- 53 -



--------------------------------------------------------------------------------

       permitting the counterparty to terminate, or which results in the
automatic termination of, the relevant agreement, in either case upon the
appointment of a receiver (or other official in any Relevant Jurisdiction having
similar powers) in respect of the such Chargor; or

 

  (b) where such contracts do not comply with Clause 16.2.5(a), use reasonable
endeavours to obtain the consent of the relevant party where required, or, where
such contract is entered into in replacement of an existing or expired contract,
procure that such new contract does not contain terms in respect of termination
on the appointment of a receiver (or other official in any Relevant Jurisdiction
having similar powers) in respect of such Chargor that are more onerous than the
terms of the prior contract;

 

  16.2.6 No change to Chargor Account mandates

 

       unless otherwise provided in the Cash Pooling Account Bank Agreement, not
make any change to the mandates of the Chargor Accounts (except for any change
of authorised signatory and/or the scope of such authorised signatory’s
authority in respect of any Chargor Account);

 

  16.2.7 Notice of litigation

 

       advise the Borrower Security Trustee forthwith upon becoming aware of the
same of the details of (a) each litigation, arbitration, administrative
proceeding or governmental or regulatory investigation, proceeding or dispute
pending or threatened in writing against it, its respective assets, revenues or
undertakings and (b) to its knowledge, the occurrence of any circumstances
likely to give rise to any such litigation, arbitration, administrative
proceeding or governmental or regulatory investigation, proceeding or dispute,
in each case where such event or circumstance could reasonably be expected to
have a Material Adverse Effect if determined adversely against the relevant
Chargor;

 

  16.2.8 Access to records

 

       upon reasonable prior written notice being given to the relevant Chargor,
give the Borrower Security Trustee and any one or more of its agents and any
Property Advisor which is appointed access during normal business hours to the
Mortgaged Properties and to records in respect of the business conducted at the
Mortgaged Properties;

 

  16.2.9 Pari passu ranking

 

       ensure that at all times the claims of the Borrower Secured Creditors
against such Chargor under any of the Borrower Transaction Documents rank at
least pari passu with the claims of all of its other unsecured creditors, save
for those claims which are preferred solely by the operation of any bankruptcy,
insolvency or liquidation law or other similar law of general application;

 

  16.2.10 Book debts:

 

  (a) get in and realise its book and other debts and monetary claims (including
all rental income) in the ordinary and usual course of its business; and

 

- 54 -



--------------------------------------------------------------------------------

  (b) not factor or discount any of its book and other debts and monetary claims
(including all rental income) or enter into any agreement for such factoring or
discounting;

 

  16.2.11 Distributions and investments:

 

  (a) not declare or pay any dividends or interest on unpaid dividends or
distributions, fees or expenses in the nature of or intended to act as a
distribution to any of its members or shareholders or make any payments in
respect of Financial Indebtedness owed to any of its shareholders in that
capacity except from Excess Cash where the Restricted Payment Condition is
satisfied;

 

  (b) not make any payments in respect of any guarantee, indemnity, bond, letter
of credit or similar assurance against financial loss given by any such
shareholder or any affiliate of any such shareholder to any creditor except from
Excess Cash where the Restricted Payment Condition is satisfied; or

 

  (c) unless funded from Excess Cash in circumstances where the Restricted
Payment Condition is satisfied or from cash received on a subordinated basis
(with a legal opinion satisfactory to the Borrower Security Trustee being
provided as to the effectiveness of such subordination (subject to any
reservations therein)) or equity received for such purpose, not acquire or
contract or offer to acquire, by subscription or otherwise, any business,
Investments or otherwise acquire control of or make any investment in, any
company or business (save as permitted where the Property Acquisition Conditions
are satisfied in connection with a substitution of a Mortgaged Property by way
of a Share Acquisition);

 

  16.2.12 Share Capital

 

  (a) unless pursuant to Clause 16.2.12(d) or funded from Excess Cash in
circumstances where the Restricted Payment Condition is satisfied or from cash
received on a subordinated basis (with a legal opinion satisfactory to the
Borrower Security Trustee being provided as to the effectiveness of such
subordination (subject to any reservations therein)) or equity received for such
purpose, and subject to applicable laws, not redeem, repurchase, defease, retire
or repay any of its share capital, waive any obligation to pay up capital
contributions, or resolve to do so without the prior consent of the Borrower
Security Trustee;

 

  (b) unless funded from Excess Cash in circumstances where the Restricted
Payment Condition is satisfied or from cash received on a subordinated basis
(with a legal opinion satisfactory to the Borrower Security Trustee being
provided as to the effectiveness of such subordination (subject to any
reservations therein)) or equity received for such purpose, pay on the same
becoming due all calls or other payments which may be or become due in respect
of any of the Investments;

 

- 55 -



--------------------------------------------------------------------------------

  (c) unless funded from Excess Cash in circumstances where the Restricted
Payment Condition is satisfied or from cash received on a subordinated basis
(with a legal opinion satisfactory to the Borrower Security Trustee being
provided as to the effectiveness of such subordination (subject to any
reservations therein)) or equity received for such purpose, not utilise any
share capital in respect of which a Security Interest has been granted to
acquire or contract or offer to acquire, by subscription or otherwise, any
business, Investments or otherwise acquire control of or make any investment in,
any company or business; and

 

  (d) in the event that any French Chargor receives a notice in respect of an
application to wind up such French Chargor pursuant to Article L.225-248 of the
French Commercial Code (Code de Commerce), it shall promptly submit such notice
to the Borrower (and any of its other shareholders or equity partners from time
to time). The Borrower and/or other shareholder/equity partner, as appropriate,
will within 5 Business Days of receipt of such notice take steps to remedy the
situation by (i) reducing the capital of the relevant Chargor through the
utilisation of accumulated losses brought forward; (ii) increasing the equity
funding of the relevant Chargor by way of capital contribution; and/or (iii)
adjusting the terms of then existing financing made to the relevant Chargor so
that it is recognised as equity for this purpose, and shall otherwise comply
with the directions of any relevant court.

 

  16.2.13 Conduct of business

 

       only conduct a Permitted Business;

 

  16.2.14 Intra-Group Leases

 

       except, for the avoidance of doubt, renewals of existing Intra-Group
Leases, a Chargor may only grant an Intra-Group Lease to another Chargor or a
New OpCo provided that:

 

  (a) the New OpCo or Chargor taking the Intra-Group Lease, as the case may be,
grants security satisfactory to the Borrower Security Trustee over its rights
under the Intra-Group Lease or (as the case may be) the Chargor which will be
the tenant under the Intra-Group Lease grants security over its rights under the
Intra-Group Lease (in each case to the extent possible under the law of the
jurisdiction in which the New OpCo or other Chargor taking the Intra-Group
Lease, as the case may be, is incorporated or otherwise established) in favour
of the Borrower Security Trustee and a legal opinion (or legal opinions)
satisfactory to the Borrower Security Trustee from an internationally recognised
firm of solicitors is delivered (and addressed inter alios) to the Borrower
Security Trustee with respect to the validity and enforceability of such
security and confirming there is no prejudice to the validity and enforceability
of the existing security which has been granted pursuant to the Chargor Security
Documents by the Chargor which is proposing to grant the Intra-Group Lease;

 

- 56 -



--------------------------------------------------------------------------------

  (b) the New OpCo accedes to the Cash Pooling Loan and Cash Administration
Agreement in order to undertake to cash pool monies receivable from customers at
the Mortgaged Property (or Mortgaged Properties) which is (or are) subject to
the Intra-Group Lease in a manner which is consistent with the obligations of
other Chargors in its Relevant Jurisdiction under the Cash Pooling Loan and Cash
Administration Agreement;

 

  (c) the Intra-Group Lease is: (a) made on arm’s length terms at an open market
rent, (b) includes a right in favour of the grantor to terminate the Intra-Group
Lease on serving 30 days’ notice or such longer period required by applicable
law (without any indemnity or right of compensation pursuant to its terms) (to
the extent possible under the law of the jurisdiction in which the New OpCo is
incorporated or otherwise established) and (c) prohibits any sub-letting by the
New OpCo or Chargor (which will be the tenant under the Intra-Group Lease), as
the case may be, to any entity which is not within the Securitisation Group and:

 

  (A) in the case of Intra-Group Leases relating to Mortgaged Properties in
England & Wales, take all necessary steps to ensure that the provisions of
sections 24 to 28 of the Landlord and Tenant Act 1954 (as amended) shall be
excluded in relation to the Intra-Group Lease, including service by the Chargor
which is granting the Intra-Group Lease of a notice on the Chargor taking the
Intra-Group Lease in accordance with s.38A(1) of the Landlord and Tenant Act
1954 (as amended), and the making of a declaration or a statutory declaration
(as appropriate) by the New OpCo or Chargor taking the Intra-Group Lease in
accordance with paragraph 3 or 4 of Schedule 2 of the Regulatory Reform
(Business Tenancies) (England and Wales) Order 2003; and

 

  (B) in the case of Intra-Group Leases relating to Mortgaged Properties in
Belgium, such Intra-Group Leases are governed by a contrat de
bail/huurovereenkomst but not a retail lease agreement falling under the Law of
30 April 1951;

 

  (d) a solvency certificate (in a form satisfactory to the Borrower Security
Trustee) signed by two Authorised Signatories (or, in the case of a Chargor
which has a sole director, one Authorised Signatory) of the Chargor proposing to
grant the Intra-Group Lease is delivered to the Borrower Security Trustee
certifying that the Chargor is not insolvent at the date of the grant of the
Intra-Group Lease and would not become insolvent as a result of the grant of the
Intra-Group Lease;

 

  (e) a solvency certificate (in a form satisfactory to the Borrower Security
Trustee) signed by two Authorised Signatories of the New OpCo (or, in the case
of a New OpCo which has a sole director, one Authorised

 

- 57 -



--------------------------------------------------------------------------------

       Signatory) is delivered to the Borrower Security Trustee certifying that
the Chargor is not insolvent at the date of on which it grants security to the
Borrower Security Trustee in accordance with paragraph (a) above and would not
become insolvent as a result of acceding to the relevant Transaction Documents;

 

  (f) a certificate from an Authorised Signatory of the New OpCo or (as the case
may be) the Chargor which will be the tenant under the Intra-Group Lease is
provided to the Borrower Security Trustee that certifies that, as at the date of
the grant of the Intra-Group Lease, the New OpCo or Chargor taking the
Intra-Group Lease, as the case may be, is (in the case of a new Chargor,
following accession to the Issuer/Borrower Facility Agreement) in compliance
with all representations and warranties (as if such representations and
warranties are repeated on such date) and covenants applicable to such OpCo or
Chargor under the terms of the Issuer/Borrower Facility Agreement;

 

  (g) there is no Loan Event of Default or Potential Loan Event of Default which
has occurred and is continuing;

 

  (h) the Chargor has complied with its obligations under the Tax Deed of
Covenant; and

 

  (i) the Rating Agencies confirm that then current ratings of the Notes will
not be subject to downgrade, withdrawal or suspension or put on negative
creditwatch as a result of the grant of the Intra-Group Lease;

 

  16.2.15 Information

 

       in relation to the Borrower only, from time to time, on request by the
Borrower Security Trustee, furnish the Borrower Security Trustee with such
information about its business and financial condition as the Borrower Security
Trustee may require following a Loan Event of Default or a Potential Loan Event
of Default, or except to the extent that disclosure of such financial
information would at any time breach any law, regulation, stock exchange
requirement (including a requirement of the SEC) or rules of any applicable
regulatory body to which Shurgard Inc or any member of the Securitisation Group
or any entity which controls or becomes a majority owner (such entity being a
“Holding Company”) of the Borrower is subject, for the purpose of clarifying any
reports or certificates provided by a Chargor relating to financial matters;

 

  16.2.16 Remedy of breach of warranty or covenant

 

       where there has been a breach of any warranty or covenant by such Chargor
which may have a Material Adverse Effect, promptly take steps to remedy such
breach where capable of remedy;

 

  16.2.17 Centre of main interests

 

       at all times maintain its corporate seat, registered office and place of
principal management in the country of its incorporation;

 

- 58 -



--------------------------------------------------------------------------------

  16.2.18 No establishments

 

       not at any time create any “establishment” (within the meaning of the
European Regulation No. 1346/2000 of 29 May 2000 on insolvency proceedings)
outside the jurisdiction in which it is incorporated or otherwise established;

 

  16.2.19 Separateness:

 

       each of the Chargors shall ensure that:

 

  (a) corporate books and records and financial statements in relation to itself
are maintained separately from any other person or entity;

 

  (b) all corporate formalities under applicable laws with respect to its
affairs are observed;

 

  (c) its business is conducted in its own name and separate stationery,
invoices and cheques are used;

 

  (d) it always holds itself out as a separate legal entity;

 

  (e) its assets are not co-mingled with those of any other person or entity
(other than a Chargor);

 

  (f) it does not exert influence over the management of another Chargor (other
than (i) to the extent it is a manager, director or equivalent officer of such
Chargor and exerts influence in its capacity as such, or (ii) to the extent such
Chargor is exercising rights under applicable law in its capacity as a
shareholder of the relevant Chargor) where such influence would jeopardise the
recognition of such other Chargor as a separate legal entity;

 

  (g) any transactions entered into with other Chargors are in the ordinary
course of business and on arm’s length terms; and

 

  (h) in relation to the French Chargors, it shall not make any payment or other
transfer of money, which is or could be held to be “irregular” or abnormal
within the meaning of French case law relating to consolidation (confusion des
patrimoines) or misuse of corporate assets (abus de biens sociaux), to any other
person or entity;

 

  16.2.20 Change of Control

 

       notify the Borrower Security Trustee and the Issuer if any of the issued
share capital in any Chargor held by the Borrower on the date hereof ceases to
be held directly or indirectly by the Borrower (save pursuant to a Permitted
Disposal);

 

  16.2.21 Meetings

 

       in the event that a Meeting is requested pursuant to Condition 13
(Meetings of Noteholders), if requested, send one or more representatives to
that Meeting, provided that it shall not be required to send any representatives
to more than two Meetings per calendar year (one or more persons may act as
representative for all Chargors);

 

- 59 -



--------------------------------------------------------------------------------

  16.2.22 Property Advisor Covenants

 

       if a Property Advisor is appointed in accordance with the terms of this
Agreement, furnish the Property Advisor with such information (including,
without limitation, about its business and financial condition of the
Securitisation Group but subject to any confidentiality undertakings which a
Chargor may be subject (and in relation to which, such Chargor having used
reasonable endeavours, has not obtained a waiver)) and access to management of
the Chargors as the Property Advisor may reasonably require in order to produce
a report in accordance with Clause 21 (Appointment of Property Advisor) or
consider a Restructuring Proposal in accordance with Clause 15.8 (Restructuring
Proposals); and

 

  16.2.23 Currency Hedging

 

  (a) in the case of the Borrower, in the event that the Currency Swap Agreement
is terminated in whole prior to repayment in full of the Initial Term Advances,
the Borrower shall use its best efforts to enter into a replacement currency
swap agreement with a counterparty having the Minimum Short-Term Ratings on
terms substantially equivalent to the Currency Swap Agreement and procure that
the replacement swap counterparty becomes a party to the Security Trust Deed,
unless the Rating Agencies confirm in writing to the Borrower and the Borrower
Security Trustee that then current ratings of the Notes will not be subject to
downgrade, withdrawal or suspension or put on negative creditwatch as a
consequence of the termination of the Currency Swap Agreement without entry into
a replacement currency swap agreement; and

 

  (b) other than (for the avoidance of doubt) as a result of a Permitted
Disposal, the Borrower shall not terminate the Currency Swap Agreement
(including where it is entitled to do so under the terms of the Currency Swap
Agreement) without the prior written consent of the Borrower Security Trustee.

 

16.3 Negative Covenants of the Chargors

 

     For the benefit of the Borrower Security Trustee, each Chargor covenants
that it will not:

 

  16.3.1 Encumbrances

 

       save for Permitted Encumbrances, create (or agree to create) or suffer or
permit to subsist any Security Interest over all or any of its present or future
revenues or assets or undertaking (including uncalled capital);

 

  16.3.2 Indebtedness

 

       save for Permitted Financial Indebtedness, incur, create or permit to
subsist or have outstanding any Financial Indebtedness or pay, discharge, grant
any guarantee, indemnity bond, letter of credit or similar assurance against
financial loss in support of any Financial Indebtedness and in the case of any
Permitted Financial Indebtedness to be granted on a subordinated basis, the
Chargor incurring such Permitted Financial Indebtedness shall procure that:

 

  (a) either a legal opinion (subject to any reservations set out in such legal
opinion) (in form and substance satisfactory to the Borrower Security Trustee)
is addressed and delivered to, inter alios, the Borrower Security Trustee in
relation to the effectiveness of such subordination; or

 

- 60 -



--------------------------------------------------------------------------------

  (b) security is granted over such Financial Indebtedness (in form and
substance satisfactory to the Borrower Security Trustee) and a legal opinion
(subject to any reservations set out in such legal opinion) (in form and
substance satisfactory to the Borrower Security Trustee) is addressed and
delivered to, inter alios, the Borrower Security Trustee in relation to the
effectiveness of such security; and

 

  (c) the person providing the subordinated debt enters into a Subordination and
Intercreditor Deed in the form of Schedule 4 (Form of Subordination and
Intercreditor Deed) of the Security Trust Deed.

 

  16.3.3 Business

 

       conduct any business other than the Permitted Business or permit any
change of business other than to a Permitted Business;

 

  16.3.4 Disposals

 

       save for Permitted Disposals sell, lease or otherwise transfer or dispose
of by one or more transactions or series of transactions (whether related or
not), any of its revenues or assets;

 

  16.3.5 Accounting Policies

 

       change its accounting policies, with the intention that such change will
result in compliance with the Debt Service Covenant, the Cash Reserve Trigger or
Cash Release Trigger or the satisfaction of the Restricted Payment Condition,
where such compliance or satisfaction would not otherwise have occurred had its
accounting policies not been so changed;

 

  16.3.6 Reduction in capital

 

       save where required to comply with applicable law (taxation or
otherwise), permit any reduction in its share capital;

 

  16.3.7 Mergers and reorganisations

 

       insofar as it is within its control, enter into any amalgamation,
demerger, merger or analogous action in any Relevant Jurisdiction (as confirmed
to the Borrower Security Trustee in a legal opinion of local counsel in the
Relevant Jurisdiction provided by the relevant Chargor) except:

 

  (a) with the consent of the Borrower Security Trustee;

 

  (b) providing two Authorised Signatories of the Borrower certify in writing to
the Borrower Security Trustee that such event would not have a Material Adverse
Effect;

 

  (c) notice of the proposed corporate action is given in advance to each of the
Rating Agencies and they affirm the current rating of the notes following such
amalgamation, demerger or analogous action; and

 

- 61 -



--------------------------------------------------------------------------------

  (d) a legal opinion (in form and substance satisfactory to the Borrower
Security Trustee) is addressed and delivered to, inter alios, the Borrower
Security Trustee to confirm that the security granted to the Borrower Security
Trustee by the relevant Chargor(s) is not prejudiced or that the new security
granted by the new entity is valid and enforceable;

 

  16.3.8 Further Share Capital

 

       other than in the case of the issue of share capital by the Borrower,
require or (to the extent another Chargor is a Subsidiary of it) permit any
Chargor to issue any further share capital to any person, save that such Chargor
may issue share capital to another member of the Securitisation Group if such
other member grants a pledge (or equivalent Security Interest) in favour of the
Borrower Security Trustee over any share capital so issued and provides the
Borrower Security Trustee with a legal opinion satisfactory to the Borrower
Security Trustee confirming that such pledge is legal, valid, binding and
enforceable (subject to any reservations set out therein) and that it was duly
authorised and executed;

 

  16.3.9 Non-competition

 

       the Borrower will undertake to procure that any member of the
Securitisation Group or any entity in which a member of the Securitisation Group
holds (directly or indirectly) at least a 50 per cent. shareholding interest or
controlling voting rights in relation to all or material matters or a right to
appoint the majority of directors thereof (including, without limitation,
pursuant to a Joint Venture Agreement) shall not, or expressly authorise any
other person to, establish a new self storage centre in a location that, by
virtue of its proximity, would have a long-term material adverse effect on the
revenue of the Mortgaged Properties operated by any member of the Securitisation
Group in the relevant market area; and

 

  16.3.10 Guarantees and Indemnities

 

       save for Permitted Financial Indebtedness, grant or permit to subsist or
have outstanding any guarantee or indemnity in respect of the obligation or
liabilities of any person (or agree to do so) other than any guarantees or
indemnities granted in the ordinary course of business and upon terms usual for
such business.

 

16.4 Negative Covenants of the PropCos

 

     For the benefit of the Issuer and the Borrower Security Trustee, each
PropCo covenants that it will not:

 

  16.4.1 without prejudice to its ability to acquire and dispose of property in
accordance with the terms of this Agreement carry on a business other than the
holding of property ownership interests in Mortgaged Properties and any activity
incidental to the acquisition of such interests; and

 

  16.4.2 incur any material liabilities to any third parties outside the
Securitisation Group other than those which are necessary or for which it
becomes liable as a matter of law or contract having regard to its ownership
interest in any Mortgaged Property.

 

- 62 -



--------------------------------------------------------------------------------

17. PROPERTY COVENANTS

 

17.1 For the benefit of the Borrower Security Trustee each Chargor covenants
that it will:

 

  17.1.1 Repair

 

       ensure that it will keep its Mortgaged Properties in a good state of
maintenance, repair and preservation (fair wear and tear excepted) including all
buildings, structures, fixtures, fittings, plant, machinery and equipment
belonging to or required by it for the operation of its business thereon and
will renew and replace such items with items of similar quality and value where
necessary and make good any act of repair;

 

  17.1.2 Alterations

 

       not effect, carry out or permit any demolition, reconstruction or
rebuilding of or any structural alteration to or material change in the use of
its Mortgaged Properties or sever or remove any of the fixtures thereon
belonging to or in use by it (except for the purpose and in the course of
effecting necessary repairs thereto or of replacing the same with new or
improved facilities or in the ordinary course of business or for the purposes of
complying with any Statutory Requirements) without the prior consent of the
Borrower Security Trustee;

 

  17.1.3 Tenants And Licensees

 

  (a) use its reasonable endeavours, in relation to its Mortgaged Properties, to
find tenants or licensees for any vacant lettable space in its Mortgaged
Properties;

 

  (b) observe and perform all its material covenants and obligations as lessor
under any lease or as grantor under or as party to any licence or contract (in
all cases) now or at any time relating to or affecting its Mortgaged Properties
and protect its rights and interests under the same;

 

  17.1.4 Planning

 

  (a) to the extent failure to comply would have a Material Adverse Effect
comply with any material conditions attached to the relevant Planning Permission
relating to or affecting its Mortgaged Properties;

 

  (b) not implement any Planning Permission obtained in relation to its
Mortgaged Properties where such implementation would reasonably be expected to
have a Material Adverse Effect without the prior consent of the Borrower
Security Trustee; and

 

  (c) comply with all Planning Laws where failure to comply would reasonably be
expected to have a Material Adverse Effect;

 

  17.1.5 Notices

 

  (a) promptly and in any event within 30 Business Days of becoming aware of the
same, give full particulars (and if requested a copy of any written particulars
received by the Chargor concerned, if applicable) to the

 

- 63 -



--------------------------------------------------------------------------------

       Borrower Security Trustee of any material notice, order, directive,
designation, resolution or proposal having application to its Mortgaged
Properties or to the area in which it is situate by any planning authority or
other public body or authority under or by virtue of the Planning Laws or any
other statutory power or powers conferred by any other law; and

 

  (b) if so required by the Borrower Security Trustee, following 10 Business
Days’ prior written notice to the Chargor, take all steps to seek to comply with
any obligations imposed by any such notice or order (except where a Chargor is
contesting such notice or order in good faith and delivers to the Borrower
Security Trustee an opinion from its counsel (being a barrister or appropriately
qualified lawyer having at least 10 years of experience in the relevant area of
expertise) demonstrating such action by the Chargor would have a reasonable
prospect of success) and, at the cost of the relevant Chargor, make such
objection or objections or representations against or in respect of any proposal
for such a notice or order as the Borrower Security Trustee (acting reasonably)
considers necessary;

 

  17.1.6 Title

 

  (a) observe and perform all material restrictive or other covenants,
stipulations and obligations now or at any time affecting its Mortgaged
Properties insofar as the same are subsisting and are capable of being enforced;
and

 

  (b) duly and diligently enforce all material restrictive or other covenants,
stipulations and obligations benefiting its Mortgaged Properties and except for
the purposes of complying with any Statutory Requirements, not waive, release or
vary (or agree so to do) the obligations of any other party thereto without the
prior consent of the Borrower Security Trustee;

 

  17.1.7 Headleases

 

       in relation to any Lease under which it derives its estate or interest in
its Mortgaged Properties (or right to occupy the Mortgaged Properties):

 

  (a) observe and perform all material covenants, stipulations and obligations
on the lessee under any such Lease;

 

  (b) diligently enforce all material covenants and due performance and
observance of obligations on the part of the lessor under any such Lease;

 

  (c) not without the prior written consent of the Borrower Security Trustee:

 

  (i) waive, release or vary any material obligation under, or the material
terms of; or

 

  (ii) exercise any option or power to break, determine or extend, in each case,
any such Lease other than, for the avoidance of doubt, in respect of any
Intra-Group Lease between Chargors;

 

- 64 -



--------------------------------------------------------------------------------

  (d) not do or permit anything to be done under any such Lease whereby the same
may be forfeited, terminated or lead to a right of re-entry;

 

  (e) other than, for the avoidance of doubt, in respect of any Intra Group
Lease between Chargors or in respect of any Lease which has an indexed linked
rent, not agree any increase in the rent payable under any such Lease unless an
independent professional working in real estate has agreed such increase is
reasonable by reference to market rates or failure to agree on such increase
could be materially prejudicial to a Chargor;

 

  (f) promptly notify the Borrower Security Trustee of any matter or event under
or by reason of which any such Lease has or may become subject to determination
or to the exercise of any right of re-entry or forfeiture; and

 

  (g) promptly notify the Rating Agencies and the Cash Administrator upon a
failure to pay in full rent payable under any such Lease (irrespective of any
grace period for payment thereunder) other than, for the avoidance of doubt, in
respect of any Intra-Group Lease between Chargors;

 

  17.1.8 Indemnity

 

       in circumstances where the Borrower Security Trustee becomes a mortgagee
in possession (or, in relation to Environmental Claims, liabilities incurred, if
any, in its capacity as Borrower Security Trustee), punctually pay or cause to
be paid and indemnify the Borrower Security Trustee on demand (and as a separate
covenant any Receiver or Receivers appointed by it) against all liabilities in
relation to Environmental Claims existing and future rents, taxes, duties, fees,
renewal fees, charges, assessments, impositions and outgoings whatsoever whether
imposed by deed or by statute or otherwise and whether in the nature of capital
or revenue and even though of a wholly novel character which now or at any time
during the continuance of the security constituted by or pursuant to the Chargor
Security Documents are payable in respect of its Mortgaged Property or any part
thereof;

 

  17.1.9 Environmental Law

 

       to the extent that failure to do so would give rise to a Material Adverse
Effect:

 

  (a) comply with all applicable Environmental Laws and obtain, maintain and
comply with all requisite Environmental Permits;

 

  (b) as to matters within its control, not allow any circumstances to arise
which could lead to a competent authority or a third party taking action or
making an Environmental Claim, including the revocation, suspension, variation
or non-renewal of any Environmental Permits;

 

  (c) notify the Borrower Security Trustee as soon as reasonably possible of any
claim, notice or other communication received by it in respect of:

 

  (i) any actual or alleged breach of, or corrective or remedial obligation or
liability under, any Environment Law or Environmental Permit; or

 

- 65 -



--------------------------------------------------------------------------------

  (ii) threatening to withdraw or not to renew or not renewing any Environmental
Permit; and

 

  (d) notify the Borrower Security Trustee as soon as reasonably possible upon
becoming aware of the same:

 

  (i) if any Environmental Claim has been commenced or (to the best of the
Chargor’s knowledge and belief) is threatened against such Chargor; or

 

  (ii) if any facts or circumstances which shall or are reasonably likely to
result in any Environmental Claim being commenced or threatened against such
Chargor;

 

  17.1.10 Other Information

 

       furnish, or procure that there is furnished, to the Borrower Security
Trustee:

 

  (a) as soon as the same are instituted or, to its knowledge, threatened,
details of any litigation, arbitration or administrative proceedings involving
such Chargor which:

 

  (i) if adversely determined, would involve liability or potential liability of
such Chargor in excess of €1,000,000 (or the Applicable Foreign Currency
Equivalent); or

 

  (ii) is likely to be adversely determined and would involve liability or
potential liability of such Chargor in excess of €1,000,000 (or the Applicable
Foreign Currency Equivalent); and

 

  (b) any amendment or variation to the Joint Venture Agreements that would have
a Material Adverse Effect.

 

  17.1.11 Insurances

 

  (a) Maintaining Policies: with respect to insurance:

 

  (i) maintain valid insurance cover for each Mortgaged Property in an amount
that is commercially reasonable and prudent provided always that the insurance
covers those risks usually covered by a reasonably prudent owner of a portfolio
of property of the same nature as the relevant property and/or buildings in a
comparable location and maintained with a Regulated Insurer and do nothing
knowingly or permit or omit to do anything which may make such cover void or
voidable;

 

  (ii) maintain, where available on reasonable commercial terms, insurance
against acts of terrorism; and

 

  (iii) maintain such other valid insurances in respect of such risks as are
usually covered by a reasonably prudent owner and operator of businesses similar
to the Permitted Business (including group

 

- 66 -



--------------------------------------------------------------------------------

       employer’s liability, third party, public and products liability
insurance policies and business interruption insurance for a period of not less
than 24 months or, if more, the period specified in a Lease under which it
derives its estate or interest in its Mortgaged Properties (or right to occupy
the Mortgaged Properties)) with a Regulated Insurer;

 

  (b) Information:

 

  (i) procure that there has been given to the Borrower Security Trustee such
information in connection with, and copies of, the Insurance Policies as the
Borrower Security Trustee may at any time require and will notify the Borrower
Security Trustee and the Rating Agencies of renewals made and material
variations or cancellations of Insurance Policies, to the knowledge of such
Chargor made, threatened or pending; and

 

  (ii) notify the Borrower Security Trustee and the Rating Agencies in writing
of any material changes to its insurance cover made from time to time;

 

  (c) Non avoidance: will not knowingly do or omit or permit anything to be done
which may make void or voidable any Insurance Policy;

 

  (d) Insurers: will effect and maintain Insurance Policies with an insurance
office or with underwriters in each case which is a Regulated Insurer of
international repute and, in relation to Insurance Policies relating to fire,
terrorism, property damage and business interruption, unless cover is not
available on reasonable commercial terms as determined by the Chargors acting as
prudent operators of storage facilities in the insurance market from insurers
having the requisite ratings, whose unsecured, unsubordinated and unguaranteed
long term debt obligations are: (i) rated by both of the Rating Agencies or
either of the Rating Agencies and Moody’s Investors Service Inc. and (ii) rated
(to the extent such obligations are rated by the relevant rating agency) at
least A by Fitch, A2 by Moody’s Investors Service Inc. and at least A by S&P;

 

  (e) Pay premiums: will duly and punctually pay all premiums and other moneys
payable under its Insurance Policies and reasonably promptly, upon request by
the Borrower Security Trustee, produce to the Borrower Security Trustee copies
of the premium receipts or other evidence of the payment thereof;

 

  (f) Co-insured: to the extent that the same is customarily available in the
relevant local insurance market and where not inconsistent with mandatory
provisions of applicable law, at all times procure that each Insurance Policy,
other than that specified in Clause 17.1.11 (a)(iii) above, maintained by such
Chargor is in its name and the Borrower Security Trustee as co-insured with the
Borrower Security Trustee named as loss

 

- 67 -



--------------------------------------------------------------------------------

       payee (subject to a 45 days grace period upon the change in the identity
of the Borrower Security Trustee, provided that such Chargor uses its reasonable
endeavours to take steps to effect such change promptly);

 

  (g) Application of insurance monies: subject to the terms of any relevant
occupational lease or Statutory Requirements procure that the proceeds of any
insurance claim under any Insurance Policy are payable as follows:

 

  (i) where payment of a claim is made in respect of business interruption
insurance, payment will be paid into the Main OpCo Account for the Relevant
Jurisdiction in which the loss of rents was sustained;

 

  (ii) where payment of a claim is made in respect of third party and public
liability insurance, payment will be made to the relevant third party except
where payment or partial payment has been made to that third party by the
relevant Chargor in which case payment or the relevant part payment will be made
to the relevant Chargor; and

 

  (iii) where payment of a claim is made for the purposes of repair, replacement
or reinstatement any amount so received will be paid into the Disposal Proceeds
Account to be applied in such manner; and

 

  (iv) otherwise, will be paid into the Disposal Proceeds Account,

 

  (h) where any asset is for the time being insured otherwise than in the name
of the Borrower Security Trustee and the relevant Chargor, cause the interest of
the Borrower Security Trustee to be noted or endorsed on the policy or policies
of insurance relating thereto (subject to a 45 days grace period upon the change
in the identity of the Borrower Security Trustee, provided that the relevant
Chargor uses its reasonable endeavours to take steps to effect such change
promptly);

 

  (i) Leasehold Properties: notwithstanding anything to the contrary in this
Agreement, no Chargor will be, or be deemed to be, in breach of its obligations
under this Clause 17.1.11 (Insurances) to the extent that any provision of any
Lease (except any Intra-Group Lease) or other contract or agreement entered into
with any of the landlords of a Mortgaged Property is in conflict with any
provision of this Clause 17.1.11 (Insurances) (such that a breach of this
Agreement or the Lease would otherwise result) and the relevant Chargor is
complying with the material provisions of that Lease or other contract or
agreement; and

 

  (j) Non-compliance: if a Chargor does not comply with its obligations in
respect of any Insurance Policy or this Clause 17.1.11 (Insurances), the
Borrower Security Trustee may (without any obligation to do so) effect or renew
any such Insurance Policy either in its own name or in its name and that of that
Chargor with an endorsement of the Borrower Security Trustee’s interest and any
money properly expended by the Borrower

 

- 68 -



--------------------------------------------------------------------------------

       Security Trustee on so effecting or renewing any such insurance will be
reimbursed by that Chargor or (failing which) the Borrower to the Borrower
Security Trustee on demand.

 

  17.1.12 Legal And Beneficial Owner

 

       subject to any Permitted Encumbrances and Permitted Disposals remain:

 

  (a) in the case of Mortgaged Properties situated in England and Wales, the
sole legal and beneficial owner of its interest in all of its Mortgaged
Properties;

 

  (b) in the case of Mortgaged Properties situated in Belgium, the sole owner of
its interests in any Mortgaged Properties;

 

  (c) in the case of Mortgaged Properties situated in Sweden, the sole legal and
beneficial owner of its interests in any Mortgaged Properties;

 

  (d) in the case of Mortgaged Properties situated in Denmark, the sole legal
owner of its interests in any Mortgaged Properties;

 

  (e) in the case of Mortgaged Properties situated in The Netherlands, the owner
(eigenaar) or holder of a leasehold right (houder van een erfpachtrecht) in each
Mortgaged Property or, in respect of the Mortgaged Properties in Heemstede and
Amersfoort, entitled to rights in relation to lease agreements
(huurovereenkomst) of its interests in such Mortgaged Properties; and

 

  (f) in the case of Mortgaged Properties situated in France the sole legal
owner (propriétaire) of its interests in any Mortgaged Properties,

 

       in each case,

 

       free from any material covenants, undertakings, restrictions, easements,
servitudes, burdens, leases (other than the Intra-Group Leases and any licences
granted to customers) or other third party rights save those disclosed in the
Materiality Overview Report;

 

  17.1.13 Compulsory Purchase

 

       notify the Borrower Security Trustee immediately if all or any of its
issued shares or the whole or any material part of its revenues or assets
(including the whole or any material part of any Mortgaged Property) are seized,
expropriated or compulsorily acquired or purchased, or the applicable local
authority makes an order for the compulsory purchase (and notifies the relevant
Chargor) of the same; and

 

  17.1.14 Valuations

 

  (a) arrange for a Valuation at the written request of the Borrower Security
Trustee (and at the expense of such Chargor), provided that such request may
only be made following the occurrence of a Potential Loan Event of Default or a
Loan Event of Default; and

 

- 69 -



--------------------------------------------------------------------------------

  (b) the Borrower shall arrange for a Valuation in the period falling between
October 2006 and October 2007 of all the Mortgaged Properties (at the cost of
the Chargors) in the Securitisation Estate at such time (the “Revaluation
Report”) and shall promptly forward such report to the Rating Agencies and the
Borrower Security Trustee;

 

18. COVENANTS REGARDING DISPOSAL, ACQUISITION OR SUBSTITUTION OF MORTGAGED
PROPERTIES

 

18.1 Covenants regarding Disposal of a Mortgaged Property

 

     A Chargor shall not dispose of a Mortgaged Property (whether directly or
indirectly by way of selling the shares in the Chargor which owns such Mortgaged
Property (a Chargor which is sold being a “Sold Chargor” and such sale of shares
being a “Share Sale”)) unless the Borrower Security Trustee executes a deed of
release or discharge (or analogous document) in respect of such Mortgaged
Property or Sold Chargor from the Chargor Security.

 

18.2 Conditions to Disposal of Mortgaged Properties

 

     The Borrower Security Trustee shall execute a deed of release or discharge
(or analogous document) in respect of a proposed disposal of a Mortgaged
Property (whether directly or indirectly by way of Share Sale) if the relevant
Chargor delivers a duly executed Mortgaged Property Disposal Certificate
countersigned by the Borrower not less than 10 Business Days (or such shorter
period as the Borrower Security Trustee may agree) prior to the date on which
the Chargor proposes to dispose of such Mortgaged Property or Sold Chargor,
certifying the compliance with each of the matters set out in such certificate
and:

 

  18.2.1 the proposed disposal is a disposal on arm’s length terms and:

 

  (a) no Loan Event of Default or Potential Loan Event of Default has occurred
and is continuing (unless waived by the Borrower Security Trustee) at the date
such disposal is agreed or will occur as a result of such disposal (including,
without limitation, a breach of the Debt Service Covenant);

 

  (b) the entire consideration is payable in cash upon such sale;

 

  (c) an amount equal to or greater than the Allocated Debt Amount (together
with the absolute value of any Anticipated Hedging Amounts referable to that
disposal) is deposited into the Disposals Proceeds Account at completion of the
disposal;

 

  (d) when aggregated with the Euro Value of all Mortgaged Properties previously
disposed of (directly or indirectly by way of Share Sale), the Euro Value of the
Mortgaged Property (or Mortgaged Properties) to be disposed of is less than or
equal to 20% of the aggregate Euro Value of the Mortgaged Properties in the
Securitisation Estate (by reference to the most recent Valuations) or such
higher percentage as the Rating Agencies may from time to time confirm will not
adversely affect then current ratings of the Notes;

 

- 70 -



--------------------------------------------------------------------------------

  (e) the Tax Disposal Conditions are satisfied; and

 

  (f) if in the case of a Share Sale only, none of the Mortgaged Properties
belonging to the relevant Sold Chargor are subject to an Intra-Group Lease
immediately prior to such disposal; or

 

  18.2.2 the proposed disposal is a disposal of a Mortgaged Property required by
law or any regulation having the force of law or any governmental agency in
accordance with whose orders and/or rulings the relevant Chargor is required to
act.

 

18.3 Application of Proceeds of Disposal of a Mortgaged Property

 

     In addition to the Tax Disposal Conditions, each Chargor covenants and
agrees with the Borrower Security Trustee that in respect of any disposal of a
Mortgaged Property or a Sold Chargor:

 

  18.3.1 Subject to Clause 18.3.5 it will forthwith, upon receipt, deposit any
Sales Proceeds at least equal to the Allocated Debt Amount into the Disposal
Proceeds Account;

 

  18.3.2 Subject to Clause 18.3.5 it will at the same time as any amounts under
Clause 18.3.1 are deposited, deposit any Anticipated Hedging Amounts in the
Disposal Proceeds Account;

 

  18.3.3 Subject to clause 18.3.5 it will deposit any Excess Net Sales Proceeds
not deposited into the Disposal Proceeds Account in accordance with Clause
18.3.1 above into a Central Cash Pooling Account, and such Chargor and the
Borrower each agrees not to withdraw such amounts to make Restricted Payments
unless such amounts represent Excess Cash where the Restricted Payment Condition
is satisfied;

 

  18.3.4 any monies standing to the credit of the Disposal Proceeds Account
(other than any such monies which may be required to discharge any liability to
Tax in respect of any Permitted Disposal or which represent insurance proceeds
in circumstances where the relevant Mortgaged Property will be repaired or
reinstated) which have not been applied for a Permitted Purpose by the next Loan
Payment Date shall be withdrawn (to the extent required) and applied in making
prepayments of the Initial Term Advances in accordance with Clause 9.6
(Mandatory Prepayment as a Result of a Disposal of a Mortgaged Property) and in
the order of repayment as set out in Clause 9.7 (Order of Prepayment of Initial
Term Advances) and payment of any Hedging Amounts to the Issuer (to enable it to
pay the Interest Rate Swap Counterparty) and the Currency Swap Counterparty; and

 

  18.3.5 Where a French Chargor is disposing of a Mortgaged Property and the
disposal proceeds are not being used to repay its Intercompany Loans, such
Chargor shall make Cash Pooling Loans from such proceeds to the Dutch Main OpCo
(through the French Main OpCo, where applicable) and such Dutch Main OpCo shall
make Cash Pooling Loans from such proceeds to the Borrower, such amounts to be
paid directly into the Disposal Proceeds Account.

 

- 71 -



--------------------------------------------------------------------------------

18.4 Withdrawals from the Disposal Proceeds Account

 

     The Borrower may withdraw amounts standing to the credit of the Disposal
Proceeds Account only with the prior written consent of the Borrower Security
Trustee. The Borrower Security Trustee acknowledges that such written consent
will not be withheld if the Borrower certifies to the Borrower Security Trustee
that:

 

  18.4.1 it has complied with its obligations under this Agreement in relation
to the proposed withdrawal; and

 

  18.4.2 there is no Loan Event of Default or Potential Loan Event of Default
subsisting which has not been waived at the date of withdrawal; and

 

  18.4.3     

 

  (a) the amounts to be withdrawn represent Excess Cash from Excess Net Sales
Proceeds and will be applied to make a Restricted Payment where the Restricted
Payment Condition is satisfied; or

 

  (b) to the extent the amount represents the Allocated Debt Amount for a
Mortgaged Property or Sold Chargor, such amount is used:

 

  (i) in the case of the Borrower only, in or towards making a prepayment of the
Term Advances in accordance with the provisions of Clause 9.6 (Mandatory
Prepayment as a Result of Disposal of a Mortgaged Property); or

 

  (ii) in the case of the Borrower only, in or towards purchasing Notes in
accordance with the provisions of Clause 9.8 (Deemed Prepayment upon Purchase of
Notes by the Borrower) providing that the purchase price does not exceed the
principal amount of the Notes acquired (plus accrued interest); or

 

  (iii) in or towards acquiring a Mortgaged Property directly or indirectly by
way of Share Acquisition provided that the conditions set out in Clause 18.6
(Covenants regarding the Acquisition and Substitution of a Mortgaged Property)
are satisfied; or

 

  (c) to the extent the amounts represent Anticipated Hedging Amounts referable
to the sale of a Mortgaged Property:

 

  (i) to the extent the proceeds of the sale of such Mortgaged Property are
applied in accordance with either Clause 18.4.3(b)(i) or Clause 18.4.3(b)(ii)
and the Issuer and/or the Borrower, as a result of any prepayment (in the case
of Clause 18.4.3(b)(i)) or any purchase of Notes (in the case of Clause
18.4.3(b)(ii)), owes any Hedging Amounts to the Interest Rate Swap Counterparty
or Currency Swap Counterparty, as applicable, in payment to the Issuer of such

 

- 72 -



--------------------------------------------------------------------------------

       Hedging Amounts (to enable it to pay the Interest Rate Swap Counterparty)
pursuant to the Ongoing Facility Fee or in payment to the Currency Swap
Counterparty, as applicable; or

 

  (ii) to the extent the Anticipated Hedging Amount credited to the Disposal
Proceeds Account on the disposal of such Mortgaged Property exceed any Hedging
Amounts actually payable to the Issuer and/or the Currency Swap Counterparty, in
payment of such excess to the Chargor who had disposed of the Mortgaged
Property; or

 

  (iii) to the extent the Allocated Debt Amount deposited into the Disposal
Proceeds Account on the sale of such Mortgaged Property is not, in accordance
with this Agreement, applied in accordance with either Clause 18.4.3(b)(i) or
Clause 18.4.3(b)(ii), in reimbursement of the Anticipated Hedging Amounts to the
Chargor who had disposed of the Mortgaged Property; or

 

  (d) to the extent the amounts represent an amount equal to the Disposal Tax
Liability, in or towards payment of Tax to the applicable Tax Authority in
relation to Tax payable as a result of the disposal of the Mortgaged Property,
Sold Chargor or other asset.

 

18.5 Monies deposited in the Disposal Proceeds Account representing insurance
proceeds deposited in such account in accordance with Clause 17.1.11(g)(iii)
(Application of Insurance Monies) may also be withdrawn from the Disposal
Proceeds Account for the purpose of application in or towards the repair,
reinstatement or replacement of damaged property which is the subject of a claim
under any property damage Insurance Policy and each of the purposes set out in
Clauses 18.4.3(a) to (d) and this Clause 18.5 being a “Permitted Purpose”.

 

18.6 Covenants regarding the Acquisition and Substitution of Mortgaged
Properties

 

     Without prejudice to the Additional Conditions Precedent, a Chargor may
acquire (by way of substitution or otherwise) an additional Mortgaged Property
directly, or indirectly by acquiring the shares in an Eligible Company which
owns the Mortgaged Property to be acquired (a “Share Acquisition”) provided
that:

 

  18.6.1 in the case of a substitution of a Mortgaged Property only, the Net
Operating Income over the previous 12 months for the Mortgaged Property being
acquired, directly or indirectly by way of Share Acquisition, (in circumstances
where it is being substituted for another Mortgaged Property, including pursuant
to an acquisition from funds standing to the credit of the Disposal Proceeds
Account) is equal to or greater than the Net Operating Income over such period
for the Mortgaged Property being disposed;

 

  18.6.2 in the case of a substitution of a Mortgaged Property only, the value
of the new Mortgaged Property to be acquired, directly or indirectly by way of
Share Acquisition, (as confirmed in a Valuation prepared within 12 months of the
date of substitution) is equal to or greater than the value of the Mortgaged
Property being disposed of (directly or indirectly by way of Share Sale) (as
confirmed in the most recent Valuation of such Mortgaged Property);

 

- 73 -



--------------------------------------------------------------------------------

  18.6.3 the relevant Chargor certifies to the Borrower Security Trustee, with
respect to itself only, that no Loan Event of Default or Potential Loan Event of
Default is continuing (unless waived by the Borrower Security Trustee) at the
time of, or would arise as a result of, the relevant acquisition or, as the case
may be, substitution;

 

  18.6.4 the relevant Chargor certifies to the Borrower Security Trustee that
the acquisition or, as the case may be, substitution is funded in whole out of:

 

  (a) the proceeds of Additional Term Advances; and/or

 

  (b) only if the Restricted Payment Condition is satisfied, funds certified by
an Authorised Signatory of the Borrower as Excess Cash (including amounts of
Excess Cash lent by the Borrower to a Chargor pursuant to an Intercompany Loan);
and/or

 

  (c) amounts standing to the credit of the Disposal Proceeds Account,
excluding:

 

  (i) any amounts representing insurance proceeds other than in relation to a
Mortgaged Property to be substituted out of the Securitisation Group;

 

  (ii) any amounts being reserved to cover any Disposal Tax Liability; and

 

  (iii) any Hedging Amounts or Anticipated Hedging Amount being reserved to
cover any payments (including anticipated payments) to the Currency Swap
Counterparty and/or the Interest Rate Swap Counterparty; and/or

 

  (d) a deposit of funds received from an entity outside the Securitisation
Group, on a fully subordinated basis (with a legal opinion satisfactory to the
Borrower Security Trustee being provided as to the effectiveness of such
subordination) or by way of equity contribution in accordance with the terms of
this Agreement;

 

  18.6.5 the relevant Chargor certifies to the Borrower Security Trustee that if
the acquisition or, as the case may be, substitution is made between a willing
buyer and a willing seller in an arms’ length transaction;

 

  18.6.6 the relevant Chargor certifies to the Borrower Security Trustee that it
has complied with its other obligations (if any) under this Agreement and the
Tax Deed of Covenant in relation to such acquisition and, in the case of a
substitution, the corresponding disposal;

 

  18.6.7 the new Mortgaged Property being acquired or substituted (directly or
indirectly by way of Share Acquisition) is an Eligible Property;

 

- 74 -



--------------------------------------------------------------------------------

  18.6.8 if the New Mortgaged Property is being acquired pursuant to a Share
Acquisition, the company the subject of such acquisition becomes an Additional
Chargor in accordance with Clause 24 (Additional Chargors) and accedes to the
Security Trust Deed and this Agreement in accordance with their respective terms
and such company is an Eligible Company;

 

  18.6.9 in the case of a substitution of a Mortgaged Property (directly or
indirectly by way of Share Acquisition) only, the secured amount (if applicable)
for which the mortgage (or equivalent Security Interest) is granted over the
Mortgaged Property to be acquired (directly or indirectly by way of Share
Acquisition) is equal to or higher than the secured amount of the Mortgaged
Property which has been or will be sold (directly or indirectly by way of Share
Sale);

 

  18.6.10 unless the Rating Agencies confirm that the ratings of the Notes would
not be downgraded or put on negative creditwatch as a result of the
substitution, in the case of a Mortgaged Property in France (to be transferred
into the Securitisation Group) such Mortgaged Property may only be substituted
with another Mortgaged Property in France (being transferred out of the
Securitisation Group); and

 

  18.6.11 in the case of a substitution of a Mortgaged Property (directly or
indirectly by way of Share Acquisition) only, the Borrower shall ensure that,
immediately following such substitution:

 

  (a) the Euro-Equivalent GBP Notional Amount does not exceed the Attributable
Debt in relation to Mortgaged Properties situated in the United Kingdom;

 

  (b) the Euro-Equivalent SEK Notional Amount does not exceed the Attributable
Debt in relation to Mortgaged Properties situated in Sweden; and

 

  (c) the Euro-Equivalent DKK Notional Amount does not exceed the Attributable
Debt in relation to Mortgaged Properties situated in Denmark.

 

       The conditions set out at clause 18.6.1 to 18.6.11 inclusive are the
“Property Acquisition Conditions”.

 

19. COVENANTS REGARDING DISPOSAL OF ASSETS OTHER THAN MORTGAGED PROPERTIES

 

19.1 Disposals of assets other than Mortgaged Properties

 

     A Chargor may dispose of an asset other than a Mortgaged Property (or any
asset sold in connection with a disposal of any Mortgaged Property) if:

 

  19.1.1 such disposal is a disposal of:

 

  (a) shares in a subsidiary which is not a Chargor;

 

  (b) obsolete assets;

 

- 75 -



--------------------------------------------------------------------------------

  (c) specific assets (other than any real property or building) that are not
used or required for use in the efficient operation of the Permitted Business in
its ordinary course;

 

  (d) Excess Properties and the conditions set out at Clause 19.2 (Disposal of
Excess Properties) are satisfied;

 

  (e) assets in the ordinary course of business; or

 

  (f) a Sold Chargor disposed of in accordance with Clause 18.2 (Conditions to
Disposal of Mortgaged Properties); and

 

  19.1.2 the relevant Chargor has certified to Borrower Security Trustee that it
has complied with its other obligations (if any) under this Agreement and the
Tax Deed of Covenant in relation to that disposal or, as the case may be,
acquisition; and

 

  19.1.3 the relevant Chargor represents and warrants in a certificate given at
the time of the disposal, signed by an Authorised Signatory of such Chargor,
that in the case of disposals under any of Clause 19.1.1 (b) to (e) inclusive,
such disposal would not have an adverse impact on the value or the income
generating potential of the relevant Mortgaged Property (in the case of Clause
19.1.1(d), the Mortgaged Property adjoining such Excess Property).

 

19.2 Disposal of Excess Properties

 

     A Chargor may dispose of an Excess Property if:

 

  19.2.1 with respect to the sale of an Excess Property located in France:

 

  (a) a written confirmation is given by the seller’s legal advisor that any
necessary authorisations have been duly obtained from the relevant authorities,
especially regarding the allotment regulations (“règlementation sur les
lotissements”); and

 

  (b) a written confirmation is given by the seller warranting that the sale of
the relevant Excess Property does not have any consequences on the access to the
relevant French Mortgaged Property remaining and that the existing access to it
would not be modified;

 

  19.2.2 with respect to the sale of an Excess Property located in The
Netherlands:

 

  (a) a written confirmation addressed to the Borrower Security Trustee is given
by the seller’s legal advisor that any necessary authorisations have been duly
obtained from the relevant authorities;

 

  (b) a written confirmation addressed to the Borrower Security Trustee is given
by the seller certifying that the sale of the relevant Excess Property does not
have any consequences on the access to the relevant Dutch Mortgaged Property
remaining and that the existing access to it would not be modified as a result
of such sale; and

 

- 76 -



--------------------------------------------------------------------------------

  (c) a written confirmation addressed to the Borrower Security Trustee is given
by the seller warranting that none of the rights of the Borrower Security
Trustee pursuant to the Dutch Mortgage Deed in respect of the relevant Mortgaged
Property are prejudiced as a result of such sale;

 

  19.2.3 with respect to a sale or disposal of an Excess Property located in
Denmark, a certificate is provided to (and addressed to) the Borrower Security
Trustee by the relevant Danish Chargor which represents and warrants at the time
of the disposal that: (a) the necessary authorisations and permissions have been
duly obtained from the relevant authorities for such disposal, (b) the disposal
of the Excess Property does not have any adverse consequences for the access to
or legal status of the relevant Mortgaged Property in Denmark which adjoins such
Excess Property and that the existing access to such Mortgaged Property would
not need to be modified and (c) the relevant Danish Chargor has complied with
any covenants and conditions in the Tax Deed of Covenant and this Agreement in
relation to such disposal (including, without limitation, under Clause 19.1.3)
and that the disposal would not otherwise give rise to the breach of any other
Borrower Transaction Document.

 

20. COVENANTS AND OTHER PROVISIONS RELATING TO MAINTENANCE CAPITAL EXPENDITURE

 

20.1 Minimum Capital Expenditure

 

     Subject to Clause 20.2 (Maintenance Capex Reserve), the Borrower shall
spend, or shall procure the spending by the Chargors, of an amount at least
equal to the Required Maintenance Amount on an aggregate basis towards
maintenance capital expenditure in relation to the Mortgaged Properties in each
Financial Year.

 

20.2 Maintenance Capex Reserve

 

     If the Chargors fail to incur the minimum capital expenditure in any
Financial Year in accordance with Clause 20.1 (Minimum Capital Expenditure), the
Borrower shall within 45 days of the end of the relevant Financial Year deposit
an amount equal to the difference between the Required Maintenance Amount and
the amount of maintenance expenditure incurred by the Chargors in such Financial
Year into the Maintenance Reserve Account.

 

20.3 Application of amounts in the Maintenance Reserve Account

 

     Amounts may only be withdrawn from the Maintenance Reserve Account in order
to pay maintenance capital expenditure in relation to the Mortgaged Properties
(including, in the case of a Chargor other than the Borrower, through the
repayment of a Cash Pooling Loan or the grant of a new loan (on a subordinated
basis) to the relevant Chargor which is proposing to incur maintenance capital
expenditure) or in repayment of amounts outstanding under this Agreement on the
Loan Repayment Date.

 

21. APPOINTMENT OF PROPERTY ADVISOR

 

21.1 If a Property Advisor Appointment Event occurs then the Borrower shall (at
its own expense), promptly (and in any event within 30 Business Days) appoint a
Property Advisor (in consultation with the Borrower Security Trustee as regards
such advisor’s identity) to prepare a report within 45 days of its appointment
on behalf of the Borrower Security Trustee:

 

  21.1.1 to outline the financial status of the Borrower and other Chargors;

 

- 77 -



--------------------------------------------------------------------------------

  21.1.2 to undertake a detailed management and performance review of the
Securitisation Group, in order to consider what steps might reasonably be taken
in order to remedy such Property Advisor Appointment Event; and

 

  21.1.3 in light of its considerations, to recommend the taking of any such
steps as it shall consider appropriate, with a proposed timetable for such
steps,

 

     which report shall be provided to the Borrower, the Borrower Security
Trustee, the Rating Agencies and the other Chargors.

 

21.2 The management and performance review to be conducted by the Property
Advisor will include:

 

  21.2.1 a comparison of recorded revenues and the budget set by the management
over a one year period prior to the Property Advisor’s appointment;

 

  21.2.2 a review in detail of expense lines in the management accounts;

 

  21.2.3 a review of investment levels in relation to the Mortgaged Properties
(including maintenance capital expenditure);

 

  21.2.4 a review of rental rates at the Mortgaged Properties compared to local
competitors;

 

  21.2.5 a comparison of operating costs of the Mortgaged Properties against
operating costs of self storage centres operated by Shurgard Inc in the United
States so long as Shurgard Inc remains majority owner of the Borrower; and

 

  21.2.6 a review of the Net Operating Income of the Mortgaged Properties in the
Securitisation Estate with a view to identifying and disposing of under
performing Mortgaged Properties.

 

21.3 The Chargors will be required to implement the recommendations of the
Property Advisor’s report within the time frame set out therein (subject to such
time frame being reasonable).

 

21.4 All costs and expenses properly incurred by the Borrower Security Trustee
in the appointment and ongoing instruction of the Property Advisor shall be for
the account of the Borrower.

 

- 78 -



--------------------------------------------------------------------------------

SECTION H

LOAN EVENTS OF DEFAULT

 

22. DEFAULT

 

22.1 Loan Events of Default

 

  22.1.1 Failure to pay: a failure to pay by the Borrower of any amount
(including any amount of principal or interest due from it under the
Issuer/Borrower Facility Agreement or any amount due from it under the Currency
Swap Agreement), unless such failure is solely for technical or administrative
reasons outside the control of the Borrower and payment is made within 5
Business Days of its due date;

 

  22.1.2 Breach of Debt Service Covenant: a breach of the Debt Service Covenant
where (i) no remedial action has been taken in accordance with the terms set out
in Clause 15.4 (Remedy of Debt Service Covenant) or (ii) to the extent such
remedial action has been taken, it has not been taken within the prescribed time
limit or remedied in the manner set out, in each case, in Clause 15.4 (Remedy of
Debt Service Covenant);

 

  22.1.3 Breach of LTV Covenant: a breach of the LTV Covenant where (i) no
remedial action has been taken in accordance with the terms set out in Clause
15.2 (Remedy of the LTV Covenant) or (ii) to the extent such remedial action has
been taken, it has not been taken within the prescribed time limit or remedied
in the manner set out in each case, Clause 15.2 (Remedy of the LTV Covenant);

 

  22.1.4 Breach of Restricted Payment Conditions: a breach of the Restricted
Payment Condition, provided that in any case where such breach is capable of
remedy, such breach is not remedied within a period of 15 days following receipt
of a notification by a Chargor of a breach from the Borrower Security Trustee or
(if earlier) the date on which the relevant Chargor becomes aware of that
default;

 

  22.1.5 Breach of Adjusted JV DSCR: where applicable, a failure to remedy a
breach of the Adjusted JV DSCR in accordance with the procedures set out in
Clause 15.7 (Remedy of Adjusted JV DSCR);

 

  22.1.6 Failure to fund Cash Reserve Amount: a failure to deposit an amount (in
euros) equal to the Cash Reserve Amount in to the Cash Reserve Account within
the required period under Clause 15.10 (Cash Reserve Trigger and Cash Release
Trigger);

 

  22.1.7 Property Advisor: a failure by the Borrower to promptly appoint a
Property Advisor within the prescribed period or failure by the Securitisation
Group to comply with the material recommendations contained within the report
prepared by a Property Advisor in accordance with Clause 21 (Appointment of a
Property Advisor) in any material respect within the timeframe specified therein
(subject to such timetable being reasonable);

 

  22.1.8 Breach of other covenants: a material breach of any of the following
covenants: 16.2.3 (Default or breach), 16.2.7 (Notice of litigation), 16.2.8
(Access to records), 16.2.9 (Pari passu ranking), 16.2.13 (Conduct of business),
16.2.14 (Intra-Group Leases), 16.2.15 (Information), 16.2.16 (Remedy of

 

- 79 -



--------------------------------------------------------------------------------

       breach of warranty or covenant), 16.2.17 (Centre of main interests),
16.3.1 (Encumbrances) to 16.3.7 (Mergers and reorganisations), 17.1.4
(Planning), 17.1.9 (Environmental law), 17.1.10 (Other information), 17.1.13
(Compulsory purchase) or 17.1.14 (Valuations) or any of the covenants in Clauses
18 (Covenants regarding Disposal of Mortgaged Properties) and 19 (Covenants
regarding Disposal of Assets other than Mortgaged Properties), provided that in
any case where such breach is capable of remedy, such breach is not remedied
within a period of 60 days following receipt of a notification of a breach by
the relevant Chargor from the Borrower Security Trustee or (if earlier) the date
on which the relevant Chargor becomes aware of that default;

 

  22.1.9 Breach of financial information covenants: a Chargor fails to perform
or comply with its covenant to provide financial information in accordance with
Clause 14 (Financial Information), provided that in any case where such breach
is capable of remedy, such breach is not remedied within a period of 45 days
following receipt of a notification of breach by such Chargor from the Borrower
Security Trustee or (if earlier) the date on which the relevant Chargor becomes
aware of that default;

 

  22.1.10 Termination of IP Licence: the termination of the Licence Agreement or
any sub-licence of the same granted to any member of the Securitisation Group
(which operates a Mortgaged Property and continues to be a member of the
Securitisation Group following such termination) except where termination occurs
in conjunction with the grant of new intellectual property rights (including,
without limitation, in relation to logos and brands) to the relevant members of
the Securitisation Group (including, for the avoidance of doubt, mergers
permitted under this Agreement);

 

  22.1.11 Insolvency:

 

  (a) any Belgian Chargor is unable to pay its debts as they fall due (is in
staat van staking van betalingen/est en état de cessation de paiements),
commences negotiations with any one or more of its creditors with a view to the
general readjustment or rescheduling of all or part of its indebtedness or makes
a general assignment for the benefit of or a composition with its creditors; or

 

  (b) any French Chargor is, or admits that it is, unable to pay its debts as
they fall due (état de cessation de paiements); or

 

  (c) any English Chargor is deemed, within the meaning of Sections 123 or 222
to 224 of the Insolvency Act 1986 (UK), unable to pay its debts; or

 

  (d) any Dutch Chargor:

 

  (i) is in the position that it has stopped paying its debts and is declared
bankrupt (failliet) by judicial decision whether on its own request or on
request of one or more of its creditors or on the basis of a demand of the
public prosecutor; or

 

- 80 -



--------------------------------------------------------------------------------

  (ii) foresees that it cannot continue to pay its claimable debts and applies
for a moratorium of payments (surséance van betaling) (article 1 and 213 of the
Dutch Bankruptcy Code (Faillissementswet));

 

  (e) any Swedish Chargor becomes unable to pay its debts as they fall due and
such inability is not only temporary; or

 

  (f) any Danish Chargor becomes unable to pay its debts as they fall due and
such inability is not only temporary; or

 

  (g) any Chargor:

 

  (i) stops, suspends or threatens to stop or suspend payment of all or a
material part of its debts or makes a general assignment or any arrangement or
composition with or for the benefit of its creditors or a moratorium is agreed
or declared in respect of or affecting all or a material part of its
indebtedness; or

 

  (ii) begins negotiations or takes or proposes any proceedings or other step
with a view to re-adjusting, re-scheduling or deferring all or substantial parts
of its indebtedness (or any part thereof which it would otherwise be unable to
pay when due).

 

  22.1.12 Insolvency proceedings:

 

  (a) to the extent that as may be valid under Belgian law in relation to a
Belgian Chargor, any Belgian Chargor is declared bankrupt, is dissolved or
enters into liquidation, is annulled as a legal entity, or a gerechtelijk
bestuurder / administrateur judiciaire, voorlopige bewindvoerder /
administrateur provisoire, speciaal commissaris / commissaire spécial, sekwester
/ séquestre or similar officer is appointed over it or of any substantial part
or all of its revenues and assets, or any corporate action or other steps are
taken or legal proceedings are started by or against such company with a view to
any of the above events (subject, in the case of legal proceedings started
against such company with a view to the appointment of a gerechtelijk bestuurder
/ administrateur judiciaire, voorlopige bewindvoerder / administrateur
provisoire, speciaal commissaris / commissaire spécial, sekwester / séquestre or
similar officer, to the condition that these proceedings continue for more than
60 days without being dismissed);

 

  (b) in relation to a Dutch Chargor any corporate action or other steps are
taken or legal proceedings are started or (to the best of its knowledge and
belief) threatened against any Dutch Chargor for its bankruptcy (faillissement),
suspension of payments (surséance van betaling), winding-up (other than within
the framework of a solvent reorganisation of such Chargor), liquidation or
dissolution (ontbinding), or otherwise or the appointment of a receiver,
administrative receiver or similar officer of it or of any or all of its assets
or revenues;

 

- 81 -



--------------------------------------------------------------------------------

  (c) in relation to an English Chargor, any corporate action, legal proceedings
or other step (through a court or otherwise) is taken (unless such action,
proceedings or step is being contested in good faith and is discharged within 30
days) in relation to;

 

  (A) the appointment of a liquidator, provisional liquidator, administrator,
administrative receiver, receiver or manager, compulsory or interim manager,
nominee, supervisor, trustee, conservator, guardian or other similar officer in
respect of such English Chargor or in respect of any composition, compromise,
assignment or arrangement with any of its creditors;

 

  (B) an encumbrancer (other than the Borrower Security Trustee) pursuant to a
Chargor Security Document taking possession of the whole or part of the
undertaking or assets of such English Chargor;

 

  (C) making of a composition, compromise, assignment, or arrangement (whether
by way of voluntary arrangement, scheme of arrangement or otherwise) with any
creditor (or class of creditors) of such English Chargor, a reorganisation of
the English Chargor, a conveyance to or assignment for the benefit of the
creditors (or any class of creditors) of the English Chargor or the making of an
application to a court of competent jurisdiction for protection from the
creditors of the English Chargor; or

 

  (D) a suspension of payments or a moratorium of any indebtedness of such
English Chargor;

 

  (d) in relation to a French Chargor, fact of being (a) the subject of a
decision, proceeding agreement or judgment with a view to (i) a voluntary
arrangement (règlement amiable) pursuant to the French Commercial Code (Code de
Commerce) and those provisions still in force of the Law No. 85-98 of 25 January
1985, as amended, (ii) a judicial reorganisation (redressement judiciaire) or a
judicial liquidation (liquidation judiciaire) or a total or partial transfer of
business (cession totale ou partielle de l’entreprise) pursuant to the French
Commercial Code (Code de Commerce) and those provisions still in force of the
Law No. 85-98 of 25 January 1985, as amended, or (iii) a reorganisation,
dissolution or liquidation or (iv) an appointment of an administrateur
provisoire, an administrateur judiciaire, a mandataire ad hoc or a conciliateur
or (b) the subject of a formal notification by its commissaire aux comptes to
the président or gérant of such entity under Article L.234-1 or L.234-2 of the
French Commercial Code (Code de Commerce) of matters which could compromise the
continued exploitation of the business of such entity, unless such action,
proceedings or step is being contested in good faith and is discharged within 30
days;

 

  (e) in relation to a Swedish Chargor, any proceedings are initiated against or
by the relevant Chargor under any applicable liquidation, bankruptcy,

 

- 82 -



--------------------------------------------------------------------------------

       composition, reorganisation or other similar laws, and such proceedings
are not dismissed within 21 days, unless such action, proceedings or step is
being contested in good faith and is discharged within 30 days;

 

  (f) in relation to a Danish Chargor any proceedings are initiated against or
by the relevant Chargor under any applicable liquidation, bankruptcy,
composition, reorganisation or other similar laws;

 

  (g) any member of the Securitisation Group is declared bankrupt, is dissolved
or enters into liquidation, is annulled as a legal entity; or

 

  (h) any petition or proposal is made, or any meeting is convened, with a view
to the bankruptcy, winding-up or administration of any member of the
Securitisation Group or a composition assignment or arrangement with any
creditors of any member of the Securitisation Group unless such action,
proceedings or step is being contested in good faith and is discharged within 30
days;

 

  22.1.13 Appointment of receivers or managers:

 

  (a) a receiver, manager, administrative receiver or like person is appointed
(other than pursuant to any Chargor Security Document) in respect of any Chargor
or in respect of any of its undertaking or assets; or

 

  (b) any Chargor (or its Authorised Signatory or Authorised Signatories)
requests the appointment of a receiver, manager, administrative receiver or like
person (other than pursuant to any Chargor Security Document) without the prior
consent of the Borrower Security Trustee;

 

  22.1.14 Creditors’ process:

 

  (a) any attachment, sequestration, distress, seizure, provisional mortgage
(hypothèque conservatoire), execution or any other provisional or enforcement
proceedings or measures (mesures conservatoires or mesures d’exécution) provided
for in the French law No. 91-650 of 9 July 1991, affects any material asset of
any Chargor (other than as contemplated under 22.1.14(b) and, such attachment,
sequestration, distress or execution is not discharged fully within 30 days; or

 

  (b) any executory or conservatory seizure (uitvoerend of bewarend
beslag/saisie execution ou conservatoire) is made on the whole or any part of
the property, undertaking or assets of any Belgian Chargor and, in respect of a
conservatory seizure in respect of a material asset of the Chargors, such
conservatory seizure is not lifted within 90 days of its first being made;

 

  22.1.15 Analogous proceedings: any event occurs or proceedings are taken with
respect to a Chargor in any jurisdiction to which it is subject or in which it
has assets which has an effect similar to or equivalent to any one of the events
mentioned in Clauses 22.1.11 to 22.1.14 inclusive

 

- 83 -



--------------------------------------------------------------------------------

  22.1.16 Suspension of business: a Chargor ceases or suspends or threatens to
cease or suspend a substantial part of its operations or business other than
pursuant to a solvent reorganisation approved by the Borrower Security Trustee
or a Permitted Disposal where the effect of such cessation, suspension or threat
could reasonably be expected to have a Material Adverse Effect;

 

  22.1.17 Material misrepresentation: any representation, warranty or statement
made or repeated by a Chargor in any of the Borrower Transaction Documents to
which it is a party is or proves to have been incorrect (in the case of a
representation or warranty) or misleading (in the case of a statement) in any
material respect when made or repeated where it would reasonably be expected to
have a Material Adverse Effect, provided that in any case where such breach is
capable of remedy, such breach is not remedied within a period of 60 days of
receipt of a notification by such Chargor of a breach from the Borrower Security
Trustee or (if earlier) the date on which the relevant Chargor becomes aware of
that breach;

 

  22.1.18 Illegality: it is or becomes unlawful for a Chargor to comply with any
or all of its material obligations under any of the Borrower Transaction
Documents or to own its assets or carry on its business where, in each case, the
effect of such unlawfulness could or could reasonably be expected to have a
Material Adverse Effect;

 

  22.1.19 Breach of Tax Deed: any Chargor or any Affiliate of a Chargor party to
the Tax Deed of Covenant fails duly to perform or comply with any of its
covenants or breaches any of its representations or warranties in the Tax Deed
of Covenant where such failure or breach would or would reasonably be expected
to have a Material Adverse Effect provided that, in any case where such breach
is capable of remedy, such breach is not remedied within a period of 30 Business
Days following receipt of a notification of failure or breach by such Chargor or
other relevant party from the Borrower Security Trustee or (if earlier) the date
on which the relevant Chargor or other relevant party becomes aware of that
failure or breach;

 

  22.1.20 Cross-default:

 

  (a) a Chargor fails to pay when due (or within any applicable grace period)
any Financial Indebtedness of an aggregate amount of more than euro 500,000 (or
its Applicable Foreign Currency Equivalent (other than under the Issuer/Borrower
Facility Agreement) or is declared to be or otherwise becomes due and payable on
demand prior to its specified maturity; or

 

  (b) a creditor of such Chargor becomes entitled to declare any such Financial
Indebtedness of an aggregate amount of more than euro 500,000 (or its Applicable
Foreign Currency Equivalent) (other than the Issuer/Borrower Facility Agreement)
of that Chargor due and payable prior to its specified maturity (or within any
applicable grace period) or payable on demand; or

 

  (c) any commitment for any such Financial Indebtedness of an aggregate amount
of more than euro 500,000 (or its Applicable Foreign Currency

 

- 84 -



--------------------------------------------------------------------------------

       Equivalent) (other than the Issuer/Borrower Facility Agreement) of any
Chargor is cancelled or suspended by a creditor of such Chargor (other than upon
the expiry of any applicable commitment period); or

 

  (d) any Security Interest (other than under a Chargor Security Document
securing any such Financial Indebtedness over an asset of such Chargor) securing
in aggregate euro 500,000 (or its Applicable Foreign Currency Equivalent) or
more becomes immediately enforceable;

 

  22.1.21 Repudiation: a Chargor repudiates or disaffirms the validity of any
Borrower Transaction Document or any Borrower Transaction Document ceases to be
in full force or effect;

 

  22.1.22 Change of control: other than in the case of a Permitted Disposal, the
beneficial interest in any of the issued share capital of any of the Chargors
(other than the Borrower) which is held by the Borrower on the Closing Date
ceases to be held directly or indirectly by the Borrower;

 

  22.1.23 Breach of covenant: other than in respect of a breach of any covenant
or undertaking set out in this Clause 22.1, a Chargor breaches any covenant or
undertaking under any Borrower Transaction Document to which it is a party and
where such breach is capable of remedy, such breach is not remedied within a
period of 60 days following receipt of a notification of breach by such Chargor
from the Borrower Security Trustee or (if earlier) the date on which the
relevant Chargor becomes aware of that breach where such breach would reasonably
be expected to have a Material Adverse Effect;

 

  22.1.24 Note Event of Default: the occurrence of a Note Event of Default;

 

  22.1.25 Major damage: unless a Chargor deposits an amount equal to 24 months
of rent (based on rents received during the immediately preceding month) from
equity contributions received, a loan from an entity outside of the
Securitisation Group (which is subordinated to payments under the Borrower
Transaction Documents) or from Excess Cash where the Restricted Payment
Condition is satisfied, the buildings and fixtures situated on any Mortgaged
Property are destroyed or otherwise damaged to a material extent and the
relevant Mortgaged Property has not been insured for reinstatement or abatement
of rent for a period of at least 24 months in accordance with the covenant in
Clause 17.1.11 (Insurances) above;

 

  22.1.26 Compulsory purchase: compulsory purchase, nationalisation,
expropriation of any part or interest in a Mortgaged Property which would or
would reasonably be expected to have a Material Adverse Effect; and

 

  22.1.27 Invalid security: at any time after a Chargor Security Document has
been entered into (but subject to any reservations as to matters of law in the
applicable legal opinions provided in relation to such Chargor Security Document
and any registrations as required by such Chargor Security Document) any
security given by a Chargor pursuant to such document becomes

 

- 85 -



--------------------------------------------------------------------------------

       ineffective or ceases to be legal, valid, binding and enforceable in
whole or in part (but, if in part, over assets the aggregate value of which is
not less than €5,000,000) or otherwise loses its priority under applicable law.

 

22.2 Acceleration

 

     Subject to Clause 22.3 (Automatic Acceleration) and in addition to any
other rights specified in the Security Trust Deed, on or at any time after the
occurrence of a Loan Event of Default which is continuing, the Borrower Security
Trustee may by notice to the Borrower, copied to the Issuer and the Trustee:

 

  22.2.1 declare that the Issuer’s obligation to make any Additional Advances
shall be cancelled; and

 

  22.2.2 declare all or any part of the outstanding Term Advances and other sums
payable under the Issuer/Borrower Facility Agreement to be immediately due and
repayable together with all accrued interest thereon.

 

22.3 Automatic Acceleration

 

     In addition to any other rights specified in the Security Trust Deed, on
and at any time after the occurrence, with respect to the Borrower only, of any
of the events set out in Clauses 22.1.11(a) (Insolvency), 22.1.12(a) (Insolvency
Proceedings) or 22.1.15 (Analogous Proceedings) (but limiting Clause 22.1.15
(Analogous Proceedings) to events or proceedings analogous to those under either
Clause 22.1.11(a) (Insolvency), and Clause 22.1.12(a) (Insolvency Proceedings)),
the consequences set out in Clauses 22.2.1 and 22.2.2 shall occur automatically.

 

- 86 -



--------------------------------------------------------------------------------

SECTION I

GUARANTEE AND INDEMNITY

 

23. GUARANTEE AND INDEMNITY

 

23.1 Guarantee and indemnity

 

     Subject to Clause 23.2 (Limitation) each Chargor (other than the Borrower)
irrevocably and unconditionally:

 

  23.1.1 guarantees to the Borrower Security Trustee punctual performance by the
Borrower of the Borrower Parallel Debt (each such guarantee, a “Guarantee” and
each Chargor giving a Guarantee, a “Guarantor”);

 

  23.1.2 undertakes to the Borrower Security Trustee pursuant to its Guarantee
that, following the occurrence of Loan Event of Default, whenever the Borrower
does not pay any amount when due under the Borrower Parallel Debt, such Chargor
shall immediately on demand by the Borrower Security Trustee pay that amount as
if it was the principal obligor thereof; and

 

  23.1.3 as a primary obligation, indemnifies the Borrower Security Trustee
immediately on demand against any cost, loss or liability suffered by the
Borrower Security Trustee if its Guarantee or any of its other obligations under
a Borrower Transaction Document becomes unenforceable, invalid, illegal or
ineffective. The amount of the cost, loss or liability shall be equal to the
amount which the Borrower Security Trustee would otherwise have been entitled to
recover from such Chargor under the Guarantee.

 

23.2 Limitation

 

     23.2.1

 

  (a) The liability of each French Chargor under Clause 23.1.1 and Clause 23.1.2
will be limited, at any date, to the amount which is the lesser of:

 

  (i) the Adjusted French Guarantee Maximum (as determined by the Cash
Administrator on such date);

 

  (ii) the proceeds of enforcement from the relevant French Chargor’s assets
secured by the French Chargor Security; and

 

  (iii) the amount of Borrower Secured Obligations which are outstanding and
unpaid by the Borrower,

 

       where the “Adjusted French Guarantee Maximum” in relation to any French
Chargor is, at the date of determination, an amount equal to: (A) twice the
amount outstanding of that French Chargor’s Intercompany Loan as at the date on
which a Loan Enforcement Notice is received (which for the avoidance of doubt
will include all capitalised interest) less (B) the aggregate amount of
outstanding advances made by that French Chargor to Chargors or otherwise due to
the French Chargor and not paid pursuant to Cash Pooling Loans made by it as at
the date a Loan Enforcement Notice is received;

 

- 87 -



--------------------------------------------------------------------------------

  23.2.2 The liability of each Belgian Chargor (other than the Borrower) under
Clause 23.1.1 will be limited, at any date, to the amount not exceeding the
greater of:

 

  (a) an amount equal to 100% of such Belgian Guarantor’s net assets (as
determined in accordance with the Belgian Companies Code and accounting
principles generally accepted in Belgium) as shown by its then most recent
audited annual financial statements;

 

  (b) the aggregate amount of the outstanding principal and interest under
intra-group loans made to it by any other member of the Group directly and/or
indirectly using proceeds of the Notes; and

 

  (c) the aggregate value of the enforcement proceeds of the assets over which a
Security Interest has been granted by the relevant Belgian Chargor as security
for the Chargor Secured Obligations of such Belgian Chargor.

 

  23.2.3 The liability of each Danish Chargor under Clause 23.1.1 will be
limited, at any date, to the amount not exceeding the greater of:

 

  (a) such Danish Chargor’s positive net equity at such date; and

 

  (b) the aggregate value of the enforcement proceeds of the assets over which
such Danish Chargor has purported to grant a Security Interest as security for
such Danish Chargor’s obligations under its Guarantee or, as the case may be,
its indemnity under Clause 23.1.3; and

 

       the Borrower shall establish and maintain records for the purpose of
recording the total actual or contingent liability of any Danish Chargor from
time to time.

 

  23.2.4 The liability of each Dutch Chargor under Clause 23.1.1 will be
limited, at any date, to the amount not exceeding the enforcement proceeds
arising from the assets over which a Security Interest has been purported to
have been granted by the relevant Dutch Chargor as security for the Chargor
Secured Obligations of such Chargor.

 

  23.2.5 The liability of each English Chargor under Clause 23.1.1 will be
limited at any time to the greater of:

 

  (a) Mortgaged Properties owned by it as set out in the latest Valuation; and

 

  (b) enforcement proceeds arising from the assets charged by such English
Chargor’s security for its Chargor Secured Obligations.

 

  23.2.6     

 

  (a) The liability of each Swedish Chargor (being a limited liability company)
under Clause 23.1.1 will be limited to the aggregate maximum amount borrowed by
such Swedish Chargor from any other member of the Securitisation Group directly
and/or indirectly using the proceeds of the Notes up to the date of such
determination (whether or not outstanding at such date).

 

- 88 -



--------------------------------------------------------------------------------

  (b) The amount in Clause 23.2.6(a) above may be limited further but only to
the extent required by the provision of the Swedish Companies Act (Sw.
aktiebolagslagen (1975:1385)) regulating distribution of assets (Chapter 12,
Section 2) taking into account any other Security Interests granted, and any
other guarantee given, by such Swedish Chargor under the Borrower Transaction
Documents.

 

23.3 Continuing guarantee

 

     Each Guarantee is a continuing guarantee and subject to Clause 23.2, will
extend to the ultimate balance of sums payable by the Borrower under the
Borrower Parallel Debt, regardless of any intermediate payment or discharge in
whole or in part.

 

23.4 Reinstatement

 

     If any payment by the Borrower or any discharge given by the Borrower
Security Trustee (whether in respect of the obligations of the Borrower or any
security for those obligations or otherwise) is avoided or reduced as a result
of insolvency or any similar event:

 

  23.4.1 the liability of the Borrower shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

  23.4.2 the Borrower Security Trustee shall be entitled to recover the value or
amount of that security or payment from the Borrower, as if the payment,
discharge, avoidance or reduction had not occurred.

 

23.5 Waiver of defences

 

     Subject to mandatory and non-waivable applicable laws, the obligations of
each Guarantor under this Clause 23 will not be affected by an act, omission,
matter or thing which, but for this Clause, would reduce, release or prejudice
any of its obligations under this Clause 23 (without limitation and whether or
not known to it, the Borrower Security Trustee or the Issuer) including:

 

  23.5.1 any time, waiver or consent granted to, or composition with, the
Borrower or other Chargor;

 

  23.5.2 the release of the Borrower or any other Chargor under the terms of any
composition or arrangement with any creditor of any member of the Securitisation
Group;

 

  23.5.3 the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower or other Chargor or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  23.5.4 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Borrower or any other
Chargor;

 

  23.5.5 any amendment (however fundamental) or replacement of a Borrower
Transaction Document or any other document or security (unless expressly agreed
by the Borrower Security Trustee in such amended or replaced document);

 

- 89 -



--------------------------------------------------------------------------------

  23.5.6 any unenforceability, illegality or invalidity of any obligation of any
person under any Borrower Transaction Document or any other document or
security; or

 

  23.5.7 the occurrence of any Insolvency Event with respect to the Borrower or
other Chargor.

 

23.6 Immediate recourse

 

     Each Guarantor waives any right it may have of first requiring the Borrower
Security Trustee to proceed against or enforce any other rights or security or
claim payment from any other person before claiming from such Chargor under this
Clause 23. This waiver applies irrespective of any law or any provision of a
Borrower Transaction Document to the contrary (subject to all applicable laws).

 

23.7 Appropriations

 

     Until all amounts which may be or become payable by the Borrower under or
in connection with the Borrower Transaction Documents have been irrevocably paid
in full, the Borrower Security Trustee may:

 

  23.7.1 refrain from applying or enforcing any other moneys, security or rights
held or received by the Issuer or the Borrower Security Trustee, as the case may
be, in respect of those amounts, or apply and enforce the same in such manner
and order as it sees fit (whether against those amounts or otherwise) and each
Guarantor shall not be entitled to the benefit of the same; and

 

  23.7.2 hold in an interest-bearing suspense account any moneys received from a
Chargor on account of such Chargor’s liability under this Clause 23.

 

23.8 Deferral of each Chargor’s rights

 

     Until the Final Discharge Date and unless the Borrower Security Trustee
otherwise directs, each Guarantor will not exercise any rights which it may have
by reason of performance by it of its obligations under the Borrower Transaction
Documents:

 

  23.8.1 to be indemnified by the Borrower;

 

  23.8.2 to claim any contribution from any other Guarantor;

 

  23.8.3 to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Borrower Security Trustee of any
other guarantee or security taken pursuant to, or in connection with, the
Borrower Transaction Documents by the Borrower Secured Creditors; and/or

 

  23.8.4 to exercise any rights of set-off it may have against the Borrower or
any other Chargor or Borrower Secured Creditor other than as permitted under the
Securitisation Group Intercompany Loan Agreement.

 

- 90 -



--------------------------------------------------------------------------------

23.9 Additional security

 

     The Guarantees are in addition to and are not in any way prejudiced by any
other guarantee or Security Interest now or subsequently held by the Borrower
Security Trustee.

 

23.10 Further assurance

 

     Each Chargor agrees that it will as soon as reasonably is practicable, at
the direction of the Borrower Security Trustee, execute and deliver at its own
expense any document (executed as a deed or under hand as the Borrower Security
Trustee may direct) and do any act or thing in order to confirm or establish the
validity and enforceability of the guarantee and indemnity intended to be
created by this Clause 23 (Guarantee and Indemnity) in support of such Chargor’s
Chargor Secured Obligations.

 

23.11 Representations and warranties

 

     Each Chargor represents, warrants and undertakes to the Borrower Secured
Creditors that it has received or expects to receive from the Borrower, in
contemplation of the granting of its Guarantee, adequate consideration.

 

- 91 -



--------------------------------------------------------------------------------

SECTION J

ADDITIONAL CHARGORS

 

24. ADDITIONAL CHARGORS AND RELEASE OF CHARGORS

 

24.1 Conditions to Accession of Additional Chargors

 

     The Borrower may request that a person which is a direct or indirect
subsidiary of the Borrower becomes an Additional Chargor and the Issuer and the
Borrower Security Trustee shall agree to such request provided that:

 

  24.1.1 the Issuer and the Borrower Security Trustee have received all the
Additional Chargor Conditions Precedent in form and substance satisfactory to
the Issuer and the Borrower Security Trustee (or, to the extent not so received,
such Additional Chargor Conditions Precedent have been waived by the Issuer and
Borrower Security Trustee);

 

  24.1.2 the Borrower has certified that no Loan Event of Default or Potential
Loan Event of Default is continuing (and has not been waived) or would occur as
a result of such person becoming an Additional Chargor; and

 

  24.1.3 the shares in such Additional Chargor are charged or pledged in favour
of the Borrower Security Trustee;

 

24.2 Accession

 

     Upon satisfaction of the conditions in Clause 24.1 (Conditions to Accession
of Additional Chargors) have been satisfied, the person nominated as an
Additional Chargor by the Borrower will become an Additional Chargor from the
date of such confirmation.

 

24.3 Release of Chargors

 

     A Chargor shall cease to be a Chargor under the Borrower Transaction
Documents (other than, and subject to the terms of, the Tax Deed of Covenant)
and shall have no further rights, benefits or obligations under the Borrower
Transaction Documents (other than, and subject to the terms of, the Tax Deed of
Covenant) if:

 

  24.3.1 all of its interests in its Mortgaged Properties (or Mortgaged
Property) is disposed (directly or indirectly by way of a Share Sale) or such
Chargor ceases to exist pursuant to an amalgamation, merger or reconstruction,
in each case in accordance with the terms of this Agreement;

 

  24.3.2 no Loan Event of Default or Potential Loan Event of Default is
outstanding or would result from such cessation; and

 

  24.3.3 such Chargor satisfies the Issuer and the Borrower Security Trustee
that it has no actual, contingent or potential liabilities under the Borrower
Transaction Documents (other than pursuant to its Guarantee (except where a
demand has been made on any Chargor under any Guarantee) or, to the extent it
remains a party thereto, the Tax Deed of Covenant).

 

- 92 -



--------------------------------------------------------------------------------

SECTION K

PAYMENTS AND CALCULATIONS

 

25. CURRENCY OF ACCOUNT AND PAYMENT MECHANICS

 

25.1 Currency of Account

 

     Euro is the currency of account and payment for each and every sum at any
time due from a Chargor hereunder, provided that:

 

  25.1.1 each payment in respect of costs and expenses shall be made in the
currency in which the same were incurred; and

 

  25.1.2 each payment pursuant to Clause 10 (Fees, Costs and Expenses) or Clause
11 (Taxes) shall be made in the currency specified by the Issuer.

 

25.2 Payments to the Issuer

 

  25.2.1 Subject to Clause 25.2.2, on each date on which this Agreement requires
an amount to be paid by a Chargor to the Issuer, such Chargor shall make the
same available to the Issuer and payable into the Issuer Transaction Account for
value on the due date at such time and in such funds as the Issuer (or the Cash
Administrator on its behalf) shall specify from time to time.

 

  25.2.2 Any amount to be applied by the Borrower in prepayment, repayment or
payment of any principal or interest or Ongoing Facility Fees under Clauses 7
(Interest), 8 (Repayment), 9 (Prepayment and Purchase) or 10 (Fees, Costs and
Expenses) must be paid into the Issuer Transaction Account (except for amounts
which should be paid into the Issuer Dutch Account pursuant to the Borrower
Priorities of Payment) by no later than 3 pm, London time, for value on the
Business Day prior to the Loan Payment Date on which such sums are otherwise due
or, in the case of any sums paid or prepaid pursuant to any of the events set
out in Condition 7(c)(iii) (Redemption, Purchase and Cancellation -
Substitution/Redemption in Whole for Taxation and Other Reasons) occurring the
Business Day prior to the date payment is due in accordance with Clause 9.2.2.

 

25.3 Payments to the Chargors

 

  25.3.1 On each date on which this Agreement requires an amount to be paid by
the Issuer, the Issuer shall make the same available to the Chargors in such
funds and to such account as the Borrower (or the Cash Administrator on its
behalf) shall specify from time to time.

 

  25.3.2 A payment will be deemed to have been made by the Issuer on the date on
which it is required to be made under this Agreement if the Issuer has, on or
before that date, taken steps to make that payment in accordance with the
regulations or operating procedures of the clearing system used by the Issuer in
order to make the payment.

 

25.4 Alternative Payment Arrangements

 

     If, at any time, it shall become impracticable (by reason of any action of
any governmental authority or any change in law or any similar event) for any or
all of the

 

- 93 -



--------------------------------------------------------------------------------

     Chargors to make any payments in the manner specified in Clause 25.2
(Payments to the Issuer), then the relevant Chargors may agree with the Issuer
(or the Cash Administrator on its behalf) alternative arrangements for such
payments to be made, provided that, in the absence of any such agreement, the
relevant Chargor(s) shall be obliged to make all payments due to the Issuer in
the manner specified herein.

 

25.5 No Set-off

 

     Subject to Clause 2.6 (Term Facilities and Payment of Initial and Ongoing
Facility Fees) all payments required to be made by a Chargor under this
Agreement shall be calculated without reference to any set-off or counterclaim
and shall be made free and clear of and without any deduction for or on account
of any set-off or counterclaim.

 

25.6 Business Days

 

  25.6.1 Any payment which is due to be made on a day that is not a Business Day
shall be made on the next succeeding Business Day unless such succeeding
Business Day falls in the next succeeding calendar month, in which case, such
payment shall be made on the immediately preceding Business Day.

 

  25.6.2 During any extension of the due date for payment of any principal under
this Agreement and in respect of any rates of interest calculated on a floating
rate basis only (if any), interest is payable on the principal at the rate
payable on the original due date.

 

26. CALCULATIONS AND EVIDENCE OF DEBT

 

26.1 Basis of Accrual

 

     Any interest, commission or fee accruing hereunder will accrue from day to
day and is calculated on the basis of actual number of days elapsed and a year
of 360 days.

 

26.2 Evidence of Debt

 

     The Issuer (or the Cash Administrator on the Issuer’s behalf) shall
maintain on its books an account or accounts in which shall be recorded (a) the
amount of any Term Advance, (b) the amount of all principal, interest and other
sums due or to become due from the Borrower and any other Chargor and (c) the
amount of any sum received or recovered by the Issuer.

 

26.3 Prima Facie Evidence

 

     In any legal action or proceeding arising out of or in connection with this
Agreement, the entries made in the accounts maintained pursuant to Clause 26.2
(Evidence of Debt) shall be prima facie evidence of the existence and amounts of
the specified obligations of the Borrower and any each other Chargor under this
Agreement.

 

26.4 Certificates of the Issuer and the Borrower Security Trustee

 

     A certificate of the Issuer or of the Borrower Security Trustee as to the
amount by which a sum payable to it hereunder is to be increased under Clause 11
(Taxes), shall, unless the contrary has been proven, be prima facie evidence of
the existence and amounts of the specified obligations of the Borrower and each
other Chargor under this Agreement.

 

- 94 -



--------------------------------------------------------------------------------

SECTION L

ASSIGNMENT AND TRANSFER

 

27. ASSIGNMENTS AND TRANSFERS

 

27.1 Transfers and Novations

 

     Except in relation to the Issuer’s right of substitution in accordance with
Condition 7(c) (Substitution/Redemption in Whole for Taxation and Other Reasons)
and without prejudice to the provisions of the Trust Deed, neither the Issuer
nor any Chargor may transfer or novate the whole or any part of its obligations
under this Agreement or any of the other Borrower Transaction Documents without
the prior written consent of the Borrower Security Trustee and provided that, in
the case of both the Issuer and any Chargor, the Rating Agencies confirm that
the Ratings Test will continue to be satisfied or otherwise indicate no
objection to such transfer or novation.

 

27.2 Assignments

 

     Neither the Issuer nor any Chargor may assign or otherwise transfer any of
its rights under this Agreement or any of the other Borrower Transaction
Documents without the prior written consent of the Borrower Security Trustee,
save that:

 

  27.2.1 each Chargor may, without such consent, assign its rights under the
Borrower Transaction Documents (including this Agreement) to which it is a party
to the Borrower Security Trustee in accordance with the terms of the Chargor
Security Documents; and

 

  27.2.2 the Issuer may, without such consent, assign its rights under the
Issuer Transaction Documents (including this Agreement) to the Trustee in
accordance with the terms of the Issuer Security Documents.

 

- 95 -



--------------------------------------------------------------------------------

SECTION M

MISCELLANEOUS

 

28. THE BORROWER SECURITY TRUSTEE AND CASH ADMINISTRATOR

 

28.1 The Borrower Security Trustee has agreed to become a party to this
Agreement for the purpose of taking the benefit of certain provisions,
including, Clauses 2 (The Term Facilities), 4 (Conditions Precedent), 7
(Interest), 8 (Repayment), 10 (Fees, Costs and Expenses), 13 (Representations
and Warranties), 14 (Financial Information), 15 (Financial Covenants), 16
(General Covenants of the Chargors), 17 (Property Covenants), 18 (Covenants
regarding Disposal of Mortgaged Properties), 19 (Covenants regarding Disposal of
Assets other than Mortgaged Properties), 20 (Covenants and Other Provisions
Relating to Maintenance Capital Expenditure), 21 (Appointment of a Property
Advisor), 23 (Guarantee and Indemnity), 24 (Additional Chargors and release of
Chargors) and 28 (The Borrower Security Trustee and Cash Administrator) and
Schedules 1 (Conditions Precedent) and 7 (Form of Chargor Accession Deed) for
the better preservation and enforcement of its rights under the Chargor Security
Documents.

 

28.2 The Cash Administrator has agreed to become a party to this Agreement for
the purpose of taking the benefit of Clauses 2 (The Term Facilities), 5
(Drawdown), 8 (Repayment), 9 (Prepayment and Purchase), 11 (Taxes), 14
(Financial Information), 15 (Financial Covenants), 20 (Covenants and Other
Provisions Relating to Maintenance Capital Expenditure), 23 (Guarantee and
Indemnity), 25 (Currency of Account and Payment Mechanics), 26 (Calculations and
Evidence of Debt) and 28 (The Borrower Security Trustee and the Cash
Administrator) and Schedules 2 (Notice of Drawdown), 4 (Form of Compliance
Certificate), 5 (Form of Mortgaged Property Disposal Certificate) and 6 (Form of
Investor Reports) and for the better preservation and enforcement of its rights
under the Cash Management Agreement.

 

28.3 The parties acknowledge that:

 

  28.3.1 neither the Borrower Security Trustee nor the Cash Administrator shall
have responsibility for any of the sole obligations of the Issuer or any other
third party and, in particular, the Borrower Security Trustee shall not be
responsible for monitoring the Chargors (including the financial information
produced by the Chargors from time to time or their compliance with any of the
covenants set out therein) and instead shall be entitled to rely on a
certification from the relevant Chargors in respect of compliance therewith;

 

  28.3.2 the rights, obligations and/or discretions of the Borrower Security
Trustee under this Agreement will be subject to the same protections, immunities
and indemnities (mutatis mutandis) as are conferred upon the Borrower Security
Trustee and contained in the Chargor Security Documents, including, where it is
required to give its consent under this Agreement, it shall be given in
accordance with the Chargor Security Documents; and

 

  28.3.3 the rights and obligations of the Cash Administrator under this
Agreement are governed by the Cash Pooling Loan and Cash Administration
Agreement.

 

- 96 -



--------------------------------------------------------------------------------

28.4 The parties (other than the Borrower Security Trustee and the Cash
Administrator) shall in the absence of actual knowledge to the contrary after
the delivery of a Loan Enforcement Notice, be entitled to assume that any act,
matter or thing (including the exercise of any discretion) exercised or
undertaken after the date of such delivery by the Cash Administrator on behalf
of the Borrower Security Trustee under the Cash Pooling Loan and Cash
Administration Agreement has been duly authorised by the Borrower Security
Trustee.

 

29. DATA PROTECTION REQUIREMENTS

 

     Each Chargor (other than the Borrower) covenants to provide the Borrower on
an annual basis commencing on 30th January 2005 (or the next following day in
which banks are open for business in Belgium and the jurisdiction in which the
Chargor is registered) with information relating to its self-storage customers
(if any) at its Mortgaged Properties, detailing in each case the name, address
and the amount owed to the relevant Chargor by such customers. The Borrower
covenants to maintain (and keep up-to-date within 30 days of receipt of such
information) a file of such information (in hard copy format and which is stored
in a safe and secure place) and to hold such files as agent of the relevant
Chargor and the Borrower Security Trustee, provided that, prior to any service
of a Loan Enforcement Notice, to act only in accordance with the instructions of
the relevant Chargor in respect of the information provided by that Chargor
(provided that such instruction is not inconsistent with its obligation to
maintain such file and to keep it in safe custody) and thereafter, at the
request of the Borrower Security Trustee, to make immediately available such
file to the Borrower Security Trustee. The Borrower further covenants to include
in that file similar information relating to its own customers (if any) on an
annual basis and to maintain and keep in safe custody and to make available such
file on similar terms as set out in this paragraph.

 

30. REMEDIES AND WAIVERS

 

30.1 Remedies and Waivers Cumulative

 

     The rights of each of the Issuer, the Borrower Security Trustee and each
Chargor, respectively, hereunder:

 

  30.1.1 may be exercised as often as necessary;

 

  30.1.2 are cumulative and not exclusive of its rights under the general law;
and

 

  30.1.3 may be waived only in writing and specifically.

 

     Delay in exercising or non-exercise of any such right is not a waiver of
that right.

 

31. SEVERABILITY

 

     If a provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:

 

  31.1.1 the legality, validity or enforceability in that jurisdiction of any
other provision of this Agreement; or

 

- 97 -



--------------------------------------------------------------------------------

  31.1.2 the legality, validity or enforceability in other jurisdictions of any
other provision of this Agreement.

 

32. COUNTERPARTS

 

     This Agreement may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.

 

33. NOTICES

 

33.1 Giving of Notices

 

     All notices or other communications under or in connection with this
Agreement shall be given in writing and, unless otherwise stated may be by
letter or facsimile. Any such notice will be deemed to be given as follows:

 

  33.1.1 if by letter, when delivered personally or on actual receipt; and

 

  33.1.2 if by facsimile, when received in legible form.

 

     However, a notice given in accordance with the above but not received on a
Business Day or received after business hours in the place of receipt will only
be deemed to be given on the next Business Day in that place.

 

33.2 Addresses for Notices

 

     The address and facsimile number of each Transaction Party for all notices
under or in connection with this Agreement are as follows:

 

     The Borrower, the Cash Administrator and the other Chargors

 

Address:

  

48 Quai du Commerce

    

1000 Brussels

    

Belgium

    

Tel:                    +00 322 22 95 611

    

Fax:                   +00 322 22 95 655

Attention:

  

General Counsel Europe

Issuer

    

Address:

  

Parnassustoren,

    

Locatellikade 1

    

1076 AZ, Amsterdam

    

The Netherlands

    

Tel:                    +31 (0) 20 575 5600

    

Fax:                   +31 (0) 20 673 0016

    

Attention:        The Managing Directors

 

- 98 -



--------------------------------------------------------------------------------

Borrower Security Trustee

Address:

  

Citigroup Centre

         

Canada Square

         

Canary Wharf

         

London E14 5LB

    

Fax:

  

+44(0) 207 580 5877

    

Attention:

  

Agency and Trust

    

Rating Agencies

Fitch:

4th Floor

101 Finsbury Pavement

London EC2A 1RS

Fax:

  

+44 207 417 6262

Attention:

  

Performance Analytics Department - Mario Schmidt/Daniel York

S&P:

Garden House

18 Finsbury Circus

London EC2M 7NJ

Fax:

  

+44 207 826 3598

Attention:

  

Head of Structured Finance

 

34. THIRD PARTY RIGHTS

 

     This Agreement confers no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Agreement, but this does not
affect any right or remedy of a third party which exists or is available aside
from the Contracts (Rights of Third Parties) Act 1999.

 

35. GOVERNING LAW AND JURISDICTION

 

     This Agreement, and all matters arising from or connected with it, shall be
governed by English law.

 

36. JURISDICTION

 

36.1 English courts

 

     The courts of England have exclusive jurisdiction to settle any Dispute.

 

36.2 Convenient forum

 

     The Transaction Parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes between them and,
accordingly, that they will not argue to the contrary.

 

- 99 -



--------------------------------------------------------------------------------

36.3 Jurisdiction

 

     Clause 36.1 (English Courts) is for the benefit of the Manager only. As a
result and notwithstanding Clause 36.1 (English Courts), it does not prevent the
Manager from taking any Proceedings in any other courts with jurisdiction. To
the extent allowed by law, the Manager may take concurrent Proceedings in any
number of jurisdictions.

 

36.4 Services of Process

 

     The Issuer and each of the Chargors other than the English Chargors each
agree that the documents which start any Proceedings and any other documents
required to be served in relation to those Proceedings may be served on each of
them at their Process Service Agent’s address: Shurgard Storage Centres UK Ltd.,
14 St. Mary’s Road, Long Ditton, Surbiton, Surrey KT5 6EY, England or at any
address in Great Britain at which process may be served on that particular party
in accordance with Part XXIII of the Companies Act 1985. If any of the Issuer
and each of the Chargors other than the English Chargors does not have or ceases
to have a place of business in Great Britain and the appointment of the process
service agent named above ceases to be effective, the party concerned shall
immediately (and in any event no later than 24 hours thereafter) appoint another
person in England to accept service of process on its behalf in England. If the
party concerned fails to do so (and such failure continues for a period of not
less than fourteen days), the Manager shall be entitled to appoint such a person
by notice to that party. Nothing contained herein shall restrict the right to
serve process in any other manner allowed by law. This Clause applies to
Proceedings in England and to Proceedings elsewhere.

 

36.5 Attorneys

 

     If the Issuer is represented by an attorney or attorneys in connection with
the signing and/or execution and/or delivery of this Agreement or any agreement
or document referred to herein or made pursuant hereto and the relevant power or
powers of attorney is or are expressed to be governed by the laws of The
Netherlands, it is hereby expressly acknowledged and accepted by the other
parties hereto that such laws shall govern the existence and extent of such
attorney’s or attorneys’ authority and the effects of the exercise thereof.

 

IN WITNESS WHEREOF the hands of the duly authorised representatives of the
parties hereto and the Chargors (other than the Borrower) have each executed
this Agreement as a deed and hereby deliver this Agreement as a deed on the day
and year first before written.

 

- 100 -



--------------------------------------------------------------------------------

SCHEDULE 1

CONDITIONS PRECEDENT

 

Part 1

Conditions Precedent

 

1. Corporate and Other Documents

 

1.1 In relation to each Chargor, such Chargor’s Corporate Certificate attaching,
among other things:

 

  1.1.1 copies of its constitutional documents;

 

  1.1.2 copies of all authorisations and board resolutions (including, where
appropriate, shareholder resolutions):

 

  (a) approving the terms of, and the transactions contemplated by, the
documents to be entered into in connection with the Borrower Transaction
Documents to which it is a party and authorising the execution, delivery and
performance of such Borrower Transaction Documents and the terms and conditions
thereof;

 

  (b) authorising a specified person or persons to execute the Borrower
Transaction Documents to which it is a party on its behalf; and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Borrower Transaction Documents to which it is a
party,

 

       in each case, accompanied by a certificate of an Authorised Signatory of
such Chargor, as applicable, (including (i) an incumbency certificate attaching
a list of the names, titles and specimen signatures of the persons authorised to
sign the Borrower Transaction Documents, all documents and notices to be
delivered thereto or in connection therewith and to take any other action on its
behalf in relation to the Borrower Transaction Documents and (ii) confirmation
that all copy documents are true, correct, complete, up to date and in full
force and effect); and

 

  1.1.3 a solvency certificate from such Chargor signed by two Authorised
Signatories (or, in the case of a Chargor which has a sole director, one
Authorised Signatory) of such Chargor, as applicable.

 

2. Reports

 

     Each of the following reports addressed to, inter alios, the Borrower
Security Trustee and the Trustee:

 

2.1 the Valuation Report;

 

2.2 the Certificates of Title and a bring-down letter, dated the date hereof, in
respect of each Certificate of Title; and

 

- 101 -



--------------------------------------------------------------------------------

2.3 the Materiality Overview Reports and a bring-down letter, dated the date
hereof, in respect of each Materiality Overview Report.

 

3. Documents and Legal Opinions

 

3.1 On or before the Closing Date, each of the following documents executed and
delivered by the relevant Transaction Parties thereto:

 

  3.1.1 the Borrower Transaction Documents;

 

  3.1.2 the Issuer Transaction Documents;

 

  3.1.3 each Euro 100 Loan; and

 

  3.1.4 any other documents as may be required by the Borrower Security Trustee.

 

3.2 Due execution and delivery of each Legal Opinion.

 

4. Mortgaged Properties

 

     Delivery of the following to the Borrower Security Trustee or to its order:

 

4.1 Title documents and deeds

 

       The Netherlands

 

  4.1.1 extracts from the Dutch Land Register (kadaster) regarding the Mortgaged
Properties in The Netherlands evidencing that the relevant Dutch Chargor is the
registered owner (eigenaar) or the registered holder of a right of leasehold
(erfpachter), as the case may be, of each Mortgaged Property situated in The
Netherlands, except in the case of the Mortgaged Properties in Heemstede and
Amersfoort which properties are leased (gehuurd) by the relevant Dutch Chargor;

 

  4.1.2 a deed of release dated on or about the Closing Date between Citibank,
N.A., London Branch and each of the Dutch Chargors with respect to the rights of
mortgage (rechten van hypotheek) and the other security rights on certain of the
properties the object of the Dutch Mortgage Deed which were initially granted in
favour of Credit Suisse First Boston and were transferred to Citibank, N.A.,
London Branch pursuant to a certificate of assignment of a mortgage claim date
26 February 2004 executed before Mr. J.F.L. Bakker, civil law notary in
Amsterdam, The Netherlands.

 

  4.1.3 insurance brokers comfort letter in the agreed form;

 

       England & Wales

 

  4.1.4 the insurance brokers comfort letter in the agreed form;

 

  4.1.5 all title documents in relation to each English Mortgaged Property or an
undertaking from Dechert LLP in a form satisfactory to the Borrower Security
Trustee undertaking to hold the same to the order of the Borrower Security
Trustee;

 

- 102 -



--------------------------------------------------------------------------------

  4.1.6 the results of HM Land Registry priority searches in favour of the
Borrower Security Trustee on the appropriate forms against all of the registered
titles comprising the English Mortgaged Properties given not less than 10
Business Days’ priority beyond the date each English Mortgaged Property became
subject to the terms of the relevant Transaction Documents and showing no
adverse entries;

 

  4.1.7 an effective discharge of all security granted under the Credit
Agreement affecting each English Mortgaged Property or an undertaking from
Linklaters regarding the release of such security, in form and substance
satisfactory to the Borrower Security Trustee;

 

  4.1.8 an undertaking from Dechert LLP to use reasonable endeavours to satisfy
any requisitions raised by HM Land Registry as soon as reasonably possible in
connection with the application to register the security created in respect of
each English Mortgaged Property under the Transaction Documents within the
priority period confirmed by the results of the searches described in paragraph
4.1.6 above;

 

  4.1.9 copies of all notices of charges and consents from landlords as
applicable in relation to each English Mortgaged Property;

 

  4.1.10 appropriate land registry application forms duly completed and
accompanied by the necessary land registry fees;

 

       France

 

  4.1.11 all title documents in relation to the French Mortgaged Property;

 

  4.1.12 duly executed deeds of release and discharge of all existing security;

 

  4.1.13 a legal opinion in French (with an English translation) of the
Chargor’s French legal advisor with respect to the risk analysis made in the
Materiality Overview Report regarding the breach to the building regulations and
the parcelling of land regulations (réglementation sur les lotissements) for the
French Mortgaged Property located in Chambourcy;

 

  4.1.14 for each French Mortgaged Property where a Chargor is the lessee under
an Intra-group Lease, a letter from the landlord waiving any pre-emption right
(droit de pré-emption) and/or first refusal right (droit de premier refus)
and/or priority right (droit de préférence) to purchase the lessee’s business
undertaking (fonds de commerce) upon execution by the Borrower Security Trustee
of its pledge over the lessee’s business undertaking.

 

Sweden

 

  4.1.15 extracts from the Swedish Land Register regarding the Mortgaged
Properties in Sweden evidencing that the relevant Swedish Chargor is the
registered owner

 

- 103 -



--------------------------------------------------------------------------------

       (Sw. lagfaren ägare) or the registered site lease holder (Sw. inskriven
tomträttsinnehavare), as the case may be, of each Mortgaged Property situated in
Sweden;

 

  4.1.16 Certified true copies of applications to register new Swedish Mortgage
Deeds with the relevant Land Registry;

 

  4.1.17 A letter of release dated on or about the Closing Date between Citibank
N.A., London Branch and each of the Swedish Chargors in respect of the security
granted pursuant to the Credit Agreement together with the relevant mortgage
deeds to be delivered to the Borrower Security Trustee thereunder on the Closing
Date.

 

       Denmark

 

  4.1.18 extracts from the Danish Land Register regarding the Mortgaged
Properties in Denmark evidencing that the relevant Danish Chargor is the
registered owner to each Mortgaged Property situated in Denmark and that there
are no registered encumbrances other than the Danish Mortgages;

 

  4.1.19 insurance comfort letter;

 

  4.1.20 certified true copies of applications to register the Danish Mortgage
Deeds with the relevant Land Registry or evidence that the Danish Mortgages have
been registered;

 

       Belgium

 

  4.1.21 all title documents in relation to the Belgian Mortgaged Property;

 

  4.1.22 insurance brokers comfort letter in the agreed form;

 

  4.1.23 certificates dated not earlier than one month prior to the Closing Date
listing (i) the prior registered mortgages on the properties the object of the
Belgian Mortgage Pledge, and (ii) the prior registered floating charges on the
businesses of the Belgian Chargors;

 

  4.1.24 a deed of release dated on or about the Closing Date between by Credit
Suisse First Boston with respect to the mortgages granted in its favour on the
properties the object of the Belgian Mortgage Deed;

 

  4.1.25 Notices to the Landlord for the Belgian Mortgaged Properties located in
Forest and Waterloo, in accordance with the requirements of the relevant leases;

 

  4.1.26 Prior written consent of the Landlord for the Belgian Mortgaged
Property located in Antwerp (Plantin en Moretuslei) in accordance with the
requirements of the relevant lease;

 

  4.2 Requirements of Chargors:

 

  4.2.1 notices of consent to charge to each landlord of each English Mortgaged
Property and a notice to the insurers of each English Mortgaged Property,

 

- 104 -



--------------------------------------------------------------------------------

       substantially in the form set out in Schedule 4 (Form of Notice of
Arrangement of insurance policies) to the English Deed of Charge, duly executed
by the relevant English Chargors;

 

5. Share Certificates, Notices and other Documents

 

     (a) delivery of share certificates and signed but undated stock transfer
forms in relation to the ordinary shares of each English Chargor which are
subject to a first fixed charge pursuant to the English Deed of Charge, (b)
delivery of a duly executed and completed notice by each English Chargor in
relation to each bank with whom it maintains an account to be secured by it
pursuant to the English Deed of Charge (in substantially the form of Schedule 6,
Part 1 (Form of notice of charge over English Account); (c) delivery of a duly
executed and completed notice by each English Chargor in relation to each
Insurance Policy to be secured by it pursuant to the English Deed of Charge (in
substantially the form of Schedule 4 (Form of notice of assignment of Insurance
Policies); (d) delivery of a duly executed and completed notice by Shurgard
Storage Centres UK Limited in relation to the assignment by it pursuant to the
English Deed of Charge of its rights in respect of the Cash Pooling Account Bank
Agreement (in substantially the form of Schedule 3, Part 1 (Form of notice of
assignment of Borrower Transaction Documents (Assigned to the Borrower Security
Trustee Pursuant to Clause 3.3.1)); (e) amendment of the shareholder register of
the Dutch Chargors to reflect that a right of pledge of their respective shares
has been granted in favour of the Borrower Security Trustee (f) in respect of
the Belgian Share pledge: (i) recording each pledge in the relevant shareholders
register of each Belgian Chargor whose shares are being pledged, (ii)
shareholders resolution of each Belgian Chargor approving the creation of the
Belgian Share Pledge and any transfer following an enforcement of the Belgian
Share Pledge, and (iii) a declaration from each Belgian Chargor that it
acknowledges the Belgian Share Pledge and is not aware of any other
encumbrances; (g) in respect of the Belgian Receivables Pledge: (i) preparation
and execution of notices to each bank with whom each pledged account is held and
to each insurer whose policies are being pledged, (ii) certificate of pledge
from each Belgian Chargor stating that its receivables are pledged to the
Borrower Security Trustee; (h) delivery of copies of the shareholders’ register
in relation to the shares in each Danish Chargor to be pledged under each Danish
Share Pledge to the Borrower Security Trustee, (i) delivery of (i) one original
of each Danish Mortgage Deed to the Borrower Security Trustee, (ii) notice of
Pledge of Account by each Danish Chargor signed by the account bank and (iii)
Letter of confirmation issued by Codan Insurance Co regarding insurance of the
Danish Mortgaged Properties (j) in respect of the Dutch Pledge of Intercompany
Loans and Cash Pooling Loans, preparation and execution of notices to each
counterparty to each Intercompany Loan and Cash Pooling Loan being pledged, (k)
in respect of the Dutch Pledge of Insurance Receivables, preparation and
execution of notices to each insurer whose policies are being pledged, (l) the
Dutch Account Pledge preparation and execution of notices (to be given on or
immediately after the Closing Date) to each bank with whom each pledged account
is held, (m) preparation and execution of a notice (to be delivered on or
immediately after the Closing Date by official process server) of the French
Account Pledge to the bank holding the accounts to be pledged thereunder and
delivery by the bank holding the account of a letter of acceptance, (n)
preparation and

 

- 105 -



--------------------------------------------------------------------------------

     execution of a notice (to be delivered on or immediately after the Closing
Date by official process server) of the French PropCo Pledge of Income
Receivables to the French OpCo and delivery by each French Chargor of an
original copy of each lease agreement, (o) in respect of the French Share
Pledges: (i) preparation and execution of notices (to be delivered on or
immediately after the Closing Date by official process server) in respect of
such pledge to the company whose shares are being secured or execution of a
short form declaration (déclaration de gage d’instruments financiers) to be
delivered to the Borrower Security Trustee and (ii) a copy certified as true and
up-to-date of the by laws (statuts) of the French Chargor which shares are
pledged being handed over to the Borrower Security Trustee immediately after
execution of the pledge agreement (in the case of a “Société en Nom Collectif”),
(p) preparation and execution of notices (to be delivered on or immediately
after the Closing Date by official process server), of the French Pledge of
Intercompany Loans (acte de nantissement de créances de prêt intra-groupe) to
the relevant borrower(s) under the intercompany loans made under the
Securitisation Group Intercompany Loan Agreement and delivery to the Borrower
Security Trustee of an original of the Securitisation Group Intercompany Loan
Agreement, (q) delivery of the share certificates for the shares in each Swedish
Chargor which are to be charged to the Borrower Security Trustee and preparation
and execution of notices to be given to the Swedish Chargor whose shares have
been charged (or, in the case of the shares in Shurgard Sweden AB, certified
copies of the application to the local district court in Sweden for a
cancellation of the share certificate granted in respect of such shares and all
documents in connection therewith), (r) delivery of one original of each Swedish
Mortgage Deed and certified copies of applications for new mortgage deeds, as
the case may be, to the Borrower Security Trustee; (s) delivery of the Swedish
Business Mortgage Deed by Shurgard Sweden AB to the Borrower Security Trustee.1

 

6. Deeds of Release and Discharge

 

     Except as envisaged in the Transaction Documents delivery of all required
deeds of release in the agreed form and effective discharges of all Security
Interests affecting all assets of the Securitisation Group that are to be
secured pursuant to the Transaction Documents;

 

7. Third party consents

 

     Except as envisaged in the Transaction Documents, delivery of all third
party consents (if any) necessary for the creation of the Security Interests
pursuant to the Chargor Security Documents;

 

8. Powers of Attorney

 

8.1 Belgian law power of attorney from Borrower Security Trustee to notary to
execute necessary mortgage documentation and Belgian Share Pledges (including an
English translation of such power);

--------------------------------------------------------------------------------

1 Relevant details with respect to the pledges of Cash Pooling Loans and
Intercompany Loans to be confirmed.

 

- 106 -



--------------------------------------------------------------------------------

8.2 Dutch law power of attorney by the Borrower Security Trustee to the Dutch
notary re execution by the notary of (i) the Dutch Mortgage Deed and·(ii) the
Dutch Share Pledges;

 

8.3 Dutch law power of attorney by the Borrower re execution by the notary of
the Borrower Dutch Share Pledge;

 

8.4 Dutch law power of attorney by Shurgard Nederland B.V. to the Dutch notary
re execution by the notary of (i) the Dutch Mortgage Deed, (ii) the Borrower
Dutch Share Pledge and·(iii) the SN Dutch Share Pledge;

 

8.5 Dutch law power of attorney by Bé Cé Ateliers B.V. to the Dutch Notary re
execution by the notary of the (i) SN Dutch Share Pledge and·(ii) the relevant
Dutch Mortgage Deed;

 

8.6 Dutch law power of attorney by Shurgard Nederland Diemen B.V. to the Dutch
notary re execution by the notary of the (i) SN Dutch Share Pledge and·(ii)
Dutch Mortgage Deed;

 

8.7 Dutch law power of attorney by Shurgard Nederland Dordrecht Ampere B.V. to
the Dutch notary re execution by the notary of the (i) SN Dutch Share Pledge and
(ii) Dutch Mortgage Deed;

 

8.8 Dutch law power of attorney by Shurgard Nederland Delft B.V. to the Dutch
notary re execution by the notary of the (i) SN Dutch Share Pledge and·(ii)
Dutch Mortgage Deed;

 

8.9 Dutch law power of attorney by Shurgard Nederland Utrecht Cartesius B.V. to
the Dutch notary re execution by the notary of the (i) SN Dutch Share Pledge
and·(ii) Dutch Mortgage Deed;

 

8.10 Dutch law power of attorney by Shurgard Nederland Veldhoven B.V. to the
Dutch notary re execution by the notary of (i) the SN Dutch Share Pledge
and·(ii) the Dutch Mortgage Deed;

 

8.11 French law power of Attorney by the Borrower Security Trustee in favour of
the notary in respect of the French Mortgage Deed;

 

9. Appointment of process agents

 

     There having been delivered on or prior to the Closing Date copies of each
letter of appointment in respect of a process agent to accept service of process
in England in relation to each of the Chargors (other than the English Chargors)
and the Issuer signed by an Authorised Signatory of the Chargors (other than the
English Chargors) and the Issuer respectively, and accepted by the relevant
process agent;

 

10. Disclosure Letter

 

     Delivery of the Disclosure Letter in the agreed form.

 

- 107 -



--------------------------------------------------------------------------------

Part 2

Additional Conditions Precedent

 

1. Corporate and Other Documents

 

1.1 In relation to each Chargor:

 

  1.1.1 copies of its constitutional documents;

 

  1.1.2 copies of all authorisations, shareholders resolutions and board
resolutions of its board of directors:

 

  (a) approving the terms of, and the transactions contemplated by, the
documents to be entered into in connection with the Additional Documents to
which it is a party and authorising the execution, delivery and performance of
such Additional Documents and the terms and conditions thereof;

 

  (b) authorising a specified person or persons to execute the Additional
Documents to which it is a party on its behalf; and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Additional Documents to which it is a party,

 

       in each case, accompanied by a certificate of an Authorised Signatory of
the Borrower or such Chargor, as applicable, (including (i) an incumbency
certificate attaching a list of the names, titles and specimen signatures of the
persons authorised to sign the Additional Documents, all documents and notices
to be delivered thereto or in connection therewith and to take any other action
on its behalf in relation to the Additional Documents and (ii) confirmation that
all copy documents are true, correct, complete, up to date and in full force and
effect); and

 

  (d) a solvency certificate from the Borrower and each such Chargor signed by
two Authorised Signatories of the Borrower or such Chargor (or, in the case of a
Chargor with a sole director, one Authorised Signatory), as applicable.

 

2. Additional Documents

 

2.1 Each of the following documents executed and delivered by the relevant
Transaction Parties and any other parties thereto:

 

  2.1.1 a deed supplemental to the Trust Deed in respect of the applicable
Additional Notes; and

 

  2.1.2 execution of any such additional documents as are required by the
Borrower Security Trustee to enable the Borrower Security Trustee to be granted
security over any Further Mortgaged Property on terms satisfactory to the
Borrower Security Trustee, including a supplemental deed to the relevant Chargor
Security Document.

 

- 108 -



--------------------------------------------------------------------------------

3. Conditions Precedent relating to acquisition or substitution of a Mortgaged
Property

 

     Where the Additional Term Facility is being made to fund the acquisition of
a Further Mortgaged Property by a Chargor (including by the Borrower):

 

3.1 Satisfaction of the applicable conditions set out at Clause 18.6or, if any
of such conditions cannot be satisfied at the relevant Drawdown Date, a
certificate from the Borrower confirming such conditions will be satisfied upon
acquisition of such Further Mortgaged Property.

 

3.2 Legal opinions in such form and substance as are required by the Issuer, the
Trustee, the Borrower Security Trustee and the Rating Agencies at the time of
the issue of the related Additional Notes.

 

3.3 Receipt of all deeds and documents which the Borrower Security Trustee
considers necessary or ancillary to evidence title to such Further Mortgaged
Property or Permitted Acquisition, other assets and/or shares or undertakings
and registration forms in a form satisfactory to the Borrower Security Trustee
and confirmation that the same are held to the order of the Borrower Security
Trustee.

 

3.4 The results of any searches as required by, and in favour of the Borrower
Security Trustee on the appropriate forms against all of the titles comprised in
such Further Mortgaged Property showing no adverse entries and, where possible,
giving not less than 10 Business Days’ priority beyond the relevant Drawdown
Date.

 

3.5 Delivery of all third party consents necessary for the creation of any
Security Interests over such Further Mortgaged Property.

 

3.6 A copy of any other authorisation, security power of attorney, or other
document, report, opinion, notices or assurance which the Borrower Security
Trustee considers necessary or desirable in connection with the entry into and
performance of, and the transactions contemplated by the Additional Documents,
or for the validity and enforceability of any Additional Document or perfection
of any Security Interest contemplated by such Additional Documents of which the
Chargor has been given sufficient notice to enable it to be obtained prior to
the relevant Drawdown Date.

 

3.7

 

  3.7.1 A valuation report by a Valuer in respect of any Further Mortgaged
Property; and

 

  3.7.2 a certificate of title in similar form to the Certificates of Title,
subject to and in accordance with applicable law,

 

       in each case addressed to, inter alios, the Issuer and the Borrower
Security Trustee.

 

- 109 -



--------------------------------------------------------------------------------

3.8 Payment of any fees, costs or expenses necessary in connection with any of
the items in this paragraph 3.

 

4. Miscellaneous

 

4.1 Where the Additional Term Facility is being made to fund an intercompany
loan by the Borrower to another Chargor (other than to finance the acquisition
of a Further Mortgaged Property):

 

  4.1.1 security satisfactory to the Borrower Security Trustee (accompanied by
any legal opinion(s) confirming the validity of such security as may be required
the Borrower Security Trustee) over the Borrower’s rights under such loan;

 

  4.1.2 delivery of any third party consents necessary for the creation of the
Security Interests envisaged by Paragraph 5.1.1; and

 

  4.1.3 a copy of any other authorisation or other document, report, opinion or
assurance which the Borrower Security Trustee considers necessary or desirable
in connection with the entry into and performance of, and the transactions
contemplated by the Additional Documents necessary to advance such loan, or for
the validity and enforceability of any such Additional Document or perfection of
any Security Interest contemplated by such Additional Documents, of which the
Chargor has been given sufficient notice to enable it to be obtained prior to
the relevant Drawdown Date.

 

- 110 -



--------------------------------------------------------------------------------

Part 3

Additional Chargor Conditions Precedent

 

1. Corporate Documents

 

1.1 In relation to each Additional Chargor:

 

  1.1.1 copies of the constitutional documents of each Additional Chargor;

 

  1.1.2 copies of all authorisations, shareholder resolutions and board
resolutions of each Additional Chargor:

 

  (a) approving the terms of, and the transactions contemplated by, the Chargor
Accession Deed to which it is a party and authorising the execution, delivery
and performance of such Chargor Accession Deed and any other documents to be
entered into by the Additional Chargor in connection therewith and the terms and
conditions thereof;

 

  (b) authorising a specified person or persons to execute the Chargor Accession
Deed and any other documents to be entered into by the Additional Chargor in
connection therewith to which it is a party on its behalf; and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Chargor Accession Deed and any other documents
to be entered into by the Additional Chargor in connection therewith to which it
is a party,

 

       in each case, accompanied by a certificate of an Authorised Signatory of
each Additional Chargor (including (i) an incumbency certificate attaching a
list of the names, titles and specimen signatures of the persons authorised to
sign the Chargor Accession Deed, all documents and notices to be delivered
thereto or in connection therewith and to take any other action on its behalf in
relation to the Borrower Transaction Documents, (ii) confirmation that all copy
documents delivered to the Borrower Security Trustee in connection with the
accession are true, correct, complete, up to date and in full force and effect
and (iii) compliance with all representations, warranties and covenants under
the Issuer/Borrower Facility Agreement (if such proposed Additional Chargor were
deemed to be a Chargor thereunder) at the date of the certificate by reference
to facts and circumstances then existing); and

 

  1.1.3 a solvency certificate from each Additional Chargor signed by two
directors of that Additional Chargor.

 

1.2 All approvals necessary or desirable by such Additional Chargor (including
approvals of such Additional Chargor’s shareholders) of the Guarantees to be
provided pursuant to this Agreement.

 

- 111 -



--------------------------------------------------------------------------------

1.3 Searches in respect of each English Additional Chargor at each of the
Companies Registry and High Court in Judgment and Petitions Section revealing no
evidence of the presentation of any petition for the winding up or
administration of each such Chargor or, in relation to the Chargors incorporated
in another Relevant Jurisdiction, the equivalent searches in such Relevant
Jurisdiction, in each case dated the date such Additional Chargor grants any
Security Interest or enters into a Transaction Document;

 

1.4 A certificate dated the date the Additional Chargor accedes to any
Transaction Document to which it is acceding, certifying that such Additional
Chargor are not in breach of any of the Borrower Transaction Documents.

 

1.5 A copy of any other authorisation or other document, opinion or assurance
which the Borrower Security Trustee and/or the Issuer considers to be necessary
or desirable in connection with the entry of the proposed Additional Chargor
into and performance of the transactions contemplated by the Chargor Accession
Deed or for the validity and enforceability of the Chargor Accession Deed and
the Borrower Transaction Documents.

 

2. Other Documents

 

     Each of the following documents duly executed and delivered by the
Additional Chargor and relevant Transaction Parties thereto:

 

  2.1.1 the Chargor Accession Deed;

 

  2.1.2 a Chargor Supplemental Security Document in respect of any additional
security to be provided by the Chargor; and

 

  2.1.3 any such additional documents as are required by the Borrower Security
Trustee to enable the Borrower Security Trustee to be granted security either by
such Additional Chargor or in relation to such Additional Chargor’s shares on
terms satisfactory to it.

 

3. Financial Information and Obligor Reporting Accountant’s Letters and Reports

 

     Each of the following reports delivered to the Issuer and the Borrower
Security Trustee:

 

  3.1 the most recent audited financial statements of the Additional Chargor;

 

3.2 any Valuation required by the Issuer and the Borrower Security Trustee in
relation to the Mortgaged Properties owned by such Additional Chargor in form
and substance satisfactory to the Issuer and the Borrower Security Trustee; and

 

3.3 any Certificate of Title required by the Issuer and the Borrower Security
Trustee in relation to the Mortgaged Properties owned by such Additional Chargor
in form and substance satisfactory to the Issuer and the Borrower Security
Trustee.

 

4. Opinions

 

4.1 Legal opinions from reputable law firm(s) addressed to the Issuer and the
Borrower Security Trustee addressing the due incorporation, capacity and
authority of such Additional Chargor and, as to the legal, valid and binding
nature of its obligations

 

- 112 -



--------------------------------------------------------------------------------

     (including, without limitation, under its Guarantee) of, and the validity
of the Security Interests granted under (subject to any reservations contained
in such opinions), the documents delivered pursuant to paragraph 2 above.

 

4.2 An opinion from an internationally recognised firm of accountants or lawyers
addressed to the Issuer and the Borrower Security Trustee addressing, in
relation to the Additional Chargor, withholding tax and deductibility of
interest in relation to payments under the Issuer/Borrower Facility Agreement,
the Intercompany Loans, the Guarantee and the Cash Pooling Loans.

 

5. Miscellaneous

 

5.1 In respect of any Mortgaged Property, assets and/or shares held by each
Additional Chargor, receipt of all deeds and documents necessary or ancillary to
evidence title to such new Mortgaged Property, assets and/or shares or
undertakings in a form satisfactory to the Borrower Security Trustee that the
same are held to the order of the Borrower Security Trustee.

 

5.2 Delivery of all documents, forms and certificates in relation to the shares
of the Additional Chargor as the Borrower Security Trustee may require in order
for security to be granted in respect of such shares.

 

5.3 A copy of any other authorisation or other document, certificate of title,
report by a Valuer, director’s certificate, opinion and/or other supporting or
ancillary documentation or assurance which the Borrower Security Trustee
considers to be necessary or desirable in connection with the accession of such
Additional Chargor.

 

5.4 The results of searches (where applicable) made at the appropriate national
land registers of the Relevant Jurisdiction in which any Mortgaged Property
owned and to be secured by the Additional Chargor, in favour of the Borrower
Security Trustee on the appropriate forms against all of such Mortgaged Property
showing no adverse entries.

 

6. Ratings Test

 

     Confirmation in writing from the Rating Agencies is delivered to the Issuer
and the Borrower Security Trustee that the Ratings Test will be satisfied after
the accession of any Additional Chargor to this Agreement.

 

- 113 -



--------------------------------------------------------------------------------

SCHEDULE 2

NOTICE OF DRAWDOWN

 

From:   Shurgard Self Storage SCA To:   Self-Storage Securitisation B.V.     (as
Issuer) cc:   Shurgard Self Storage SCA     (as Cash Administrator)     Citicorp
Trustee Company Limited     (as Borrower Security Trustee and Trustee)    
Standard & Poor’s Rating Services, a division of the McGraw Hill Companies, Inc.
and Fitch Ratings Limited     (as Rating Agencies) Dated:   [Insert date]

 

Dear Sirs,

 

1. We refer to a facility agreement ((as amended, varied or supplemented from
time to time) the “Issuer/Borrower Facility Agreement”) dated [•] 2004 and made
between, inter alios, the Issuer and the Borrower Security Trustee.

 

2. Terms defined in Schedule 1 (Master Definitions Schedule) of a master
framework agreement (as amended, varied or supplemented from time to time) (the
“Master Framework Agreement”) dated [•] 2004 and made between, inter alios, the
Issuer and the Borrower Security Trustee shall bear the same meaning herein.

 

3. This notice is irrevocable.

 

4. We hereby give you notice that, pursuant to the Issuer/Borrower Facility
Agreement, on [date of proposed Term Advance], we wish to borrow [an Initial
Term Advance]/[a Further Term Advance]/[a New Term Advance]* in the amount of
€[            ] upon the terms and subject to the conditions contained therein.

 

5. We confirm (on behalf of the Securitisation Group) that, at the date hereof,
the [Representations set out at Clause 13 (Representations and Warranties) of
the Issuer/Borrower Facility Agreement]/ [Repeating Representations] are true
and correct and will be true and correct immediately after the Term Advance is
made1;

--------------------------------------------------------------------------------

* Strike out as appropriate

1 First square bracket applies to Initial Term Advances. Second square bracket
for all Additional Term Advances.

 

- 114 -



--------------------------------------------------------------------------------

6. We confirm (on behalf of the Securitisation Group) that no Loan Event of
Default or Potential Loan Event of Default has occurred and is continuing (and
has not been waived) or would result from the making of the Term Advance.

 

7. The proceeds of this drawdown should be credited to [insert account details].

 

Yours faithfully

--------------------------------------------------------------------------------

Authorised Signatory

for and on behalf of

Shurgard Self Storage SCA

 

- 115 -



--------------------------------------------------------------------------------

SCHEDULE 3

 

INITIAL CHARGORS

 

Chargors

--------------------------------------------------------------------------------

 

Registered Office

--------------------------------------------------------------------------------

 

Reg. No./RC

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------

Shurgard Self-Storage SCA

  48 Quai de Commerce, 1000 Brussels  

enterprise number

0454,097,354

  Belgium

SSC Benelux Zaventem BVBA

  Oude Bareellei 9-11, 2170 Merksem  

enterprise number

442,577,841

  Belgium

SSC Benelux Machelen BVBA

  Oude Bareellei 9-11, 2170 Merksem  

enterprise number

405,739,815

  Belgium

Imoganco BVBA

  Oude Bareellei 9-11, 2170 Merksem  

enterprise number

407,817,494

  Belgium

Hobimmo BVBA

  Oude Bareellei 9-11, 2170 Merksem  

enterprise number

439,707,235

  Belgium

Shurgard France SAS

  191, rue Saint Honoré, 75001 Paris   RCS 403 609 779   France

Shurgard Méditerranée SAS

  24/26, rue Louis Armand, 75015 Paris   RCS 348 678 244   France

Shurgard Investissement 1 SNC

  24/26, rue Louis Armand, 75015 Paris   RCS 320 460 629   France

Shurgard IDF Noisy SAS

  24/26, rue Louis Armand, 75015 Paris   RCS 442 667 424   France

Shurgard IDF Chambourcy SAS

  24/26, rue Louis Armand, 75015 Paris   RCS 443 409 735   France

Shurgard Lyon Gerland SAS

  24/26, rue Louis Armand, 75015 Paris   RCS 442 667 770   France

Shurgard Storage Centers Sweden KB

  Box 36, 171 11 SolnaSweden   969639-8479   Sweden

Shurgard Sweden AB

  Box 36, 171 11 SolnaSweden   556550-5152   Sweden

Shurgard Sweden Årstaberg KB

  Box 36, 171 11 SolnaSweden   969 680 3395   Sweden

Shurgard Storage Centres UK Limited

  14 St. Mary’s Road Long Ditton Surbiton Surrey KT6 5EY   3454778   England and
Wales

Shurgard UK Wokingham Limited

  14 St. Mary’s Road Long Ditton Surbiton Surrey KT6 5EY   4464921   England and
Wales

Shurgard Nederland B.V.

  Verheeskade 327 252 1 DE ‘s-Gravenhage   17112607   Netherlands

BéCé Ateliers B.V.

  St Gerardusweg 50,6224 LV Maastricht   14607297   Netherlands

Shurgard Nederland Diemen BV

  Verheeskade 327, 2521 DE ‘s-Gravenhage   27251625   Netherlands

Shurgard Nederland Dordrecht Ampere BV

  Verheeskade 327, 2521 DE ‘s-Gravenhage   27251628   Netherlands

Shurgard Nederland Delft BV

  Verheeskade 327, 2521 DE ‘s-Gravenhage   27252034   Netherlands

Shurgard Nederland Veldhoven BV

  Verheeskade 327, 2521 DE ‘s-Gravenhage   27252063   Netherlands

Shurgard Nederland Utrecht Cartesius BV

  Verheeskade 327, 2521 DE ‘s-Gravenhage   27252353   Netherlands

 

- 116 -



--------------------------------------------------------------------------------

Chargors

--------------------------------------------------------------------------------

 

Registered Office

--------------------------------------------------------------------------------

 

Reg. No./RC

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------

Shurgard Real Estate ApS

  Banemarksuej 50 D-2605 Brønby, Denmark   25499204   Denmark

Shurgard Denmark ApS

  Banemarksuej 50 D-2605 Brønby, Denmark   26271126   Denmark

Shurgard Roskilde ApS

  Banemarksuej 50 D-2605 Brønby, Denmark   26556252   Denmark

Shurgard Hørsholm ApS

  Banemarksuej 50 D-2605 Brønby, Denmark   26609224   Denmark

 

- 117 -



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF COMPLIANCE CERTIFICATE

 

To:   Self Storage Securitisation B.V.     as Issuer     Citicorp Trustee
Company Limited     as Borrower Security Trustee cc:   Citicorp Trustee Company
Limited     as Trustee    

Standard & Poor’s Rating Services, a division of the McGraw Hill Companies, Inc.
and

Fitch Ratings Limited as Rating Agencies

    Citibank, N.A. and Citibank International plc     as Paying Agents Date:  
[Insert date]

 

Dear Sirs,

 

We refer to a facility agreement ((as amended, varied, restated or novated from
time to time) the “Issuer/Borrower Facility Agreement”) dated [•] 2004 and made
between, inter alios, the Borrower and the Borrower Security Trustee.

 

Unless otherwise defined herein, terms defined in Schedule 1 (Master Definitions
Schedule) of a master framework agreement ((as amended, varied, restated or
novated from time to time) the “Master Framework Agreement”) dated [•] 2004 and
made between, inter alios, the Issuer and the Borrower Security Trustee shall
bear the same meaning herein.

 

The Borrower confirms (on behalf of itself and each other Chargor) (in each case
without any personal liability) that:

 

1. all Financial Indebtedness of each Chargor outstanding in favour of any
entity not comprised in the Securitisation Group, as applicable, as at the end
of the Loan Interest Period which ended immediately preceding the date hereof
(the “Relevant Period”) was Permitted Financial Indebtedness;

 

2. as at the date hereof, [no] [a]2 Loan Event of Default or Potential Loan
Event of Default has occurred and is continuing (and which has not been waived
in accordance with the Borrower Transaction Documents) [and, if it has occurred,
a description thereof and the action taken or proposed to be taken to remedy it
are set out below];

--------------------------------------------------------------------------------

2 delete as applicable.

 

- 118 -



--------------------------------------------------------------------------------

3. as at the date hereof, [no] [a]3 Property Advisor Appoint Event has occurred
[and, if it has occurred, a description thereof and the action taken or proposed
to be taken to remedy it];

 

4. as at the date hereof, each Chargor, as applicable, is in compliance with all
covenants and warranties under the Borrower Transaction Documents [or, if there
has been any breach of any covenant or warranty given by the Chargors, a
description thereof and the action taken or proposed to be taken to remedy it];

 

5. [a copy of any Valuation required by the terms of the Issuer/Borrower
Facility Agreement to be delivered by it to the Borrower Security Trustee and
the Rating Agencies has been so delivered]4;

 

[6]. any disposals of Mortgaged Properties during the Relevant Period were
Permitted Disposals and any acquisitions of Mortgaged Properties in the Relevant
Period were in compliance with the Property Acquisition Conditions;

 

[7]. the Debt Service in respect of the Relevant Period was [•];

 

[8]. the LTV Ratio at the end of the Relevant Period was [•];

 

[9]. the DSCR in respect of the Relevant Period was [•];

 

[10]. the amount of Excess Cash at the end of the Relevant Period was €[•];

 

[11]. the DSCR Cashflow in respect of the Relevant Period was €[•]; and

 

[12]. the Restricted Payment Condition was satisfied with respect to the
Relevant Period

 

     [The following paragraphs only need to be provided in the first Compliance
Certificate delivered after each Cash Reserve Calculation Date]

 

[13]. the Cash Reserve Trigger was [not]5 breached during the Cash Reserve DSCR
Calculation Period [the Cash Reserve Amount was, as at the end of the Cash
Reserve DSCR Calculation Period,6€[•] and such amount has been deposited in the
cash Reserve Account] ; and

 

[14]. the Cash Release Trigger was met during the Cash Reserve DSCR Calculation
Period and the Cash Release Amount was, as at the end of the Cash Reserve DSCR
Calculation Period, €[•]7.

--------------------------------------------------------------------------------

3 delete as applicable.

4 Include if applicable.

5 Delete/include as applicable.

6 Only include if there has been a breach of the Cash Reserve Trigger.

7 Delete/include as applicable.

 

- 119 -



--------------------------------------------------------------------------------

Signed:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    Managing Partner   Managing Partner of Shurgard Self Storage SCA    

 

- 120 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF MORTGAGED PROPERTY DISPOSAL CERTIFICATE

 

To: Citicorp Trustee Company Limited

     as Borrower Security Trustee

 

Date: [Insert date]

 

Dear Sirs,

 

We refer to a facility agreement ((as amended, varied, novated or supplemented
from time to time) the “Issuer/Borrower Facility Agreement”) dated [•] and made
between, inter alios, Shurgard Self Storage SCA as the “Borrower” and yourselves
as “Borrower Security Trustee”.

 

Terms defined in Schedule 1 (Master Definitions Schedule) of a master framework
agreement ((as amended, varied, novated or supplemented from time to time) the
“Master Framework Agreement”) dated [•] 2004 and made between, inter alios, the
Issuer and the Borrower Security Trustee shall bear the same meaning herein.

 

We confirm (and certify in the case of paragraph 2) on behalf of [name of
relevant Chargor] and the Borrower confirms (in the case of paragraph 3 only)
(without any personal liability) that:

 

1. we propose to dispose of the [Mortgaged Property of [insert details of
Mortgaged Property]]/[Chargor known as [insert details of Chargor] which owns
the following Mortgaged Properties [insert details of Mortgaged Properties] and
acquire [set out details]; and

 

2. the disposal is a disposal of the type permitted under Clause 18.2
(Conditions to Disposal of Mortgaged Properties) and the conditions set out in
such Clause for such disposal are satisfied [and the acquisition is an
acquisition of the type permitted under Clause 18.6 (Covenants regarding the
Acquisition and Substitution of Mortgaged properties) and the conditions set out
in such Clause for such acquisition are satisfied];

 

3. no Loan Event of Default or Potential Loan Event of Default has occurred and
is continuing (and has not been waived) or would result from the proposed
disposal [and acquisition] of the Mortgaged Property;

 

4. the disposal [and acquisition] [is]/[are] or arm’s length terms between a
willing buyer and seller [in each case]; and

 

5. we will have complied with all our obligations in the Tax Deed of Covenant in
respect of such acquisition [and disposal].

 

Signed:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    Authorised Signatory   Authorised Signatory of [name of relevant Chargor]  
 

 

- 121 -



--------------------------------------------------------------------------------

Signed:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    Authorised Signatory   Authorised Signatory of Shurgard Self Storage SCA    

 

- 122 -



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF INVESTOR REPORTS

 

- 123 -



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF CHARGOR ACCESSION DEED

 

To:   Self Storage Securitisation B.V.     as Issuer     Citicorp Trustee
Company Limited     as Borrower Security Trustee CC:   Shurgard Self Storage SCA
as Borrower From:   [Additional Chargor] Dated:   [•]

 

Dear Sirs,

 

We refer to a facility as from time to time amended, varied, restated or novated
(the “Issuer/Borrower Facility Agreement”) dated [•] 2004 and made between,
inter alios, the Issuer and the Borrower Security Trustee.

 

1. Terms defined in Schedule 1 (Master Definitions Schedule) of a master
framework agreement ((as from time to time amended, varied, restated or novated)
the “Master Framework Agreement”) dated [•] 2004 and made between, inter alios,
the Issuer and the Borrower Security Trustee shall bear the same meaning herein.

 

2. [Additional Chargor] assumes all the rights and benefits contained in the
Issuer/Borrower Facility Agreement and, upon it becoming a Chargor, agrees to be
bound by all the obligations, covenants, undertakings, representations and
warranties under:

 

2.1 the Issuer/Borrower Facility Agreement in all respects as if it had been an
original party thereto;

 

2.2 the Tax Deed of Covenant;

 

2.3 the Security Trust Deed;

 

2.4 the Cash Pooling Loan and Cash Administration Agreement; and

 

2.5 the Securitisation Intercompany Loan Agreement;

 

3. [Additional Chargor] confirms that the Additional Chargor Representations are
true and correct in respect of itself, with reference to the facts and
circumstances then subsisting.

 

4. [Additional Chargor] confirms that, to its knowledge, no Loan Event of
Default or Potential Loan Event of Default is continuing (and is unwaived) or
would occur as a result of [Additional Chargor] becoming an Additional Chargor.

 

- 124 -



--------------------------------------------------------------------------------

5. [Additional Chargor’s] administrative details are as follows:

 

     Address:

 

     Fax No.:

 

6. [Process Agent8

 

     The [Additional Chargor] agrees that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to [    ] at [        ] or,
if different, its registered office for the time being or at any address of
[Additional Chargor] in Great Britain at which process may be served on it in
accordance with Part XXIII of the Companies Act. If such person is not or ceases
to be effectively appointed to accept service of process on behalf of
[Additional Chargor], [Additional Chargor] shall, immediately appoint a further
person in England to accept service of process on its behalf, failing such
appointment within 14 days, the Borrower Security Trustee shall be entitled to
appoint such a person by a written notice addressed and delivered to [Additional
Chargor]. Nothing in this paragraph 6 shall affect the right of the Borrower
Security Trustee to serve process in any other manner permitted by law. This
paragraph 6 applies to Proceedings in England and to Proceedings elsewhere.]

 

7. This Deed shall be governed by English law.

 

     In witness whereof, this Deed has been executed as a deed by each of the
parties hereto as a deed on the day and year first above written.

 

     [Executed as a deed on behalf of

     [Additional Chargor]

     in the presence of:

 

     Director:

 

     Director/Secretary:]9

--------------------------------------------------------------------------------

8 This is only required if the relevant Chargor is incorporated outside the UK.

9 Insert appropriate execution clause depending on country of incorporation of
the Additional Chargor and chosen execution formality

 

- 125 -



--------------------------------------------------------------------------------

SCHEDULE 8

 

INITIAL MORTGAGED PROPERTIES

 

Chargor

--------------------------------------------------------------------------------

    

Initial Mortgaged Property

--------------------------------------------------------------------------------

    

Address

--------------------------------------------------------------------------------

1. Shurgard Self-Storage SCA      Shurgard Forest     

Rue St. Denis 298 - Rue du Charroi

10-12, 1190 Forest

       Shurgard Molenbeek      Ch. De Ninove 240, 1080 Molenbeek        Shurgard
Waterloo     

Ch. De Charleroi 16, 1420 Braîne

l’Alleud

       Shurgard Aartselaar      Boomsesteenweg 24, 2630 Aartselaar       
Shurgard Overijse      Brusselsesteenweg 299, 3090 Overijse        Shurgard
Leuven      Tiensesteenweg 387, 3010 Kessello        Kortrijk      Ringlaan 38,
8500 Kortrijk        Brugge      Sint-Pieterskaai 71-75, 8000 Brugge       
Liège Rocourt (Luik)      Rue des Français 312, 4000 Rocourt       
Antwerpen Bredabaan      Oude Bareellei 9-11, 2170 Merksem       
Antwerpen Moretuslei     

Plantin & Moretuslei 145,

2140 Borgerhout

       Linkeroever      Blancefloerlaan 179, 2050 Antwerpen
2. SSC Benelux-Zaventem BVBA      Zaventem     

Leuvensesteenweg 504, 1930

Zaventem

3. SSC Benelux Machelen BVBA      Machelen      Woluwelaan 51, 1830 Machelen 4.
Imoganco BVBA      Gent      Kortrijksesteenweg 1040, 9051 Gent       
Sint-Pieters-Leeuw     

Bergensesteenweg 69, 1651 Beersel

(Lot)

5. Hobimmo BVBA      Jette     

Avenue de l’Exposition 250, 1090

Jette

       Wavre     

Boulevard de l’Europe 131, 1301

Wavre

 

- 126 -



--------------------------------------------------------------------------------

Chargor

--------------------------------------------------------------------------------

    

Initial Mortgaged Property

--------------------------------------------------------------------------------

    

Address

--------------------------------------------------------------------------------

France               1. Shurgard France SAS      Osny     

Rue due Muguet and Route

Départementale 95520 Osny

       Nanterre     

165, Rue du 1er Mai, 92737 Nanterre

Cedex

       Ballainvilliers     

Lotissement “les Bouleaux” - 91160

Ballainvilliers

       Fresnes     

Avenue de Stalingrad 20, 94260

Fresnes

       Asnières     

Quai Aulagnier 17 and lined by rue du

docteur Pierre Boudon and rue

Novion, 31 - 92560, Asnières

       Pontault-Combault     

Lieudit La Tête du Buis - RN4, 77340,

Pontault-Combault

       Le Port-Marly     

13 bis and 15, Av. St. Germain, 78560

- Port-Marly

       Les Ulis-Courtaboeuf     

ZAC du Centre de Vie, Avenue de

l’Océanie and RD 118 - 91940 Les

Ulis-Courtaboeuf

       Buchelay Mantes     

ZAC des Meuniers, Lieu-dit “La Croix

Blanche” 78200 Buchelay

       Rosny-sous-Bois     

8 rue Montgolfier and 117 to 129

Boulevard d’Alsace Lorraine, 93115,

Rosny-sous-bois

       Paris Gare de L’Est     

21-23 rue Eugène Varlin - 75010 Paris

Gare de L’Est - sous-Goïs

      

Paris-Porte de

Châtillon

    

Avenue P. Brossolette and 17 Avenue

de la Paix 95, 92120 Montrouge

2. Shurgard Investissement 1 SNC      Thiais-Belle Epine     

Rue des Alouettes 10 and avenue le

Fontainebleau - RN7 - 94320, Thiais

3. Shurgard Méditerranée SAS      Nice Saint Isidore     

138 Boulevard des Jardiniers, 06200

Nice

 

- 127 -



--------------------------------------------------------------------------------

Chargor

--------------------------------------------------------------------------------

    

Initial Mortgaged Property

--------------------------------------------------------------------------------

    

Address

--------------------------------------------------------------------------------

       Grigny     

74, Avenue Emile Aillaud, 91350

Grigny

       Coignières     

1, Route Nationale 10, 78310

Coignières

      

Marseille Les

Arnavaux

    

Boulevard du Capitaine Gèze 44 - rue

André Allar and 110 Chemin

Madrague 13014 - Marseille

       Epinay-sur-Seine     

141, 145, 149, 151 to 155 Avenue de

Ville Lattre de Tassigny, (RD23),

Epinay

       Vitrolles     

Lotissement “Les Quatres Chemins”

Boulevard de l’Europe (ex-1ère

avenue), 13127 Vitrolles

       Sevran     

4, Bd Westinghouse - and avenue

Colbert 93270 Sevran

       La-Seyne-sur-Mer     

Chemin de Lagoubran - 83500 - La

Seyne sur Mer

       Chambourcy     

8 rue du Clos de la Famille - 78240

Chambourcy

5. Shurgard IDF Noisy SAS      Noisy le Grand     

38 and 40, route de Neuilly and rue

Paul Lafargue - 93160 Noisy le Grand

6. Shurgard Lyon Gerland SAS      Lyon     

9 rue Saint Jean Dieu and rue

Challemel Lacour - 69007 Lyon

7. Shurgard IDF

Chambourcy

     Chambourcy SAS     

8 rue du Clos de la Famille - 78240

Chambourcy

Denmark

              9. Shurgard Real Estate ApS      Ishøj      Industridalen 1, 2635
Ishøj        Hvidovre      Bibliotekvej 70, 2650 Hvidovre 10. Shurgard Hørsholm
ApS      Kokkedal/Hørsholm     

Kokkedal Industripark 6 & 12, 2980

Kokkedal,Hørsholm

11. Shurgard Roskilde ApS      Roskilde      Kobenhavnsvej 141, 4000 Roskilde

 

- 128 -



--------------------------------------------------------------------------------

Chargor

--------------------------------------------------------------------------------

    

Initial Mortgaged Property

--------------------------------------------------------------------------------

    

Address

--------------------------------------------------------------------------------

Sweden

             

1. Shurgard Storage Centers

    Sweden KB

     Jakobsberg      Enköpingsvägen 120, 177 58 Järfälla        Uppsala     
Wretmansgatan 1, 754 50 Uppsala        Täby      Kemistvägen 10, 183 79 Täby  
     Kungens Kurva      Lindvretsvägen 1, 143 64 Värby        Rissne     
Madenvägen 13, 174 55 Sundbyberg        Solna      Solnavägen 19, 171 65 Solna  
     Handen      Nynäsvägen 3, 13647, Haninge        Mölndal      Skedebrogatan
2, 43133 Mõlndal        Lundavägen      Lundavägen 70, 212 25 Malmö       
Moraberg      Klastorpsvägen 5, 15242 Södertälje        Upplands Väsby     
Slantvägen 2, 194 54 Upplands Väsby        Sköndal      Bogårdsvägen 47, 12862
Skõndal        Minelund      Minelundsvägen 10, 41705 Gothenburg       
Ystadvägen     

Östra Hindbyvägen 26, 231 74,

Malmö

       Lund      Företagsvägen 48, 227 61 Lund        Västra Frölunda     

Traneredsvägen 114, 42653 Västra

Frolunda

       Högdalen     

Magelungsvägen 144, 124 59

Bandhagen

       Danderyd      Rinkebyvägen 29, 182 36 Danderyd

2. Shurgard Sweden

Årstaberg KB

     Årstaberg      Upplagsvägen 2, 117 43 Stockholm

The Netherlands

              1. Shurgard Nederland B.V.      Rottterdam      Schuttevaerweg,
3044 BA, Rotterdam

 

- 129 -



--------------------------------------------------------------------------------

Chargor

--------------------------------------------------------------------------------

    

Initial Mortgaged Property

--------------------------------------------------------------------------------

    

Address

--------------------------------------------------------------------------------

       Nijmegen     

Koopvaardijweg 1, 5641 BR

Nijmegen

       Den Haag      Verheeskade 327, 2521 DE Den Haag        Ede     
Galvanistraat 4, 6716 AE Ede        Breda      Trekpot 2, 4825 BN Breda       
Kerkrade      Locht 2, Kerkrade        Zaandam     

Pieter Lieftinckweg 6, 1505 HX

Zaandam

       Rotterdam Stadionweg      Stadionweg 35A, 3077 AP Rotterdam       
Nieuwegein     

Ravenswade 1C, 3439 LD,

Nieuwegein

       Heemstede      Cruquiusweg 29, 2102 LS Heemstede        Amersfoort     

Nijverheidsweg Noord 104, 3812 PN

Amersfoort

       Dordrecht II      Baanhoek weg        Spijkenisse      Misgomseweg 1,
3208 LB Spijkenisse        Apeldoorn      Nagelpoelweg 3, 7333 NZ Apeldoorn  
     Rotterdam      Tinstraat 16, 3067 GP Rotterdam        Amsterdam     

Transformatorweg 24, 1014AK

Amsterdam

       Rijswijk      Visseringlaan 14, 2288 ER Rijswijk 2. Shurgard Nederland
    Diemen B.V.      Diemen      Sniep 21, 1112 AG Diemen 3. Bé Cé Ateliers B.V.
     Maastricht     

Sint - Gerardusweg 50, 6624 LV

Maastricht

4. Shurgard Nederland     Utrecht Cartesius B.V.      Utrecht Cartesius     
Nijverheidsweg 2, 3534 AM Utrecht 5. Shurgard Nederland     Veldhoven B.V.     
Veldhoven      De Run 2174, 5503 LE Veldhoven 6. Shurgard Nederland
    Dordrecht Ampere      Dordrecht Ampere      Amperestraat 5, 3316 AA
Dordrecht

 

- 130 -



--------------------------------------------------------------------------------

Chargor

--------------------------------------------------------------------------------

    

Initial Mortgaged Property

--------------------------------------------------------------------------------

    

Address

--------------------------------------------------------------------------------

7. Shurgard Nederland Delft     B.V.      Delft      Kleveringweg 16, 2616 LZ
Delft

UK

             

1. Shurgard Storage Centres

    UK Limited

     Croydon     

491 Brighton Road, South Croydon,

Surrey, CR2 6AA

       Streatham     

1264-1266 London Road, Norbury,

London, SW16 4EJ

       Reading     

75/77 Caversham Road, Reading,

Berkshire, RG1 8AN

       Hayes     

Shurgard House, Uxbridge Road, Hayes,

Middlesex, UB4 0HD

       Hanworth     

1 Popham Close, Hanworth,

Middlesex, TW13 6BE

       Ewell     

1 Beaufort Way, Ewell, Epsom, KT17

2PS

       Neasden     

510 Neasden Lane North, London,

NW10 0EA

       Ruislip     

652 Victoria Road, Ruislip, Middlesex

HA4 0LN

       Putney     

Shurgard House, 70 Putney Bridge

Road, London SW18 1HR

       Greenford     

750-758 Greenford Road, Greenford,

Middlesex UB6 8QQ

       Gypsy Corner     

3 Portal Way, Gypsy Corner, London

W3 6RT

2. Shurgard UK Wokingham

    Limited

     Wokingham     

Shurgard House, Milly Millars Lane,

Wokingham, Berks RG41 2QB

 

- 131 -



--------------------------------------------------------------------------------

SCHEDULE 9

 

EXCESS PROPERTIES

 

Description of the Excess Property

--------------------------------------------------------------------------------

   Title number (or equivalent)
and description


--------------------------------------------------------------------------------

  Chargor which owns such Excess
Property


--------------------------------------------------------------------------------

Part 1 of attached map

(Kortrijk surplus land )

   3,500m2   Shurgard Self Storage SCA

Part 2 of attached map

(Coignières surplus land)

       Shurgard Méditerranée SAS

Part 3 of attached map

(Nice St. Isidore surplus land)

   4,000m2   Shurgard MéditerranéeSAS

Part 4 of attached map

(Dordrecht surplus land)

       Shurgard Nederland B.V.

Part 5 of attached map

(Maastricht surplus land)

       Bé Cé Ateliers B.V.

Part 6 of attached map

(Hørsholm surplus land)

   731m2 “Building D   Shurgard Hørsholm ApS

Part 7 of attached map

Borsbeek Surplus land

       Shurgard Self Storage SCA

 

- 132 -



--------------------------------------------------------------------------------

EXECUTION PAGE

 

Borrower and Cash Administrator and as a Chargor

Signed by    ) /s/ S. de Tollenaere a duly authorised representative of    )
Shurgard Self Storage SCA    )

Issuer

     Signed by    ) /s/ M. Sibbing (Attorney) a duly authorised representative
of    ) Self-Storage Securitisation B.V.    )

Borrower Security Trustee

     Citicorp Trustee Company Limited    ) By    ) /s/ Marne Lidster (Director)

Chargors

     Signed by    ) /s/ S. de Tollenaere a duly authorised representative of   
) SSC Benelux Zaventem BVBA    ) Signed by    ) /s/ S. de Tollenaere a duly
authorised representative of    ) SSC Benelux Machelen BVBA    ) Signed by    )
/s/ S. de Tollenaere a duly authorised representative of    ) Imoganco BVBA    )
Signed by    ) /s/ S. de Tollenaere a duly authorised representative of    )
Hobimmo BVBA    ) Signed by    ) /s/ S. de Tollenaere a duly authorised
representative of    ) Shurgard France SAS    )

 

- 133 -



--------------------------------------------------------------------------------

Signed by    ) /s/ S. de Tollenaere a duly authorised representative of    )
Shurgard Méditerranée SAS    ) Signed by    ) /s/ S. de Tollenaere a duly
authorised representative of    ) Shurgard Investissement 1 SNC    ) Signed by
   ) /s/ S. de Tollenaere a duly authorised representative of    ) Shurgard IDF
Noisy SAS    ) Signed by    ) /s/ S. de Tollenaere a duly authorised
representative of    ) Shurgard IDF Chambourcy SAS    ) Signed by    ) /s/ S. de
Tollenaere a duly authorised representative of    ) Shurgard Lyon Gerland SAS   
) Signed by    ) /s/ S. de Tollenaere a duly authorised representative of    )
Shurgard Storage Centers Sweden KB    ) Signed by    ) /s/ S. de Tollenaere a
duly authorised representative of    ) Shurgard Sweden AB    ) Signed by    )
/s/ S. de Tollenaere a duly authorised representative of    ) Shurgard Sweden
Årstaberg KB    ) Executed as a Deed by the    ) /s/ S. de Tollenaere duly
approved representative of    ) Shurgard Storage Centres UK Limited    ) By    )
in the presence of:    ) Executed as a Deed by the    ) /s/ S. de Tollenaere
duly approved representative of    ) Shurgard UK Wokingham Limited    ) By    )
in the presence of:    ) Signed by    ) /s/ S. de Tollenaere a duly authorised
representative of    ) Shurgard Nederland B.V.    )

 

- 134 -



--------------------------------------------------------------------------------

Signed by    ) /s/ S. de Tollenaere a duly authorised representative of    )
BéCé Ateliers B.V.    ) Signed by    ) /s/ S. de Tollenaere
a duly authorised representative of    ) Shurgard Nederland Diemen B.V.    )
Signed by    ) /s/ S. de Tollenaere a duly authorised representative of    )
Shurgard Nederland Dordrecht    ) Ampere B.V.    ) Signed by    ) /s/ S. de
Tollenaere a duly authorised representative of    ) Shurgard Nederland Delft
B.V.    ) Signed by    ) /s/ S. de Tollenaere a duly authorised representative
of    ) Shurgard Nederland Veldhoven B.V.    ) Signed by    ) /s/ S. de
Tollenaere a duly authorised representative of    ) Shurgard Nederland Utrecht
   ) Cartesius B.V.    ) Signed by    ) /s/ S. de Tollenaere a duly authorised
representative of    ) Shurgard Real Estate ApS    ) Signed by    ) /s/ S. de
Tollenaere a duly authorised representative of    ) Shurgard Denmark ApS    )
Signed by    ) /s/ S. de Tollenaere a duly authorised representative of    )
Shurgard Roskilde ApS    ) Signed by    ) /s/ S. de Tollenaere a duly authorised
representative of    ) Shurgard Hørsholm ApS    )

 

- 135 -